


--------------------------------------------------------------------------------

Published CUSIP Number: 78469MAD3
CREDIT AGREEMENT
Dated as of November 30, 2018
among
SP PLUS CORPORATION,
as the Borrower,
CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer,
and
THE LENDERS PARTY HERETO
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
BMO HARRIS BANK N.A.,
JPMORGAN CHASE BANK, N.A.,
KEYBANK NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I
7
DEFINITIONS AND ACCOUNTING TERMS
7
 
1.01  Defined Terms
7
 
1.02 Other Interpretive Provisions
45
 
1.03 Accounting Terms
47
 
1.04 Rounding
48
 
1.05 Times of Day
48
 
1.06 Letter of Credit Amounts
48
 
1.07 UCC Terms
48
 
1.08 Rates
48
 
1.09 Limited Condition Transactions
48
 
1.10 Classification and Reclassification
50
 
1.11 Closing Date Acquisition and Related Matters
50
ARTICLE II
51
COMMITMENTS AND CREDIT EXTENSIONS.
51
 
2.01 Loans
51
 
2.02 Borrowings, Conversions and Continuations of Loans
51
 
2.03 Letters of Credit
53
 
2.04 Swingline Loans
62
 
2.05 Prepayments
64
 
2.06 Termination or Reduction of Commitments
66
 
2.07 Repayment of Loans
67
 
2.08 Interest and Default Rate
68
 
2.09 Fees
69
 
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
69
 
2.11 Evidence of Debt
70
 
2.12 Payments Generally; Administrative Agent's Clawback
70
 
2.13 Sharing of Payments by Lenders
72
 
2.14 Cash Collateral
73
 
2.15 Defaulting Lenders
74
 
2.16 Incremental Facilities
77
ARTICLE III
79
TAXES, YIELD PROTECTION AND ILLEGALITY
79
 
3.01Taxes
79
 
3.02 Illegality
83
 
3.03 Inability to Determine Rates
83
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
84
 
3.05 Compensation for Losses
86
 
3.06 Mitigation Obligations; Replacement of Lenders
86
 
3.07 Successor LIBOR
87
 
3.08 Survival.
88
ARTICLE IV
88
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.
88
 
4.01 Conditions of Initial Credit Extension
88



2



--------------------------------------------------------------------------------




 
4.02 Conditions to all Credit Extensions
91
ARTICLE V
92
REPRESENTATIONS AND WARRANTIES
92
 
5.01 Existence, Qualification and Power
92
 
5.02 Authorization; No Contravention
92
 
5.03 Governmental Authorization; Other Consents
93
 
5.04 Binding Effect
93
 
5.05 Financial Statements; No Material Adverse Effect
93
 
5.06 Litigation
94
 
5.07 No Default
94
 
5.08 Ownership of Property.
94
 
5.09 Environmental Compliance
94
 
5.10 Insurance.
95
 
5.11 Taxes.
95
 
5.12 ERISA Compliance
95
 
5.13 Margin Regulations; Investment Company Act
96
 
5.14 Disclosure
96
 
5.15 Compliance with Laws
97
 
5.16 Solvency
97
 
5.17 Sanctions Concerns and Anti-Corruption Laws
97
 
5.18 Subsidiaries; Equity Interests; Loan Parties.
97
 
5.19 Collateral Representations
98
 
5.20 EEA Financial Institutions
98
 
5.21 Intellectual Property; Licenses, Etc
98
 
5.22 Labor Matters.
98
 
5.23 Subordinated Debt.
99
ARTICLE VI
99
AFFIRMATIVE COVENANTS.
99
 
6.01 Financial Statements.
99
 
6.02 Certificates; Other Information
100
 
6.03 Notices
102
 
6.04 Payment of Obligations
102
 
6.05 Preservation of Existence, Etc
102
 
6.06 Maintenance of Properties
103
 
6.07 Maintenance of Insurance
103
 
6.08 Compliance with Laws
103
 
6.09 Books and Records
104
 
6.10 Inspection Rights
104
 
6.11 Use of Proceeds
104
 
6.12 ERISA Compliance
104
 
6.13 Covenant to Guarantee Obligations
104
 
6.14 Covenant to Give Security.
105
 
6.15 Further Assurances
105
 
6.16 Compliance with Environmental Laws
106
 
6.17 Anti-Corruption Laws
106
ARTICLE VII
106



3



--------------------------------------------------------------------------------




NEGATIVE COVENANTS.
106
 
7.01 Liens
106
 
7.02 Indebtedness
108
 
7.03 Investments
110
 
7.04 Fundamental Changes
111
 
7.05 Dispositions
112
 
7.06 Restricted Payments.
113
 
7.07 Change in Nature of Business.
113
 
7.08 Transactions with Affiliates
113
 
7.09 Burdensome Agreements
114
 
7.10 Use of Proceeds.
114
 
7.11 Financial Covenants
115
 
7.12 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes
115
 
7.13 Sale and Leaseback Transactions
115
 
7.14 Prepayments and Amendments of Subordinated Debt
115
 
7.15 Sanctions
116
 
7.16 Anti-Corruption Laws
116
ARTICLE VIII
116
EVENTS OF DEFAULT AND REMEDIES
116
 
8.01 Events of Default
116
 
8.02 Remedies upon Event of Default
119
 
8.03 Application of Funds
119
ARTICLE IX
120
ADMINISTRATIVE AGENT
120
 
9.01 Appointment and Authority.
120
 
9.02 Rights as a Lender
121
 
9.03 Exculpatory Provisions.
121
 
9.04 Reliance by Administrative Agent
122
 
9.05 Delegation of Duties
123
 
9.06 Resignation of Administrative Agent
123
 
9.07 Non-Reliance on Administrative Agent and Other Lenders
124
 
9.08 No Other Duties, Etc
125
 
9.09 Administrative Agent May File Proofs of Claim; Credit Bidding
125
 
9.10 Collateral and Guaranty Matters
126
 
9.11 Secured Cash Management Agreements and Secured Hedge Agreements
127
 
9.12 ERISA Matters
127
ARTICLE X
129
CONTINUING GUARANTY
129
 
10.01 Guaranty
129
 
10.02 Rights of Lenders
130
 
10.03 Certain Waivers
130
 
10.04 Obligations Independent
131
 
10.05 Subrogation
131
 
10.06Termination; Reinstatement
131
 
10.07 Stay of Acceleration
131





4



--------------------------------------------------------------------------------






 
10.08 Condition of Borrower.
131
 
10.09 Appointment of Borrower.
132
 
10.10 Right of Contribution
132
 
10.11 Keepwell
132
ARTICLE XI
132
MISCELLANEOUS
132
 
11.01 Amendments, Etc
132
 
11.02 Notices; Effectiveness; Electronic Communications
135
 
11.03 No Waiver; Cumulative Remedies; Enforcement
137
 
11.04 Expenses; Indemnity; Damage Waiver
137
 
11.05 Payments Set Aside
139
 
11.06 Successors and Assigns
140
 
11.07 Treatment of Certain Information; Confidentiality
145
 
11.08 Right of Setoff
146
 
11.09 Interest Rate Limitation
147
 
11.10 Counterparts; Integration; Effectiveness
147
 
11.11 Survival of Representations and Warranties
148
 
11.12 Severability
148
 
11.13 Replacement of Lenders.
148
 
11.14 Governing Law; Jurisdiction; Etc
149
 
11.15 Waiver of Jury Trial
150
 
11.16 Subordination.
150
 
11.17 No Advisory or Fiduciary Responsibility
150
 
11.18 Electronic Execution
151
 
11.19 USA PATRIOT Act Notice
151
 
11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
152









5



--------------------------------------------------------------------------------






SCHEDULES
Schedule 1.01(a)        Certain Addresses for Notices
Schedule 1.01(b)        Initial Commitments and Applicable Percentages
Schedule 2.03
Existing Letters of Credit

Schedule 5.11
Taxes

Schedule 5.18(a)
Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

Schedule 5.18(b)        Loan Parties
Schedule 5.19(b)        Intellectual Property
Schedule 5.22            Labor Matters
Schedule 7.01            Existing Liens
Schedule 7.02            Existing Indebtedness
Schedule 7.03            Existing Investments
EXHIBITS
Exhibit A            Form of Administrative Questionnaire
Exhibit B            Form of Assignment and Assumption
Exhibit C            Form of Compliance Certificate
Exhibit D            Form of Joinder Agreement
Exhibit E            Form of Loan Notice
Exhibit F            Form of Note
Exhibit G            Form of Secured Party Designation Notice
Exhibit H–1 to 4        Forms of U.S. Tax Compliance Certificates
Exhibit I            Form of Notice of Loan Prepayment
Exhibit J            Form of Letter of Credit Report


6



--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of November 30, 2018, by and among SP
PLUS CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors (as
defined herein), the Lenders (as defined herein), and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and an L/C Issuer.
PRELIMINARY STATEMENTS:
WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders, the Swingline Lender and the L/C Issuers make loans and other financial
accommodations to the Loan Parties in an aggregate amount of up to Five-Hundred
Fifty Million Dollars ($550,000,000).
WHEREAS, the Lenders, the Swingline Lender and the L/C Issuers have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of: (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest; or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.
“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided, that, Additional Secured Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders in writing.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


7



--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Applicable Percentage” means: (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by: (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time; and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time; and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to (A) adjustments as a result of increases pursuant to
Section 2.16 or as provided in Section 2.15. If the Commitment of all of the
Revolving Lenders to make Revolving Loans, and the obligation of the L/C Issuers
to make L/C Credit Extensions, have been terminated pursuant to Section 2.06 or
Section 8.02, or if the Revolving Commitments have expired, then the Applicable
Percentage of each Revolving Lender in respect of the Revolving Facility shall
be determined based on the Applicable Percentage of such Revolving Lender in
respect of the Revolving Facility most recently in effect, giving effect to any
subsequent assignments. The Applicable Percentage of each Lender in respect of
each Facility is set forth opposite the name of such Lender on Schedule 1.01(b),
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section 2.16,
as applicable.
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate & Letter of Credit Fee
Base Rate
Commitment Fee
1
> 3.5 to 1.0
2.00%
1.00%
0.25%
2
>2.5 to 1.0, but
≤ 3.5 to 1.0
1.75%
0.75%
0.20%
3
> 1.5 to 1.0, but
≤ 2.5 to 1.0
1.50%
0.50%
0.175%
4
≤ 1.5 to 1.0
1.25%
0.25%
0.15%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the written request of the
Required Lenders to the Administrative Agent and the Borrower, Pricing Level 1
shall apply, in each case, as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the first Business Day following the date on which
such Compliance Certificate


8



--------------------------------------------------------------------------------




is delivered. In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Rate shall apply.
Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b), and (b) the initial Applicable Rate shall be set
forth in Pricing Level 2 until the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to Section
6.02(a) for the Fiscal Quarter ending March 31, 2019 to the Administrative
Agent. Any adjustment in the Applicable Rate shall be applicable to all
applicable Credit Extensions then existing or subsequently made or issued (and
are outstanding) during the period in which such Applicable Rate applies.
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPFS and Wells Fargo Securities, LLC, in their capacities as
joint lead arrangers and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party or other Person
whose consent is required by Section 11.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit B or any other form
(including an electronic documentation form generated by use of an electronic
platform) reasonably approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
subject to Section 1.03(b), (b) in respect of any Synthetic Lease Obligation,
the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
if such lease or other agreement or instrument were accounted for as a Capital
Lease, (c) all Synthetic Debt of such Person, (d) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment, and (e) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2017,
and the related Consolidated statements of income or operations, stockholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.


9



--------------------------------------------------------------------------------




“Availability” means, at any time, the total of (a) the aggregate Revolving
Commitments at such time, minus (b) the Total Revolving Outstandings at such
time.
“Availability Period” means in respect of the Revolving Facility, the period
from, and including, the Closing Date to the earliest of: (a) the Maturity Date;
(b) the date of termination of the Revolving Commitments pursuant to Section
2.06; and (c) the date of termination of the Commitment of each Revolving Lender
to make Revolving Loans, and of the obligation of the L/C Issuers to make L/C
Credit Extensions, pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided,
that, if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.


10



--------------------------------------------------------------------------------




“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in accordance with GAAP, is accounted for as a capital lease on the
balance sheet of such Person, subject, in each case, to the last paragraph of
Section 1.03(b).
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lender (as applicable) or the Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of either thereof (as
the context may require): (a) cash or deposit account balances; (b) backstop
letters of credit entered into on terms, from issuers and in amounts reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer; and/or
(c) if the Administrative Agent and the applicable L/C Issuer or Swingline
Lender shall agree, in their sole reasonable discretion, other credit support,
in each case, in Dollars and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and such L/C Issuer or
Swingline Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, as of any date, any of the following types of
Investments, to the extent owned by the Borrower or any of its Subsidiaries:
(a)any evidence of Indebtedness, maturing not more than one year after such
date, issued or guaranteed by the United States government or any agency or
instrumentality thereof;
(b)any certificate of deposit, time deposit or banker’s acceptance, maturing not
more than one year after such date, or any overnight Federal Funds transaction
that is issued or sold by any Lender or its holding company (or by a commercial
banking institution that is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000);
(c)commercial paper, maturing not more than one year from the date of issue, or
corporate demand notes, rated (unless issued by a Lender or its holding company)
at least “Prime–1” (or the then equivalent grade) by Moody’s or at least “A–1”
(or the then equivalent grade) by S&P;
(d)Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;


11



--------------------------------------------------------------------------------




(e)any repurchase agreement entered into with any Lender or its holding company
(or commercial banking institution of the nature referred to in clause (b)
above) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (d) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such Lender (or other
commercial banking institution) thereunder;
(f)money market accounts or mutual funds which invest exclusively in assets
satisfying the foregoing requirements;
(g)securities issued or directly and fully guaranteed or insured by any state,
commonwealth or territory of the United States (provided, that, the full faith
and credit of such state, commonwealth or territory is pledged in support
thereof) or by any political subdivision or taxing authority of any such state,
commonwealth or territory (provided, that, the full faith and credit of such
political subdivision or territory is pledged in support thereof) and, in each
case, having maturities of not more than one year from the date of issue and
rated at least A-1 (or the equivalent thereof) by S&P or Prime-1 (or the
equivalent thereof) by Moody’s;
(h)solely with respect to Foreign Subsidiaries, investments of the types and
maturities described in clause (a) through (g) above issued, where relevant, by
a Lender, its holding company or any of their Affiliates (or any commercial
banking institution of the nature referred to in clause (b) above or any of its
Affiliates) or any commercial bank of recognized international standing
chartered in the country where such Foreign Subsidiary is domiciled having
combined capital and surplus and undivided profits of not less than
$500,000,000; and
(i)other short term liquid investments approved in writing by the Administrative
Agent.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, that, for any of the
foregoing to be included as a “Secured Cash Management Agreement” on any date of
determination by the Administrative Agent, the applicable Cash Management Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent and the Borrower prior to such date of determination.
“Central Parking Finance Trust” means Central Parking Finance Trust, a Delaware
Trust.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.


12



--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d–3 and 13d–5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of Equity Interests of the Borrower representing fifty percent (50%)
or more of the aggregate voting power represented by the issued and outstanding
Equity Interests of the Borrower entitled to vote for members of the board of
directors of the Borrower on a fully-diluted basis (and taking into account all
such securities that such “person” or “group” has the right to acquire pursuant
to any option right); or
(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors of the Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board.
“Closing Date” means the date hereof.
“Closing Date Acquisition” means the Acquisition by the Borrower on the Closing
Date of all of the Equity Interests in ZWB Holdings Inc., a Florida corporation
and Rynn’s Luggage Corporation, a Pennsylvania corporation (collectively, the
“Closing Date Targets”), pursuant to the Closing Date Acquisition Documents.
“Closing Date Acquisition Documents” means the Stock Purchase Agreement dated as
of October 16, 2018, by and among the Borrower, the Closing Date Targets and
Craig Mateer, as the “Seller” (as defined therein), and all other material
documents, agreements and instruments relating to the Closing Date Acquisition,
in each case including all material schedules and exhibits to such Stock
Purchase Agreement.
“Closing Date Targets” has the meaning set forth in the definition of “Closing
Date Acquisition”.


13



--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is, or is intended under the terms
of the Collateral Documents to be, subject to Liens granted by any Loan Party in
favor of the Administrative Agent for the benefit of the Secured Parties as
security for the Secured Obligations. For the avoidance of doubt, no Excluded
Property shall at any time be Collateral.
“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each of the collateral assignments, security agreements, pledge
agreements or other similar collateral agreements delivered to the
Administrative Agent pursuant to Section 6.14, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in any
Collateral of any Loan Party in favor of the Administrative Agent for the
benefit of the Secured Parties as security for the Secured Obligations.
“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of (a) the Borrower and its Subsidiaries or (b) any
other Person, as applicable, such statements or items on a consolidated basis in
accordance with the consolidation principles of GAAP.
“Consolidated EBITDA” means, for any Measurement Period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for such Measurement Period plus:
(a)the following (without duplication), in each case, to the extent, and only to
the extent, deducted in calculating such Consolidated Net Income (or, in the
case of amounts pursuant to clause (a)(xiii) below, not already included in
Consolidated Net Income), all as determined in accordance with GAAP:
(i)Consolidated Interest Charges for such Measurement Period;
(ii)Tax expenses for such Measurement Period;
(iii)depreciation and amortization expense for such Measurement Period;
(iv)any losses, costs and expenses from the sale, exchange, transfer or other
Disposition of property or assets not in the ordinary course of business of the
Borrower and its Subsidiaries during such Measurement Period, and related tax
effects in accordance with GAAP;
(v)all non-cash items, expenses or charges reducing Consolidated Net Income for
such Measurement Period (excluding any such expenses or charges related to
accounts receivable) which do not represent a cash item in such period or which,
as of the time of the


14



--------------------------------------------------------------------------------




initial determination thereof by the Borrower, is not reasonably expected to
represent a cash item in any future period;
(vi)fees, costs, and expenses of the Borrower and its Subsidiaries incurred in
connection with the Transactions (to the extent not capitalized) and incurred
within six (6) months after the Closing Date;
(vii)integration costs and expenses directly related to the Closing Date
Acquisition, any Permitted Acquisition, other Acquisition or Investment
permitted hereunder and, in each case, incurred during such Measurement Period
and within twelve (12) months after the date of consummation of the Closing Date
Acquisition, such Permitted Acquisition, other Acquisition or Investment
permitted hereunder; provided, that, such costs and expenses are certified in a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent and in form and detail reasonably satisfactory to the
Administrative Agent;
(viii)any non-cash compensation expenses (including expenses related to the
Borrower’s restricted stock grants under its long-term incentive plan) in an
aggregate amount not to exceed $15,000,000 during any Measurement Period;
(ix)to the extent (A) actually reimbursed in (1) such Measurement Period or (2)
an earlier Measurement Period if not added back to Consolidated EBITDA in such
earlier Measurement Period or (B) reasonably expected to be reimbursed within
the next Fiscal Quarter period after the Measurement Period for which such
losses or expenses are incurred, losses and expenses incurred during such
Measurement Period to the extent covered by insurance, indemnification,
reimbursement, guaranty, or purchase price adjustment provisions in any
agreement in connection with a Permitted Acquisition, other Acquisition,
Investment or other transaction permitted hereunder;
(x)fees, costs and expenses of the Borrower and its Subsidiaries during such
Measurement Period (including consulting, appraisal, accountant, advisor and
legal services) in each case in connection with Investments permitted under
Section 7.03, Dispositions permitted under Section 7.05, Permitted Acquisitions,
issuances of Indebtedness permitted under Section 7.02, issuances of Qualified
Capital Stock of the Borrower, extinguishments or conversion of Indebtedness or
arrangements under Swap Obligations or other derivative instruments and
including, in each case, any amendments, amendments and restatements,
supplements, waivers, consents, forbearances, extensions, refinancings and other
modifications to any of the foregoing in this clause (x) (in each case of the
foregoing in this clause (x), whether or not consummated, including, both those
transactions that were not consummated because the Borrower determined that such
transaction would not have been permitted under this Agreement at the time and
those that would have been permitted under this Agreement if such transaction
would have been consummated) in an aggregate amount not to exceed the greater of
(A) $18,000,000 and (B) fifteen percent (15%) of Consolidated EBITDA for such
Measurement Period (calculated before giving effect to this clause (x));
(xi)any non-cash losses (including deferred financing expenses written off)
under any Swap Obligation, extinguishment or conversion of Indebtedness,
arrangements under Swap Obligations or other derivative instruments during such
Measurement Period;


15



--------------------------------------------------------------------------------




(xii)restructuring costs and expenses (including employee severance costs and
termination benefits) of the Borrower and its Subsidiaries, in an aggregate
amount not to exceed $5,000,000 during any Measurement Period;
(xiii)proceeds from business interruption insurance in an amount representing
the earnings for such Measurement Period that such proceeds are intended to
replace (to the extent not reflected as revenue or income in Consolidated Net
Income) received in such Measurement Period or reasonably expected to be
received within the next Fiscal Quarter period after the Measurement Period;
(xiv)fees, costs and expenses related to the incurrence of Incremental
Facilities, amendments, amendments and restatements, supplements, waivers,
consents, forbearances, extensions, refinancings, Joinder Agreements and other
modifications of the Loan Documents (in each case, whether or not consummated);
minus
(b)the following (without duplication), in each case, to the extent, and only to
the extent included in calculating such Consolidated Net Income, all as
determined in accordance with GAAP:
(i)any gains from the sale, exchange, transfer or other disposition of property
or assets not in the ordinary course of business of the Borrower and its
Subsidiaries during such Measurement Period and related tax effects in
accordance with GAAP;
(ii)the proceeds of any insurance policy (other than proceeds of business
interruption policies referenced in clause (a)(xiii) above)) received by the
Borrower or any Subsidiary during such Measurement Period;
(iii)interest income of the Borrower and its Subsidiaries for such Measurement
Period;
(iv)all non-cash items increasing Consolidated Net Income for such Measurement
Period;
(v)any non-cash gains under any Swap Obligations during such Measurement Period;
plus
(c)income for such Measurement Period attributable to minority interests in an
aggregate amount not to exceed $6,000,000 for any Measurement Period, as
determined in accordance with GAAP;
minus
(d)any loss relating to Swap Obligations that is realized in the current
Measurement Period and has been added back to Consolidated Net Income for the
same or any prior Measurement Period pursuant to the preceding clause (a)(xi);
provided, that, such loss shall be treated as realized when the cash impact
resulting therefrom has been realized, in the amount of such impact;


16



--------------------------------------------------------------------------------




plus
(e)any gain relating to Swap Obligations that is realized in the current
Measurement Period and has been deducted from Consolidated Net Income for the
same or any prior Measurement Period pursuant to the preceding clause (b)(v);
provided, that, such gain shall be treated as realized when the cash impact
resulting therefrom has been realized, in the amount of such cash impact;
provided, that, notwithstanding the foregoing, for purposes of determining
Consolidated EBITDA for any Measurement Period that includes any of the Fiscal
Quarters ended December 31, 2017, March 31, 2018, June 30, 2018 and September
30, 2018, Consolidated EBITDA shall be deemed for such Fiscal Quarter to be
$27,830,000, $25,429,000, $38,087,000, and $33,021,000, respectively, in each
case, as may be subject to adjustments pursuant to the definition of “Pro Forma
Basis” during the applicable Measurement Period for transactions occurring after
the Closing Date. For the avoidance of doubt, Consolidated EBITDA shall be
calculated, including pro forma adjustments, in accordance with the definition
of “Pro Forma Basis”.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (without
duplication): (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including the Obligations) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all purchase money Indebtedness; (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances and bank guaranties (but excluding
surety bonds); (d) all obligations in respect of the deferred purchase price of
property or services (excluding (i) Earnouts, (ii) purchase price adjustments,
(iii) trade accounts payable in the ordinary course of business (including on an
intercompany basis), (iv) any such obligations incurred under ERISA and (v)
liabilities associated with customer prepayments and deposits); (e) all
Attributable Indebtedness; (f) all mandatory obligations to purchase, redeem,
retire, defease or otherwise make any payment, in each case, prior to the
Maturity Date, in respect of any Disqualified Stock of the Borrower or its
Subsidiaries, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference; (g) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower or any Subsidiary; and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is not recourse to the Borrower or such Subsidiary. For
the avoidance of doubt, “Consolidated Funded Indebtedness” shall not include any
Indebtedness solely among the Loan Parties and their Subsidiaries.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(without duplication): (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(b) all interest paid or payable with respect to discontinued operations, and
(c) the portion of rent expense under Capital Leases that is treated as interest
in accordance with GAAP, in each case, of or by the Borrower and its
Subsidiaries on a Consolidated basis for such Measurement Period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination
for any Measurement Period, the ratio of: (a) Consolidated EBITDA for such
Measurement Period to (b) the cash portion of Consolidated Interest Charges for
such Measurement Period; provided, that, for purposes of calculating
Consolidated Interest Charges for the Consolidated Interest Coverage Ratio for
any Measurement Period on or prior to the last day of the fourth full Fiscal
Quarter ended after the Closing Date, the amounts calculated


17



--------------------------------------------------------------------------------




pursuant to clause (b) of this definition shall be an amount equal to such
amounts from the Closing Date through the last day of such Measurement Period
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days during the period commencing on the Closing Date and
ending on the last day of such Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination for any
Measurement Period, the ratio of: (a) Consolidated Funded Indebtedness as of
such date minus Indebtedness of the Borrower and its Subsidiaries under Letters
of Credit and any other letters of credit outstanding as of such date, in an
aggregate amount not to exceed $100,000,000 to (b) Consolidated EBITDA for such
Measurement Period.
“Consolidated Net Income” means, for any Measurement Period, the net income (or
loss) of the Borrower and its Subsidiaries on a Consolidated basis for such
Measurement Period; provided, that, Consolidated Net Income shall exclude
(a) extraordinary, unusual and non-recurring gains and losses for such
Measurement Period, (b) gains and losses attributable to discontinued operations
(as determined in accordance with GAAP) and (c) the net income of (i) any
Subsidiary or (ii) any other Person (including any Subsidiary or Joint Venture
but excluding, in each case, any Loan Party and any Wholly-Owned Domestic
Subsidiary) in which any Person other than the Borrower or any of its
Subsidiaries has a joint interest or partnership interest or other ownership
interest, in each case, to the extent that the declaration or payment of
dividends or similar distributions by such Person of such income is not at the
time permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Person, except to the extent of
the amount of dividends or other distributions that are actually paid in cash to
the Borrower, any other Loan Party or any Wholly-Owned Subsidiary during such
Measurement Period; provided, that, in the case of a dividend or other
distribution to a Wholly-Owned Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in this clause
(b).
“Consolidated Total Assets” means, at any time, the consolidated total assets of
the Borrower and its Subsidiaries, determined in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.
“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.02.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


18



--------------------------------------------------------------------------------




“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2.0%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2.0%), in each case, to the fullest extent permitted by applicable Law.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith and reasonable determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied or waived, or (ii) pay to the Administrative
Agent, the L/C Issuer, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two (2) Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent, the L/C
Issuer or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith and reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be satisfied
and has not otherwise been waived), (c) has failed, within three (3) Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided, that, such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority, so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets, or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be prima facie
evidence thereof absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including (x) any Sale and Leaseback Transaction and (y) any
issuance by a Subsidiary of its Equity Interests) of any property by any Loan
Party or Subsidiary (or the granting of any binding option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any


19



--------------------------------------------------------------------------------




notes or accounts receivable or any rights and claims associated therewith, but
excluding any Involuntary Disposition.
“Disqualified Institution” means, on any date, (a) those financial institutions
and other institutional lenders and Persons that have been identified in writing
by the Borrower (or its attorneys) to the Administrative Agent (or its
attorneys) on October 15, 2018, (b) any other Person that is a competitor of (or
otherwise competing with) the Borrower or any of its Subsidiaries, which Person
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders (by posting such notice to
the Platform) not less than two (2) Business Days prior to such date, and (c)
any known Affiliate of the foregoing readily identifiable by name (but excluding
any Affiliate that is primarily engaged in, or that advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course of business); provided, that, (i)
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders from time to time and (ii)
the Borrower shall be permitted to supplement the list in clause (b) above after
the Closing Date by giving notice as provided in clause (b) hereof, but which
supplement shall not apply to assignments and participations entered into by any
Person in accordance and compliance with this Agreement prior to such supplement
being posted for the Lenders on the Platform.
“Disqualified Stock” means any class of Equity Interests that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, or otherwise has any
distributions or other payments which are mandatory or otherwise required at any
time on or prior to the date that is ninety-one (91) days after the Maturity
Date, or (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (i) debt securities, or (ii) any Equity Interests
referred to in clause (a) above, in each case, at any time prior to the date
that is ninety-one (91) days after the Maturity Date; provided, that, in each
case of the foregoing and notwithstanding anything to the contrary in the Loan
Documents, any payment or conversion that is required solely due to a customary
change of control provision or similar event that is not more restrictive than
the Change of Control default in this Agreement shall not cause such Equity
Interest to be deemed Disqualified Stock; provided, further, that, any Equity
Interests that are issued pursuant to a plan for the benefit of employees of the
Borrower (or any direct or indirect parent thereof) or any other Loan Party or
any of their Subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute Disqualified Stock solely because they may be
required to be repurchased by a Loan Party or any of its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“DQ List” has the meaning specified in Section 11.06(g)(iv).
“Earnouts” means any payment which may be owing by any Person in connection with
any Permitted Acquisition, Acquisition or similar Investment, which payment is
contingent upon the earnings or financial or other performance or operations or
other indicators of the assets or stock being acquired pursuant to such
Acquisition or similar Investment.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity


20



--------------------------------------------------------------------------------




established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)). For the avoidance of doubt, no
Disqualified Institution shall be an Eligible Assignee.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, written agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment, or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means any issuance by the Borrower to any Person of its Equity
Interests, other than (a) any issuance of its Equity Interests pursuant to the
exercise of options or warrants, (b) any issuance of its Equity Interests
pursuant to the conversion of any debt securities to equity or the conversion,
replacement or exchange of any class of equity securities to any other class of
equity securities, (c) any issuance of options or warrants relating to its
Equity Interests, (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition, other Acquisition, other Investment
(other than an Investment of cash or Cash Equivalents), Capital Expenditure or
the acquisition of fixed assets or Equity Interests of a Subsidiary or Joint
Venture, (e) any issuance of its Equity Interests pursuant to any officer,
employee or


21



--------------------------------------------------------------------------------




director option program, benefit plan or compensation program, and (f) any
issuance of fractional shares. The term “Equity Issuance” shall not be deemed to
include any Disposition, Debt Issuance or granting of a Lien on any Equity
Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is reasonably approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be reasonably designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 10:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 10:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;
provided, that: (i) to the extent a comparable or successor rate is reasonably
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice, provided, further,
that, to the extent such market practice is not administratively feasible for
the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the


22



--------------------------------------------------------------------------------




Administrative Agent; and (ii) if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Property” means, with respect to any Loan Party: (a) any owned or
leased real property; (b) any Intellectual Property for which a perfected Lien
thereon is not effected either by the filing of a UCC financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office; (c) any
personal property (other than personal property described in clause (b) above)
(including, without limitation, motor vehicles) for which (i) the attachment or
perfection of a Lien thereon is not governed by the UCC or (ii) the creation or
granting of a Lien thereon is not governed by the UCC, the laws of the United
States or the Laws of any state of the United States; (d) the Equity Interests
of any Foreign Subsidiary, Foreign Holdco, Immaterial Subsidiary, Joint Venture
or other Subsidiary of any Loan Party, to the extent not required to be pledged
to secure the Secured Obligations pursuant to the Section 6.14; (e) any property
which is subject to a Lien of the type described in Section 7.01(i) pursuant to
documents that prohibit such Loan Party from granting any other Liens (or
requires the consent of the holder of such Lien in order for such Loan Party to
grant a Lien) in such property; (f) (i) any property to the extent that the
grant of a security interest in such property to the Administrative Agent, for
the benefit of the Secured Parties, is prohibited by Law or requires a consent
not obtained from any Governmental Authority or any other Person (other than,
for the avoidance of doubt, the Borrower or any Subsidiary), and (ii) any rights
or property under any lease, Capital Lease, purchase money arrangement,
contract, license or other agreement or any General Intangible or Intellectual
Property (in each case, as defined in the Security Agreement), in each case, to
the extent the grant of a security interest pursuant to the Collateral Documents
(x) would invalidate the underlying right or provisions of the Borrower or any
Guarantor in such lease, Capital Lease, purchase money arrangement, contract,
license, agreement, General Intangible or Intellectual Property, (y) is
prohibited by such lease, Capital Lease, purchase money arrangement, contract,
license, agreement, Intellectual Property or General Intangible without the
consent of the parties thereto required to consent to such grant of a security
interest, or (z) would give any other party to such lease, Capital Lease,
purchase money arrangement, contract, license, agreement, Intellectual Property
or General Intangible the right to terminate its obligations thereunder, in each
case, solely to the extent that any such restriction shall be enforceable under
the UCC and other applicable Law, and unless and until all necessary consents to
such grant of a security interest have been obtained from the other parties
thereto (it being understood and agreed that the Loan Parties and their
Subsidiaries shall have no obligation or duty to try to obtain any such
consents); (g) any “intent to use” trademark applications for which a statement
of use has not been filed with the United States Patent and Trademark Office or
other applicable office; (h) any property of which a security interest granted
thereon, or any perfection of any such security interest, would cause adverse
tax consequences for the Borrower and/or any of its Subsidiaries (as reasonably
determined by the Borrower in consultation with the Administrative Agent); and
(i) those assets as to which the Administrative Agent and the Borrower
reasonably agree that the cost of obtaining a security interest are excessive
relative to the benefit to the Lenders of the security to be afforded thereby.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute


23



--------------------------------------------------------------------------------




an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.11 and any other “keepwell,
support or other agreement for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or grant by such Guarantor of a Lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swap Contracts for which such Guaranty or Lien is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower pursuant to Section 3.06(b)), or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any withholding Taxes
imposed pursuant to FATCA.
“Existing Letters of Credit” means those certain Letters of Credit set forth on
Schedule 2.03.
“Facility” means the Term Facility or the Revolving Facility, as the context may
require.
“Facility Leases” means agreements for the lease by the Borrower or any of its
Subsidiaries or Joint Ventures of real estate utilized (a) as a vehicle parking
facility and/or for ancillary parking and transportation services or (b) for
travel and hospitality services to airlines, theme parks, resorts, hotels,
airports, parking lots and/or cruise ports.
“Facility Management Agreement” means any agreement (other than the Facility
Leases), for the provision by the Borrower or any of its Subsidiaries or Joint
Ventures of (a) services for the management or operation of a vehicle parking
facility and/or ancillary parking and transportation services, including,
without limitation, any such agreement designated as a management agreement,
parking enforcement agreement, operating agreement or license agreement, and/or
(b) travel and hospitality services to airlines, theme parks, resorts, hotels,
airports, parking lots and/or cruise ports, including, without limitation,
remote check-in services, baggage sorting, handling and delivery services,
skycap and wheelchair services, valet and self-parking services and luggage
repair and replacement services.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all of the Aggregate Commitments have terminated,
(b) all Obligations have been paid in full (other than (i) contingent
indemnification obligations and expense reimbursement obligations for which no
claim has been asserted and (ii) Letters of Credit (which are covered by clause
(c) below)), and (c) all Letters of Credit have terminated, expired or been Cash
Collateralized (other than Letters of Credit as to which other arrangements with
respect thereto reasonably satisfactory to the Administrative Agent and the L/C
Issuer shall have been made).


24



--------------------------------------------------------------------------------




“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
reasonably determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated October 19, 2018, between the
Borrower, the Administrative Agent and MLPFS.
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2018” or “2018 Fiscal Year”) refer to the Fiscal Year ending
on December 31 of such calendar year.
“Foreign Holdco” means any Subsidiary of the Borrower organized in the United
States substantially all the assets of which are Equity Interests or
Indebtedness of Foreign Subsidiaries.


“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


25



--------------------------------------------------------------------------------




“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance reasonably satisfactory to the Administrative Agent.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided, however, that the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product or service warranties, indemnities or other similar
contingent obligations incurred in the ordinary course of business. The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 10.01.
“Guarantors” means, collectively, (a) each Subsidiary of the Borrower identified
as a “Guarantor” on the signature pages hereto, (b) Wholly-Owned Domestic
Subsidiaries that are direct Domestic Subsidiaries of a Loan Party (and are not
Immaterial Subsidiaries) that are, or may from time to time become, parties to
this Agreement pursuant to Section 6.13, and (c) with respect to Additional
Secured Obligations owing by any Loan Party and any Swap Obligation of a
Specified Loan Party (determined before giving effect to Sections 10.01 and
10.11) under the Guaranty, the Borrower. It is understood and agreed that the
Borrower and its Subsidiaries shall not be required to cause (x) APCOA Bradley
Parking Company, LLC (“APCOA


26



--------------------------------------------------------------------------------




Bradley”) to become a Guarantor so long as either (1) APCOA Bradley’s
Organization Documents prohibit APCOA Bradley from acting as a Guarantor or (2)
APCOA Bradley is an Immaterial Subsidiary or (y) Central Parking Finance Trust
to become a Guarantor.
“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered by any Guarantor pursuant to Section 6.13.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated as
hazardous pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract with a Loan Party not
prohibited under Article VI or VII, is a Lender or an Affiliate of a Lender, or
(b) at the time it (or its Affiliate) becomes a Lender, is a party to a Swap
Contract with a Loan Party not prohibited under Article VI or VII, in each case,
in its capacity as a party to such Swap Contract (even if such Person ceases to
be a Lender or such Person’s Affiliate ceased to be a Lender); provided, that,
in the case of a Secured Hedge Agreement with a Person who is no longer a Lender
(or Affiliate of a Lender), such Person shall be considered a Hedge Bank only
through the stated termination date (without extension or renewal) of such
Secured Hedge Agreement; and provided, further, that, that for any of the
foregoing to be included as a “Secured Hedge Agreement” on any date of
determination by the Administrative Agent, the applicable Hedge Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent and the
Borrower prior to such date of determination.
“Honor Date” has the meaning set forth in Section 2.03(c).
“Immaterial Subsidiary” means, at any time, any Subsidiary (including any
Foreign Subsidiary but excluding (x) any Designated Subsidiary and (y) any
Wholly-Owned Domestic Subsidiary that is a Guarantor) that, together with its
Subsidiaries, (a) as of the last day of the Measurement Period, did not have
total assets in excess of (i) five percent (5.0%) of the Consolidated Total
Assets of the Borrower and its Subsidiaries as of the last day of such
Measurement Period and (ii) together with all other Immaterial Subsidiaries and
their respective Subsidiaries, ten percent (10.0%) of the Consolidated Total
Assets of the Borrower and its Subsidiaries as of the last day of such
Measurement Period in the aggregate and (b) for the Measurement Period, did not
have (i) Consolidated EBITDA attributable to it for such period constituting
five percent (5.0%) or more of the Consolidated EBITDA of the Borrower and its
Subsidiaries for such Measurement Period, and (ii) together with all other
Immaterial Subsidiaries, Consolidated EBITDA attributable to such Immaterial
Subsidiaries for such Measurement Period constituting ten percent (10.0%) or
more of the Consolidated EBITDA of the Borrower and its Subsidiaries for such
Measurement Period, for all Immaterial Subsidiaries and their respective
Subsidiaries in the aggregate; provided, that, as of the end of any Measurement
Period, if any condition set forth in clause (a) or (b) above is not satisfied,
the Borrower shall designate one or more of such Immaterial Subsidiaries as no
longer being Immaterial Subsidiaries (each a “Designated Subsidiary”) and shall
cause such Designated Subsidiaries to comply with the applicable provisions of
this Agreement and the other Loan Documents, such that, after such designation,
the remaining Immaterial Subsidiaries shall meet the criteria in clauses (a) and
(b) above.
“Immaterial Wholly-Owned Domestic Subsidiary” means, at any time, any
Wholly-Owned Domestic Subsidiary that, together with all other Wholly-Owned
Domestic Subsidiaries that are not


27



--------------------------------------------------------------------------------




Guarantors at such time, (a) as of the last day of the Measurement Period, did
not have total assets in excess of five percent (5.0%) of Consolidated Total
Assets of the Borrower and its Subsidiaries as of the end of such Measurement
Period, and (b) for the applicable Measurement Period, did not have Consolidated
EBITDA attributable to them for such Measurement Period constituting more than
five percent (5.0%) of Consolidated EBITDA of the Borrower and its Subsidiaries
for such Measurement Period; provided, that, if at any time there are Immaterial
Wholly-Owned Domestic Subsidiaries that, collectively, (x) as of the last day of
such Measurement Period, have total assets in excess of five percent (5.0%) of
Consolidated Total Assets of the Borrower and its Subsidiaries as of the end of
such Measurement Period or (y) for the applicable Measurement Period, have
Consolidated EBITDA attributable to them for such Measurement Period
constituting more than five percent (5.0%) of Consolidated EBITDA of the
Borrower and its Subsidiaries for such Measurement Period, then the Borrower
shall designate one or more of such Wholly-Owned Domestic Subsidiaries as no
longer being Immaterial Wholly-Owned Domestic Subsidiaries and shall cause such
Wholly-Owned Domestic Subsidiaries that are no longer Immaterial Wholly-Owned
Domestic Subsidiaries to comply with the provisions of Section 6.13, such that,
after such designated Wholly-Owned Domestic Subsidiaries become Guarantors
hereunder, the remaining Immaterial Wholly-Owned Domestic Subsidiaries shall
meet the criteria in clauses (x) and (y) above.
“Incremental Cap” means, on any date of determination, the sum of (a) (i)
$200,000,000, plus (ii) the amount of any voluntary prepayments of the Term
Facility (or any Incremental Term Facility (ranking pari passu with the Term
Loans made on the Closing Date) incurred in reliance on clause (a)(i) after the
Closing Date), plus (iii) the amount of any voluntary prepayments of the
Revolving Facility (to the extent made concurrently with a permanent reduction
of the Revolving Commitments pursuant to Section 2.06) after the Closing Date)
plus (b) any amount so long as, after giving effect thereto, the Consolidated
Leverage Ratio determined on a Pro Forma Basis for the most recent Measurement
Period (assuming that the full amount of the Incremental Facility shall have
been funded on such date) would not exceed the lesser of (i) 3.24:1.0, and (ii)
the maximum Consolidated Leverage Ratio then permitted under Section 7.11(b) for
the most recently ended Measurement Period for which the Borrower has delivered
or filed financial statements pursuant to Section 6.01(a) or Section 6.01(b);
provided, that, in the case of an Incremental Term Facility incurred to finance
any Limited Condition Transaction, the Consolidated Leverage Ratio tests above
may be determined on the LCT Test Date as set forth in Section 1.09.
“Incremental Facility Amendment” has the meaning specified in Section 2.16.
“Incremental Facility” has the meaning specified in Section 2.16.
“Incremental Request” has the meaning specified in Section 2.16.
“Incremental Revolving Commitments” has the meaning specified in Section 2.16.
“Incremental Revolving Loans” has the meaning specified in Section 2.16.
“Incremental Term Facility” has the meaning specified in Section 2.16.
“Incremental Term Loans” has the meaning specified in Section 2.16.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


28



--------------------------------------------------------------------------------




(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)net obligations of such Person under any Swap Contract;
(d)all obligations owed (including, without limitation, Earnouts once they
become a liability on the balance sheet in accordance with GAAP and for so long
as they remain unpaid and overdue) of such Person to pay the deferred purchase
price of property or services (other than (i) trade accounts payable in the
ordinary course of business (including on an intercompany basis), (ii) any
purchase price adjustment, (iii) any obligations incurred under ERISA, (iv)
accrued expenses and (v) liabilities associated with customer prepayments and
deposits) to the extent the same would appear as a liability on a balance sheet
prepared in accordance with GAAP;
(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)all Attributable Indebtedness of such Person;
(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (other than a payment in Qualified Capital Stock)
prior to the Maturity Date in respect of any Disqualified Stock of such Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference; and
(h)all Guarantees of such Person in respect of any of the foregoing;
provided, that, notwithstanding anything to the contrary herein, (i) the amount
of Indebtedness of any Person for purposes of clause (e) above shall be deemed
to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith and (ii) the term “Indebtedness” shall
not include: (A) deferred rent, (B) deferred revenue, (C) deferred taxes and
deferred compensation, (D) customary obligations under employment arrangements,
(E) operating leases, (F) accrued expenses and (G) customary payables with
respect to money orders or wire transfers.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is made
non-recourse to such Person or such Person’s liability for such Indebtedness is
otherwise limited. The amount of any net obligation under any Swap Contract on
any date shall be deemed to be the Swap Termination Value thereof as of such
date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.


29



--------------------------------------------------------------------------------




“Intellectual Property” has the meaning specified in Section 5.21.
“Intercompany Debt” has the meaning specified in Section 7.02.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
that, if any Interest Period for a Eurodollar Rate Loan exceeds three (3)
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan or Swingline Loan, the last day of each March,
June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its sole discretion in its Loan Notice, or such other period
that is twelve (12) months or less requested by the Borrower and consented to by
all of the Appropriate Lenders; provided, that:
(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c)no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, without duplication, (a) the purchase or
other acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt for borrowed money of,
or purchase or other acquisition of any other debt for borrowed money of another
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment but giving
effect to any repayments of principal in the case of Investments in the form of
loans and any return of capital or return on Investment in the case of equity
Investments (whether as a redemption, sale or distribution that constitutes a
return of capital but not dividends or like distributions that do not constitute
a return of capital and, in any case, not in excess of the amount of the initial
Investment).
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


30



--------------------------------------------------------------------------------




“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of Section
6.13.
“Joint Venture” means any corporation, limited or general partnership, limited
liability company, association, trust or other business entity of which the
Borrower or one or more Subsidiaries owns beneficially at least 25.0% but less
than or equal to 50.0% of the Equity Interests of such Person.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means with respect to a particular Letter of Credit, (a) Bank of
America, in its capacity as issuer of Letters of Credit, or any successor issuer
thereof, (b) Wells Fargo Bank, N.A., in its capacity as issuer of the Existing
Letters of Credit issued (or deemed issued) on the Closing Date, (c) such other
Revolving Lender selected by the Borrower pursuant to Section 2.03(l) from time
to time to issue such Letter of Credit (provided, that, no Lender shall be
required to become an L/C Issuer pursuant to this clause (c) without such
Lender’s consent), or any successor issuer thereof, or (d) any Revolving Lender
selected by the Borrower (with the prior consent of the Administrative Agent) to
replace a Lender who is a Defaulting Lender at the time of such Revolving
Lender’s appointment as an L/C Issuer (provided, that, no Lender shall be
required to become an L/C Issuer pursuant to this clause (d) without such
Lender’s consent), or any successor issuer thereof. The term “L/C Issuer” when
used with respect to a Letter of Credit or the L/C Obligations relating to a
Letter of Credit shall refer to the L/C Issuer that issued such Letter of
Credit. Notwithstanding anything to the contrary in the Loan Documents and for
the avoidance of doubt, an L/C Issuer shall not be a Disqualified Institution.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“LCT Election” has the meaning provided in Section 1.09.
“LCT Test Date” has the meaning provided in Section 1.09.


31



--------------------------------------------------------------------------------




“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement, and their respective successors and permitted assigns. Unless the
context requires otherwise, “Lender” includes the Swingline Lender.
“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Report” means a certificate substantially in the form of
Exhibit J or any other form reasonably approved by the Administrative Agent.
“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $100,000,000, and (b) the Revolving Facility. The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Facility.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable mutual discretion of the Administrative Agent and the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent and the Borrower reasonably determine).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any Capital Lease having substantially
the same economic effect as any of the foregoing); provided, that, in no event
shall an operating lease in and of itself be deemed to be a Lien.
“Limited Condition Transaction” means (a) any Permitted Acquisition, the
acquisition of Equity Interests in any Joint Venture or similar Investment
permitted by Section 7.03, in each case, the consummation of which is not
conditioned on the availability of, or on obtaining, any third-party financing,
(b) the declaration or public announcement of any Restricted Payment permitted
by Section 7.06; provided, that, such Restricted


32



--------------------------------------------------------------------------------




Payment is made within sixty (60) days of being declared, (c) any agreement to
consummate any Disposition permitted by Section 7.05 and/or (d) the submission
or delivery of an irrevocable notice of Prepayment of Subordinated Debt to the
extent permitted by Section 7.14; provided, that, such Prepayment of
Subordinated Debt is made within sixty (60) days of the date of such notice.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swingline Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) each Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each
Issuer Document, (g) each Joinder Agreement, (h) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14,
(but specifically excluding any Secured Hedge Agreement or any Secured Cash
Management Agreement); provided, that, for purposes of Section 11.01, “Loan
Documents” shall mean this Agreement, each Guaranty and the Collateral
Documents.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit E or
such other form as may be reasonably approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be reasonably approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means a material adverse effect on (a) the property,
business, operations, financial condition or liabilities of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to perform
their collective obligations under the Loan Documents taken as a whole, or (c)
the rights and remedies (taken as a whole) of the Administrative Agent, the L/C
Issuers or the Lenders under the Loan Documents.
“Maturity Date” means November 30, 2023; provided, that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four (4) Fiscal Quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) Fiscal
Quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01); in each case, with such period ending on the last day
of a Fiscal Quarter.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 100% of the Outstanding Amount of all
L/C Obligations, (c) with respect to any Letter of Credit and L/C Obligations to
remain outstanding after the


33



--------------------------------------------------------------------------------




Facility Termination Date, an amount equal to 100% of the Outstanding Amount of
all L/C Obligations, and (d) otherwise, an amount reasonably and mutually
determined by the Administrative Agent, the L/C Issuer and the Borrower.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all, or substantially all, of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs and expenses incurred in connection therewith (including, without
limitation, legal, accounting and investment banking and broker’s fees and sales
commissions), (b) Taxes paid or payable as a result thereof (including, Tax
distributions but after taking into account any available related and direct tax
credits or deductions and any Tax sharing arrangements), (c) in the case of any
Disposition or any Involuntary Disposition, the amount necessary to retire any
Indebtedness (including, without limitation, any premium, penalty, interest,
expenses and other amounts related thereto) secured by a Permitted Lien on the
related property, (d) the pro rata portion of the aggregate cash or Cash
Equivalents proceeds therefrom (calculated without regard to this clause (d))
attributable to minority Equity Interests and not available for distribution to
or for the account of any Loan Party or any Subsidiary as a result thereof, (e)
any reserve for adjustment in respect of (i) the sale or Disposition price of
such asset or assets established in accordance with GAAP, and (ii) any
liabilities associated with such asset or assets and retained by any Loan Party
or any Subsidiary after such sale or other Disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations or purchase
price adjustments associated with such transaction and (f) cash and Cash
Equivalent escrows; it being understood that “Net Cash Proceeds” shall include
(x) any direct and related cash or Cash Equivalents received upon the sale or
other disposition of any non‑cash consideration (within 365 days of receipt of
such non-cash consideration) received by any Loan Party or any Subsidiary in any
Disposition and (y) upon the unconditional release or reversal of any reserve
described in clause (e) described above to or by the applicable Loan Party
within 365 days, the amount of such reserve.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01, and (b) has been
approved by the Required Lenders.
“Non-Core Assets” means property or assets acquired in connection with a
Permitted Acquisition or similar Investment; provided, that, such assets (a) do
not exceed 25% of the total consideration paid for such Acquisition and (b) such
assets are identified in writing to the Administrative Agent within ninety (90)
days of the consummation of such Acquisition.


34



--------------------------------------------------------------------------------




“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).
“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).
“Note” has the meaning specified in Section 2.11.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be reasonably
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in the case
of this clause (b), that are required to be paid or reimbursed by the Borrower
pursuant to Section 11.04(a) and in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, expenses
and fees that accrue under the Loan Documents after the commencement by or
against any Loan Party or any Affiliate thereof pursuant to any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided, that, Obligations of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party or any Subsidiary, as
lessee, other than any Capital Lease.
“Ordinary Course Capital Lease” means a Capital Lease of computer systems,
equipment or motor vehicles entered into by the Borrower or its Subsidiaries or
Joint Ventures in the ordinary course of business in connection with performing
its obligations under Facility Management Agreements or Facility Leases.
“Ordinary Course Equipment Lease” means an Operating Lease of computer systems,
equipment or motor vehicles entered into by the Borrower or its Subsidiaries or
Joint Ventures in the ordinary course of business in connection with performing
its obligations under Facility Management Agreements or Facility Leases.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction); and (d) with


35



--------------------------------------------------------------------------------




respect to all entities, any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).
“Other Term Loans” has the meaning specified in Section 2.16.
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and payments, prepayments or repayments of
Term Loans, Revolving Loans and Swingline Loans, as the case may be, occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower or any of its Subsidiaries of Unreimbursed
Amounts or the application of any Cash Collateral with respect thereto.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case,
of a Target that is engaged in a type of business (or comprised of assets used


36



--------------------------------------------------------------------------------




in a type of business) permitted to be engaged in by the Borrower and its
Subsidiaries pursuant to the terms of this Agreement, in each case so long as
(subject to the provisions of Section 1.09):
(a)no Event of Default shall then exist or would immediately exist after giving
effect thereto;
(b)the Borrower shall provide a compliance certificate evidencing (which
certificate, for the avoidance of doubt, may, at the sole option of the
Borrower, be provided at the time of the applicable LCT Test Date in accordance
with Section 1.09) that, after giving effect to the Acquisition on a Pro Forma
Basis, the Loan Parties are in Pro Forma Compliance with the financial covenants
set forth in Section 7.11;
(c)such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) of the Target;
(d)after giving effect to such Acquisition and any Credit Extensions, payments,
prepayments and repayments and other transactions made in connection therewith,
Availability shall be at least $15,000,000;
(e)with respect to any Acquisition with respect to which the aggregate
consideration (including any Earnout with respect to such Acquisition, but only
to the extent, and only in the amount that such Earnout would be shown as a
liability on the Consolidated balance sheet of the Borrower as of the date of
such Acquisition) paid by the Loan Parties exceeds $100,000,000, within twenty
(20) Business Days (or such extended period as the Administrative Agent may
agree in its sole reasonable discretion) after the consummation of such
Acquisition, the Administrative Agent shall have received complete executed or
conformed copies of each material document, instrument and agreement executed in
connection with such Acquisition; and
(f)with respect to any Acquisition with respect to which the aggregate
consideration (including any Earnout with respect to such Acquisition, but only
to the extent, and only in the amount that such Earnout would be shown as a
liability on the Consolidated balance sheet of the Borrower as of the date of
such Acquisition) paid by the Loan Parties exceeds $100,000,000, not less than
five (5) Business Days prior to such Acquisition (or such shorter period as the
Administrative Agent may agree in its sole reasonable discretion), the
Administrative Agent shall have received (i) an acquisition summary with respect
to the Person and/or business or division to be acquired (to the extent
applicable), such summary to include a reasonably detailed description thereof
(including, in each case, to the extent readily available to the Borrower from
the Target, financial information, operating results and financial statements of
the Target for the most recent 12 month period), (ii) the Borrower’s calculation
of Consolidated EBITDA of the Target on a Pro Forma Basis, and (iii) the
material terms and material conditions, including material economic terms, of
the proposed Acquisition (in each case, which requirements may be satisfied by
providing the Administrative Agent with a copy of a draft of the acquisition
agreement evidencing such Acquisition).
“Permitted Liens” has the meaning set forth in Section 7.01.
“Permitted Transfers” means (a) Dispositions of inventory and assets in the
ordinary course of business; (b) Dispositions of property to the Borrower or any
Subsidiary, provided, that, such transfer is permitted by Section 7.03(b);
(c) Dispositions of accounts receivable in connection with the collection or
compromise thereof; (d) (i) licenses, sublicenses, leases or subleases granted
to others not interfering in any material respect with the business of the
Borrower and its Subsidiaries (taken as a whole) or, (ii) if determined


37



--------------------------------------------------------------------------------




by management of the Borrower using reasonable management discretion, licenses
and sublicenses of intellectual property on an exclusive basis so long as such
exclusive licensing and sublicensing is limited to geographic areas, particular
fields of use, customized products for customers or limited time periods and so
long as, after giving effect to such license or sublicense (as applicable), the
Borrower or its Subsidiaries retain sufficient rights to use the subject
intellectual property as to enable them to continue to conduct their material
business in the ordinary course (as determined by the Borrower in its reasonable
business judgment); (e) the sale or Disposition of cash or Cash Equivalents for
fair market value and conversion of Cash Equivalents into cash or other Cash
Equivalents; (f) Dispositions of property, to the extent that such property is
exchanged for credit against the purchase price of similar replacement property
or the proceeds of such Disposition are, within a reasonable time period
thereafter (not greater than one-hundred and eighty (180) days), applied to the
purchase price of such replacement property; (g) sales of materials or equipment
no longer useful in the business of the Loan Parties or the applicable
Subsidiaries; (h) sales of obsolete or worn-out and surplus equipment; and (i)
abandonment and other Dispositions of Intellectual Property no longer material
to the business of the applicable Loan Party or the applicable Subsidiary or
that is otherwise obsolete, outdated or not useful in the business of the Loan
Parties or the applicable Subsidiaries.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledged Equity” has the meaning specified in the Security Agreement.
“Prepayment of Subordinated Debt” has the meaning specified in Section 7.14(a).
“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of any
Subsidiary or Joint Venture or of all or substantially all of the assets of any
Subsidiary or Joint Venture or of a division or a line of business or division
of the Borrower or any Subsidiary or Joint Venture, for any Acquisition,
acquisition of Equity Interests in any Joint Venture or similar Investment or
for any other transaction permitted hereunder, whether actual or proposed, for
purposes of determining compliance with the financial covenants set forth in
Section 7.11 or any financial condition, ratio or test applicable to any
transaction under any of the Loan Documents, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period (or, in the case of Consolidated Total Assets, as of
the last day of such Measurement Period), and the following pro forma
adjustments shall be made:
(a)in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the Subsidiary or Joint Venture,
assets, line of business or division subject to such Disposition shall be
excluded from the results and operations of the Borrower and its Subsidiaries
for such Measurement Period;
(b)in the case of an actual or proposed Acquisition, acquisition of Equity
Interests in any Joint Venture or similar Investment, income statement items
(whether positive or negative) attributable to the property, line of business or
division or the Person subject to such Acquisition, acquisition or similar
Investment shall be included in the results and operations of the Borrower and
its Subsidiaries for such Measurement Period;


38



--------------------------------------------------------------------------------




(c)interest accrued during the relevant Measurement Period on, and the principal
of, any Indebtedness paid, prepaid, repaid or to be paid, prepaid, repaid,
retired or refinanced in such transaction shall be excluded from the results of
the Borrower and its Subsidiaries for such Measurement Period; and
(d)any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor and shall be included in the results of the Borrower and its
Subsidiaries for such Measurement Period; provided, that, (x) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness at the relevant date of determination (taking into
account any interest hedging arrangements applicable to such Indebtedness), (y)
interest on any obligations with respect to Capital Leases shall be deemed to
accrue at an interest rate reasonably determined by a Responsible Officer of the
Borrower to be the rate of interest implicit in such obligation in accordance
with GAAP and (z) interest on any Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Borrower or such Subsidiary may designate.
In the case of any calculation of the Consolidated Leverage Ratio, Consolidated
Interest Coverage Ratio, Consolidated EBITDA, Consolidated Net Income or
Consolidated Total Assets for any of the events described above that occur prior
to the date on which the first financial statements after the Closing Date have
been (or are required to be) delivered pursuant to Section 6.01(a) or (b), such
calculations to be made on a “Pro Forma Basis” shall use the financial
statements with respect to the Borrower and its Subsidiaries for the Fiscal
Quarter ended on September 30, 2018.
“Pro Forma Compliance” means, with respect to any transaction, the calculation
of the financial covenants set forth in Section 7.11 recomputed as of the end of
the applicable Measurement Period giving Pro Forma Effect to such transaction
and all other transactions which are contemplated or required to be given Pro
Forma Effect hereunder that have occurred on or after the first day of the such
Measurement Period.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Capital Stock” of any person means any Equity Interests of such
Person that are not Disqualified Stock.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


39



--------------------------------------------------------------------------------




“Reduction Amount” has the meaning set forth in Section 2.05(b).
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided, that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.
“Resignation Effective Date” has the meaning set forth in Section 9.06.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller or any vice
president of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding; and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).
“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swingline Loans, in an aggregate principal amount at any time outstanding


40



--------------------------------------------------------------------------------




not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(b) under the caption “Revolving Commitment”, or opposite such caption in
the Assignment and Assumption or other documentation pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The Revolving Commitment of
all of the Revolving Lenders on the Closing Date shall be Three-Hundred Twenty
Five Million Dollars ($325,000,000).
“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.
“Revolving Lender” means, at any time: (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time; or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.
“Revolving Loan” has the meaning specified in Section 2.01(b).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and immediately
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract not prohibited under Article VI or Article VII
between any Loan Party and any Hedge Bank.
“Secured Obligations” means all Obligations and all Additional Secured
Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.


41



--------------------------------------------------------------------------------




“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose Subsidiary or Affiliate of such Person.
“Solvent” and “Solvency” mean, with respect to any Person, that, as of any date
of determination, (a) the amount of the “fair saleable value” of the assets of
such Person will, as of such date, exceed (i) the value of all “liabilities of
such Person, including contingent and other liabilities”, as of such date, as
such quoted terms are generally determined in accordance with applicable federal
laws governing determinations of the insolvency of debtors, and (ii) the amount
that will be required to pay the probable liabilities of such Person on its
existing debts (including contingent liabilities) as such debts become absolute
and matured, (b) such Person will not have, as of such date, an unreasonably
small amount of capital for the operation of the businesses in which it is
engaged or proposed to be engaged following such date, and (c) such Person will
be able to pay its liabilities, including contingent and other liabilities, as
they mature. For purposes of this definition, (i) “not have an unreasonably
small amount of capital for the operation of the businesses in which it is
engaged or proposed to be engaged” and “able to pay its liabilities, including
contingent and other liabilities, as they mature” means that such Person will be
able to generate enough cash from operations, asset dispositions or refinancing,
or a combination thereof, to meet its obligations as they become due and (ii)
“Person” means any individual, sole proprietorship, general partnership, limited
partnership, limited liability company, joint venture, trust, unincorporated
association, corporation, governmental authority or other entity or group (which
term will include a “group” as such term is defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended).
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).
“Subordinated Debt” means, for any Person, any Indebtedness of such Person which
is fully subordinated to all Secured Obligations, by written agreements and
documents in form and substance reasonably satisfactory to the Administrative
Agent and which is governed by terms and provisions, including, without
limitation, maturities, covenants, defaults, rates and fees, reasonably
acceptable to the Administrative Agent.
“Subordinated Debt Documents” means any agreement or document evidencing or
relating to any Subordinated Debt, in each case, as the same may be amended,
restated, modified or supplemented and in effect from time to time as not
prohibited by the terms hereof.
“Subsequent Transaction” means (a) any Permitted Acquisition or the making of
other acquisitions or Investments not prohibited by this Agreement, (b) any
Disposition not prohibited by this Agreement, (c) any Prepayment of Subordinated
Debt, (d) any Restricted Payment not prohibited by this Agreement or (e) any
other event, action or transaction that by the terms of the Loan Documents
requires pro forma compliance with a financial covenant, condition, ratio or
test or Availability under this Agreement or the other Loan Documents or
requires such financial covenant, condition, ratio or test or Availability to be
calculated on a Pro Forma Basis.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned,


42



--------------------------------------------------------------------------------




or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts: (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s); and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.
“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
“Swingline Loan” has the meaning specified in Section 2.04(a).
“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000, and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the


43



--------------------------------------------------------------------------------




balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”, or
opposite such caption in the Assignment and Assumption or other documents
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The Term Commitment of all of the Term Lenders on the Closing Date shall be
Two-Hundred Twenty Five Million Dollars ($225,000,000).
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time, and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Threshold Amount” means $25,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of this Agreement and the other Loan Documents and the
making of the initial Credit Extensions hereunder, (b) the repayment of all
amounts due or outstanding under, or in respect of, the Borrower in existence
immediately prior to the Closing Date, and the termination of the credit
agreements of the Borrower in existence immediately prior to the Closing Date
(other than Indebtedness permitted under Section 7.02), (c) the consummation of
the Closing Date Acquisition, and (d) the payment of fees, costs and expenses in
connection with the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of Illinois;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Illinois,


44



--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.
“Wholly-Owned Domestic Subsidiary” means each Wholly-Owned Subsidiary that is a
Domestic Subsidiary.
“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person. Unless otherwise specified, references herein to a
“Wholly-Owned Subsidiary” or “Wholly-Owned Subsidiaries” shall refer to a
Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of the Borrower.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


45



--------------------------------------------------------------------------------




(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise:
(i)any definition of or reference to any agreement, instrument or other document
(including the Loan Documents and any Organization Document) shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, amended and restated, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document);
(ii)any reference herein to any Person shall be construed to include such
Person’s successors and assigns;
(iii)the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof;
(iv)all references in a Loan Document to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the Loan
Document in which such references appear;
(v)any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time; and
(vi)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from, and including,”; the words “to” and
“until” each mean “to, but excluding,”; and the word “through” means “to, and
including,”.
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
(e)All references to “knowledge” of any Loan Party or a Restricted Subsidiary of
a Loan Party means the actual knowledge of a Responsible Officer thereof.


46



--------------------------------------------------------------------------------





1.03    Accounting Terms.
(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470–20 on
financial liabilities shall be disregarded.
(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request in
writing, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) for the avoidance of doubt, other than with respect to any change set forth
in the immediately succeeding paragraph, the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
Without limiting the foregoing and notwithstanding anything to the contrary in
any Loan Document, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.
(c)Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.  
(d)Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 7.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis.
(e)Changes in Circumstances after Applicable Test Date. Subject to Section 1.09,
for purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial covenant, condition, ratio or test (including,
without limitation, Consolidated EBITDA, Consolidated Net Income, Consolidated
Leverage Ratio, Consolidated Interest Coverage Ratio, Availability or
Consolidated Total Assets) such financial covenant, condition, ratio or test
shall be calculated at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred or exist with
regard to such action solely as a result of a change in such financial covenant,


47



--------------------------------------------------------------------------------




condition, ratio or test occurring after the time such action is taken, such
change is made, such transaction is consummated or such event occurs.

1.04    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein, and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

1.06    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, that, with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07    UCC Terms.
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

1.08    Rates.
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.



1.09    Limited Condition Transactions.
Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, in connection with a Limited Condition Transaction (other than
the making by any Lender or L/C Issuer, as applicable, of any Credit Extension,
unless otherwise agreed by such Lenders making Incremental Term Loans), for
purposes of: (a) determining compliance with any basket, financial covenant,
ratio or test (including by reference to Consolidated EBITDA, Consolidated Net
Income, any Consolidated Interest Coverage Ratio test or any Consolidated
Leverage Ratio test or Consolidated Total Assets test); (b) testing
Availability; (c) determining whether the representations and warranties
contained in this Agreement or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is qualified by materiality or
reference to a Material Adverse Effect); and (d) determining the absence of a
Default or Event of Default; in each case, at the option of the Borrower (the


48



--------------------------------------------------------------------------------




Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such condition is satisfied hereunder shall be made:
(i)in the case of any Permitted Acquisition, any acquisition of Equity Interests
in any Joint Venture or similar Investment permitted under Section 7.03 or any
Disposition (in each case, that is a Limited Condition Transaction), at the time
of (or, in the case of the calculation of any related financial covenant,
condition, ratio or test, with respect to the applicable Measurement Period)
either: (x) the execution of the definitive agreement with respect to such
Permitted Acquisition, Investment or Disposition; or (y) the consummation of
such Permitted Acquisition, Investment or Disposition; and;
(ii)in the case of any Restricted Payment or Prepayment of Subordinated Debt (in
each case, that is a Limited Condition Transaction), at the time of (or, in the
case of the calculation of any related financial covenant, condition, ratio or
test, with respect to the applicable Measurement Period): (x) the declaration or
public announcement of such Restricted Payment or submission or delivery of an
irrevocable notice with respect to such Prepayment of Subordinated Debt; or (y)
the making of such Restricted Payment or Prepayment of Subordinated Debt;
any such date identified in Section 1.09(i)(x) or (ii)(x) above, an “LCT Test
Date”
provided, that, notwithstanding the foregoing, in connection with any Limited
Condition Transaction (A) any condition requiring the absence of a Default or
Event of Default shall be satisfied if (x) no Default or Event of Default shall
have occurred and be continuing as of the applicable LCT Test Date, and (y) no
Event of Default under Section 8.01(a) or (f) shall have occurred and be
continuing at the time such Limited Condition Transaction is consummated; (B) if
the proceeds of an Incremental Term Facility are being used to finance a Limited
Condition Transaction, then the representations and warranties contained in this
Agreement shall also be required to be true and correct in all material respects
(without giving effect to double materiality) at the time of the funding of such
Incremental Term Facility solely, if the Lenders providing such Incremental Term
Facility require such representations and warranties to be made at such time;
provided, that, in such instance, the Lenders providing such Incremental Term
Facility may agree that any such representations and warranties which must be
accurate at the time of funding of such Incremental Term Facility may be limited
to customary “specified representations” and such other representations and
warranties as may be required by the Lenders providing such Incremental Term
Facility; and (C) if the Borrower has made an LCT Election for any Limited
Condition Transaction, then, in connection with any Subsequent Transaction
following the relevant LCT Test Date, and prior to the earlier of the date on
which such Limited Condition Transaction is consummated and the date that the
definitive agreement, declaration, public announcement or notice for such
Limited Condition Transaction is terminated, revoked or expires without
consummation of such Limited Condition Transaction, for purposes of determining
whether such Subsequent Transaction is permitted under this Agreement, any such
ratio, test, basket or Availability shall be required to: (x) be satisfied on a
Pro Forma Basis, assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
(and any Lien granted to the holder of such Indebtedness with respect thereto),
the use of proceeds thereof or any payment or prepayment to be made) have been
consummated; and (y) if such Subsequent Transaction is the making of a
Restricted Payment, the Prepayment of Subordinated Debt or a Disposition, be
satisfied on a Pro Forma Basis, assuming such Limited Condition Transaction has
not been consummated.
For the avoidance of doubt, if the Borrower has made an LCT Election for the LCT
Test Date to occur at the time set forth in clauses (i)(x) and (ii)(x) above and
any of the financial covenants, conditions, ratios,


49



--------------------------------------------------------------------------------




tests or baskets or Availability for which compliance was determined or tested
as of such LCT Test Date would have failed to have been complied with as a
result of fluctuations in any such financial covenant, condition, ratio, test or
basket or Availability, including due to fluctuations in Consolidated EBITDA,
Consolidated Net Income, Consolidated Total Assets, Indebtedness or other
financial performance or indicator of any Person (including, without limitation,
any target entity) subject to such Limited Condition Transaction, at the
consummation of the relevant Limited Condition Transaction, such financial
covenant, condition, ratio, test or basket or Availability will not be deemed to
have failed to have been complied with as a result of such fluctuations.

1.10    Classification and Reclassification.
It is understood and agreed that any Lien, Indebtedness, Investment,
Disposition, Restricted Payment or Prepayment of Subordinated Debt need not be
permitted solely by reference to one category of permitted Lien, Indebtedness,
Investment, Disposition, Restricted Payment or Prepayment of Subordinated Debt
under Sections 7.01, 7.02, 7.03, 7.05, 7.06 and 7.14, respectively, but may
instead be permitted in part under any combination thereof (it being understood
that the Borrower may utilize amounts under any category that is subject to any
financial covenant, condition, ratio, test, basket or Availability, including
Consolidated EBITDA, Consolidated Leverage Ratio, Consolidated Total Assets or
other financial performance or indicator, prior to amounts under any other
category). For purposes of determining compliance at any time with Sections
7.01, 7.02, 7.03, 7.05, 7.06 and 7.14, in the event that any Lien, Indebtedness,
Investment, Disposition, Restricted Payment or Prepayment of Subordinated Debt,
as applicable, meets the criteria of more than one of the categories of
transactions or items permitted pursuant to any clause of such Sections 7.01
(other than Section 7.01(a)), 7.02 (other than Section 7.02(a)), 7.03, 7.05,
7.06 and 7.14, the Borrower, in its sole discretion, may from time to time
classify or reclassify such transaction or item (or portion thereof)(including
in one or more categories) and will only be required to include the amount and
type of such transaction (or portion thereof) in any one category.

1.11    Closing Date Acquisition and Related Matters.
(a)    Notwithstanding anything to the contrary in the Loan Documents, the
Administrative Agent and the Lenders and all other parties hereto irrevocably
and unconditionally consent to the Closing Date Acquisition and the other
Transactions.
(b)    Notwithstanding anything to the contrary in the Loan Documents, solely
for purposes of the representations and warranties contained in the Loan
Documents (including, without limitation, the disclosures set forth on the
schedules hereto and the other provisions set forth in Article V of this
Agreement), the conditions precedent set forth in Article IV of this Agreement
and any reference to “Closing Date”, “date of this Agreement” or “date hereof”
(or words of similar context) in Article V, Article VI and Article VII of this
Agreement or in the provisions of any other Loan Document, the making of the
Loans, the providing of the Revolving Commitments and the issuance of any
Letters of Credit on the Closing Date shall be assumed to occur concurrently
with (i) the consummation of the Closing Date Acquisition and (ii) the
consummation of the transactions making the Closing Date Targets and their
Subsidiaries that will be Guarantors on the Closing Date, actual Guarantors on
the Closing Date. Notwithstanding anything to the contrary herein or in any of
the other Loan Documents, the Closing Date Targets and their respective
Subsidiaries that are signatory hereto shall have their respective signatures be
effective (and shall only be parties hereto) immediately upon the consummation
of the Closing Date Acquisition and it shall be deemed that such Persons’
respective signatures shall only be effective and enforceable against such
Persons at such time (and each such Person agrees that its signature hereto
shall be effective and enforceable against it immediately upon the consummation
of the Closing Date Acquisition).


50



--------------------------------------------------------------------------------





ARTICLE II


COMMITMENTS AND CREDIT EXTENSIONS

2.01    Loans.
(a)Term Borrowing. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a single loan to the Borrower, in Dollars,
on the Closing Date in an amount not to exceed such Term Lender’s Applicable
Percentage of the Term Facility. The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Term Borrowings repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided, that, the Term Borrowing shall be
made as Base Rate Loans unless the Borrower delivers a Funding Indemnity Letter
not less than three (3) Business Days prior to the Closing Date.
(b)Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, that, after giving effect to any Revolving Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Revolving Facility, and (ii) the
Revolving Exposure of any Lender shall not exceed such Revolving Lender’s
Revolving Commitment. Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow Revolving Loans, prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided, that, any Revolving Borrowings made
on the Closing Date or any of the three (3) Business Days following the Closing
Date shall be made as Base Rate Loans unless the Borrower delivers a Funding
Indemnity Letter not less than three (3) Business Days prior to the date of such
Revolving Borrowing.

2.02    Borrowings, Conversions and Continuations of Loans.
(a)Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (x) telephone or (y) a Loan Notice; provided, that, any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice. Each such Loan Notice must be received by the Administrative
Agent not later than 12:00 p.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Base Rate Loans to Eurodollar Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans or any conversion
of Eurodollar Rate Loans to Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof (or, in connection
with any conversion or continuation of a Term Loan, if less, the entire
principal thereof then outstanding). Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $250,000 or a whole multiple of $50,000 in excess thereof
(or, in connection with any conversion or continuation of a Term Loan, if less,
the entire principal thereof then outstanding). Each Loan Notice and each
telephonic notice shall specify:
(A)the applicable Facility and whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility;


51



--------------------------------------------------------------------------------




(B)the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day);
(C)the principal amount of Loans to be borrowed, converted or continued;
(D)the Type of Loans to be borrowed or to which existing Loans are to be
converted; and
(E)if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a Eurodollar Rate Loan.
(b)Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds, or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
that, if, on the date a Loan Notice with respect to a Revolving Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.
(c)Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan. During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the outstanding Eurodollar Rate Loans be converted immediately to Base
Rate Loans.
(d)Interest Rates. Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of demonstrable error.
(e)Interest Periods. After giving effect to all Term Borrowings, all conversions
of Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, all Revolving Borrowings, all conversions of Revolving Loans from
one Type to the other, and all continuations of Revolving Loans


52



--------------------------------------------------------------------------------




as the same Type, there shall not be more than twelve (12) Interest Periods in
effect with respect to Eurodollar Rate Loans.
(f)Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

2.03    Letters of Credit.
(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or any of its Subsidiaries, and to amend
or extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided, that, after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Revolving Facility, (y) the Revolving Exposure of any Revolving Lender shall not
exceed such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto and deemed L/C Obligations, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
(ii)The L/C Issuer shall not issue any Letter of Credit if:
(A)subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance,
unless the Required Lenders have approved such expiry date; or
(B)the expiry date of the requested Letter of Credit would occur after the date
that is twelve (12) months past the Maturity Date, unless all the Revolving
Lenders have approved such expiry date; or
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer


53



--------------------------------------------------------------------------------




shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith reasonably deems
material to it;
(B)the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally with respect to its
customers;
(C)[reserved];
(D)the Letter of Credit is to be denominated in a currency other than Dollars;
(E)any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or
(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after an drawing thereunder.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if:
(A)the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof; or
(B)the beneficiary of such Letter of Credit does not accept the proposed
amendment to the Letter of Credit.
(vi)The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities:
(A)provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions; and
(B)as additionally provided herein with respect to the L/C Issuer.


54



--------------------------------------------------------------------------------




(b)Procedures for Issuance and Amendment of Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 12:00 p.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer: (i) the Letter of Credit to be
amended; (ii) the proposed date of amendment thereof (which shall be a Business
Day); (iii) the nature of the proposed amendment; and (iv) such other matters as
the L/C Issuer may require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require in writing.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit.
(iii)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(iv)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a standby Letter of
Credit that has automatic extension


55



--------------------------------------------------------------------------------




provisions (each, an “Auto-Extension Letter of Credit”); provided, that, any
such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any
such extension at least once in each twelve (12) month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve (12) month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the date that is twelve (12) months past the Maturity
Date; provided, that, the L/C Issuer shall not permit any such extension if (A)
the L/C Issuer has reasonably determined that it would not be permitted, or
would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Lender or the
Borrower, in each case, that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied or waived, and in each such case directing
the L/C Issuer not to permit such extension.
(v)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that, in each case, one or more
of the applicable conditions specified in Section 4.02 is not then satisfied or
waived (treating such reinstatement as an L/C Credit Extension for purposes of
this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 12:00 p.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (or, if such payment by
the applicable L/C Issuer is made after 12:00p.m., not later than 10:00 a.m. the
next succeeding Business Day) (each such date, an “Honor Date”), the Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing (including by requesting the Administrative
Agent to apply any Cash Collateral held


56



--------------------------------------------------------------------------------




for such reimbursement). If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Revolving
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that, the lack of such
an immediate confirmation shall not affect the conclusiveness (absent
demonstrable error) or binding effect of such notice.
(ii)Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 12:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied (or have not been waived) or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section.
(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Revolving
Percentage of such amount shall be solely for the account of the L/C Issuer.
(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, that, each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


57



--------------------------------------------------------------------------------




(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent demonstrable error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of


58



--------------------------------------------------------------------------------




Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;
(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;
(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries (other than the defense that such applicable Obligations have been
paid or reimbursed in full).
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit;


59



--------------------------------------------------------------------------------




provided, that, this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in Section 2.03(e); provided, that,
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves, as determined by a final non-appealable judgment of a court of competent
jurisdiction, were caused by the L/C Issuer’s willful misconduct, bad faith,
gross negligence or material breach of its obligations under the Loan Documents
or the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight or time draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT–IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. Letter of Credit
Fees shall be (1) due and payable on the first Business Day following each
Fiscal Quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (2) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee, with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter or any other written agreement with such L/C Issuer, computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such


60



--------------------------------------------------------------------------------




fronting fee shall be due and payable on or prior to the date that is ten (10)
Business Days following each Fiscal Quarter end, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to Letters of
Credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable promptly after written demand therefor and are
nonrefundable.
(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries
(l)L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent a Letter of Credit Report, as set forth below:
(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);
(ii)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;
(iii)    on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;
(iv)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and
for so long as any Letter of Credit issued by an L/C Issuer is outstanding, such
L/C Issuer shall deliver to the Administrative Agent (A) on the last Business
Day of each calendar month, (B) at all other times a Letter of Credit Report is
required to be delivered pursuant to this Agreement, and (C) on each date that
(1) an L/C Credit Extension occurs or (2) there is any expiration, cancellation
and/or disbursement, in each case, with respect to any such Letter of Credit, a
Letter of Credit Report appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.


61



--------------------------------------------------------------------------------





2.04    Swingline Loans.
(a)The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Borrower (each
such loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to
the terms and conditions set forth herein, to the Borrower, in Dollars, from
time to time on any Business Day. During the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Applicable Revolving Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swingline Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, that, (i) after
giving effect to any Swingline Loan, (A) the Total Revolving Outstandings shall
not exceed the Revolving Facility at such time, and (B) the Revolving Exposure
of any Revolving Lender at such time shall not exceed such Lender’s Revolving
Commitment, (ii) the Borrower shall not use the proceeds of any Swingline Loan
to refinance any outstanding Swingline Loan, and (iii) the Swingline Lender
shall not be under any obligation to make any Swingline Loan if it shall
reasonably determine (which reasonable determination shall be conclusive and
binding absent demonstrable error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section, prepay
under Section 2.05, and reborrow under this Section. Each Swingline Loan shall
bear interest only at a rate based on the Base Rate plus the Applicable Rate.
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Revolving Lender’s Applicable Revolving Percentage
times the amount of such Swingline Loan.
(b)Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by: (A) telephone, or (B) a Swingline Loan Notice;
provided, that, any telephonic notice must be confirmed immediately by delivery
to the Swingline Lender and the Administrative Agent of a Swingline Loan Notice.
Each such Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 12:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested date of the Borrowing (which shall be a
Business Day). Promptly after receipt by the Swingline Lender of any Swingline
Loan Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 1:00 p.m. on the date of the proposed Swingline Borrowing (A) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swingline Lender in immediately available funds.
(c)Refinancing of Swingline Loans.
(i)The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable


62



--------------------------------------------------------------------------------




Revolving Percentage of the amount of Swingline Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Revolving Facility and the conditions set forth in Section 4.02. The
Swingline Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 12:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.
(ii)If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i) above, the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent
demonstrable error.
(iv)Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, that, each Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Loan Notice). No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swingline Loans,
together with interest as provided herein.


63



--------------------------------------------------------------------------------




(d)Repayment of Participations.
(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.
(ii)If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.
(f)Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05    Prepayments.
(a)Optional.
(i)The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time, voluntarily prepay Term Loans and Revolving Loans, in
whole or in part, without premium or penalty, subject to Section 3.05; provided,
that, unless otherwise agreed by the Administrative Agent, (A) such notice must
be received by the Administrative Agent not later than 10:00 a.m. (1) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein, unless such notice is revoked prior to such specified date
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a) shall be applied to the principal


64



--------------------------------------------------------------------------------




repayment installments thereof as directed by the Borrower (and, in the case of
no direction, applied in direct order of maturity). Subject to Section 2.15,
such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.
(ii)The Borrower may, upon notice to the Swingline Lender pursuant to delivery
to the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans, in whole or in part, without premium or penalty; provided,
that, unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
12:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be
in a minimum principal amount of $100,000 or a whole multiple of $100,000 in
excess hereof (or, if less, the entire principal thereof then outstanding). Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein, unless such notice is revoked prior to such specified date
therein. Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.
(b)Mandatory.
(i)Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereinafter provided in
an aggregate amount equal to 100% of the Net Cash Proceeds received by any Loan
Party or any Subsidiary from all Dispositions consummated in reliance on Section
7.05(c) and all Involuntary Dispositions, to the extent that such Net Cash
Proceeds (A) exceed $15,000,000 in any Fiscal Year and (B) are not reinvested in
property (other than current assets) that is used or useful in the line of
businesses of the Borrower and its Subsidiaries within three-hundred and sixty
(360) days after the receipt of such Net Cash Proceeds (or, if committed to be
reinvested in such property within three-hundred and sixty (360) days after
receipt thereof, within one-hundred and eighty (180) days following such
commitment); provided, that, such Net Cash Proceeds that have not been so
reinvested shall, within three (3) Business Days after such reinvestment period
expires, be applied to prepay the Loans and/or Cash Collateralize the L/C
Obligations.
(ii)Equity Issuance. Within three (3) Business Days after the receipt by any
Loan Party or any Subsidiary of the Net Cash Proceeds of any Equity Issuance by
the Borrower, the Borrower shall prepay the Loans and/or Cash Collateralize the
L/C Obligations as hereinafter provided in an aggregate amount equal to 100% of
such Net Cash Proceeds in excess of $15,000,000 in any Fiscal Year.
(iii)Debt Issuance. Within three (3) Business Days after receipt by any Loan
Party or any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the
Borrower shall prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereinafter provided in an aggregate amount equal to 100% of such Net Cash
Proceeds.
(iv)Application of Payments. Each prepayment of Loans pursuant to the foregoing
provisions of Section 2.05(b)(i)-(iii) above shall be applied: first, to the
principal repayment installments of the Term Loans in direct order to the first
four (4) principal repayment installments then due, then on a pro rata basis for
all remaining principal repayment installments, but specifically


65



--------------------------------------------------------------------------------




excluding the final principal installment on the Maturity Date; and second, to
the Revolving Facility in the manner set forth in clause (v) of this Section
2.05. Subject to Section 2.15, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of the
relevant Facilities. All mandatory prepayments shall be made without premium or
penalty (but subject to Section 3.05).
(v)Revolving Outstandings. If for any reason the Total Revolving Outstandings at
any time exceed the Revolving Facility at such time, upon written notice or
knowledge thereof, the Borrower shall within one (1) Business Day prepay
Revolving Loans, Swingline Loans and L/C Borrowings (together with all accrued
but unpaid interest thereon) and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, that, the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(v) unless, after the prepayment of the Revolving Loans and Swingline
Loans, the Total Revolving Outstandings exceed the Revolving Facility at such
time.
(vi)Application of Other Payments. Except as otherwise provided in Section 2.15,
prepayments of the Revolving Facility made pursuant to this clause (b): first,
shall be applied ratably to the L/C Borrowings and the Swingline Loans; second,
shall be applied to the outstanding Revolving Loans; and third, shall be used to
Cash Collateralize the remaining L/C Obligations. Upon the drawing of any Letter
of Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by, or notice to or from, the
Borrower or any other Loan Party or any Defaulting Lender that has provided Cash
Collateral) to reimburse the L/C Issuer or the Revolving Lenders, as applicable.
Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied, first, to Base Rate Loans, and then,
to Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
shall otherwise be without premium or penalty, and shall be accompanied by
interest on the principal amount prepaid through the date of prepayment.
Notwithstanding any provision under this Section 2.05 to the contrary, any
amounts that would otherwise be required to be paid by the Borrower pursuant to
Section 2.05(b)(i) above shall not be required to be so prepaid to the extent
any such Net Cash Proceeds are received by a Foreign Subsidiary, for so long as
the repatriation to the United States of any such amounts would be prohibited
under any requirement of Law or Organization Documents or would result in
adverse tax consequences to the Borrower or its Subsidiaries, (each such amount,
a “Reduction Amount”), as reasonably determined by the Borrower in good faith in
consultation with the Administrative Agent. In any such instance, the amount the
Borrower shall be required to mandatorily prepay pursuant to Section 2.05(b)(i)
above shall be reduced by such Reduction Amount until and unless such Net Cash
Proceeds can be repatriated without prohibition under any requirement of Law or
Organization Documents or adverse tax consequences, as applicable, within one
year thereafter.

2.06    Termination or Reduction of Commitments.
(a)Optional. The Borrower may, upon notice to the Administrative Agent, without
premium or penalty, but subject to Section 3.05, terminate the Revolving
Facility, the Letter of Credit Sublimit or the Swingline Sublimit, or from time
to time permanently reduce the Revolving Facility, the Letter of Credit Sublimit
or the Swingline Sublimit; provided, that, (i) any such notice shall be received
by the Administrative Agent not later than 12:00 p.m. three (3) Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000


66



--------------------------------------------------------------------------------




in excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Revolving Facility, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swingline
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swingline Loans would exceed the Letter of
Credit Sublimit.
(b)Mandatory.
(i)The aggregate Term Commitments shall be automatically and permanently reduced
to zero on the date of the Term Borrowing.
(ii)If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.
(c)Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swingline Sublimit or the Revolving Commitments under
this Section 2.06. Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount. All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.

2.07    Repayment of Loans.
(a)Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding, commencing at the end of the
first full Fiscal Quarter ending after the Closing Date, in quarterly
installments equal to 1.25% of the initial aggregate principal amount of the
Term Loans (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05),
unless accelerated sooner pursuant to Section 8.02; provided, that,
(i)the final principal repayment installment of the Term Loans shall be repaid
on the Maturity Date and, in any event, shall be in an amount equal to the
aggregate principal amount of all Term Loans outstanding on such date; and
(ii)(A)     if any principal repayment installment to be made by the Borrower
(other than principal repayment installments on Eurodollar Rate Loans) shall
come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day, and such extension
of time shall be reflected in computing interest or fees, as the case may be;
and
(B)     if any principal repayment installment to be made by the Borrower on a
Eurodollar Rate Loan shall come due on a day other than a Business Day, such
principal repayment installment shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event,
such principal repayment installment shall be due on the immediately preceding
Business Day.


67



--------------------------------------------------------------------------------




(b)Revolving Loans. The Borrower shall repay to the Revolving Lenders, on the
Maturity Date, the aggregate principal amount of all Revolving Loans outstanding
on such date.
(c)Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of: (i) the date that is fifteen (15) Business Days after the date on
which such Loan is made and (ii) the Maturity Date.

2.08    Interest and Default Rate.
(a)Interest. Subject to the provisions of Section 2.08(b):
(i)each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period from the applicable borrowing date at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate;
(ii)each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and
(iii)each Swingline Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
To the extent that any calculation of interest or any fee required to be paid
under this Agreement shall be based on (or result in) a calculation that is less
than zero, such calculation shall be deemed zero for purposes of this Agreement.
(b)Default Rate.
(i)Upon the written request of the Required Lenders to the Administrative Agent
and the Borrower, while any Event of Default under Section 8.01(a) exists, all
outstanding Obligations (including Letter of Credit Fees) may accrue at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)Automatically upon the occurrence and continuance of any Event of Default
pursuant to Section 8.01(f), all outstanding Obligations (including Letter of
Credit Fees) shall accrue at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest), after giving effect to any grace or cure periods, shall be due
and payable upon written demand.
(c)Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


68



--------------------------------------------------------------------------------





2.09    Fees.
In addition to certain fees described in Section 2.03:
(a)Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Revolving Facility exceeds the sum of (i) the Outstanding
Amount of Revolving Loans plus (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. For the avoidance of doubt,
the Outstanding Amount of Swingline Loans shall not be counted towards or
considered usage of the Revolving Facility for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)Other Fees.
(i)The Borrower shall pay to the Administrative Agent and MLPFS for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter.
(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365 day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided, that, any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each reasonable determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent demonstrable error.
(b)Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower, or the Lenders
reasonably determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate, and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on written demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This clause (b) shall not limit


69



--------------------------------------------------------------------------------




the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under any provision of this Agreement to payment of any Obligations
hereunder at the Default Rate or under Article VIII, if applicable. The
Borrower’s obligations under this clause (b) shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11    Evidence of Debt.
(a)Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence thereof absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control (and be prima facie evidence
thereof) in the absence of manifest error. Upon the written request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records; provided, that, if such request for a promissory note is in replacement
of another previously issued promissory note, the original of such previously
issued promissory note shall be returned to the Borrower (or, if such previously
issued promissory note is not available for any reason, an affidavit of lost
promissory note in form and substance reasonably satisfactory to the Borrower
shall be executed and delivered by such Lender requesting such new promissory
note to the Borrower). Each such promissory note shall be in the form of Exhibit
F (a “Note”). Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount and maturity of its Loans and payments
with respect thereto.
(b)Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control (and be prima facie evidence thereof) in the absence of manifest
error.

2.12    Payments Generally; Administrative Agent’s Clawback.
(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Subject to Section 2.07(a) and as otherwise specifically
provided for in this Agreement, if any payment to be made by the Borrower shall
come due on a day other than a Business Day,


70



--------------------------------------------------------------------------------




payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
(b)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent promptly on written demand such corresponding amount in
immediately available funds with interest thereon, for each day from, and
including, the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from, and including, the date such amount is
distributed to it to, but excluding, the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be prima facie evidence thereof,
absent manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions


71



--------------------------------------------------------------------------------




to the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)Pro Rata Treatment. Except to the extent otherwise provided herein:
(i)each Borrowing (other than Swingline Borrowings) shall be made from the
Lenders, each payment of fees under Section 2.09 and 2.03 shall be made for
account of the Lenders, and each termination or reduction of the amount of the
Commitments shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments;
(ii)each Borrowing shall be allocated pro rata among the Lenders according to
the amounts of their respective Commitments (in the case of the making of
Revolving Loans) or their respective Loans that are to be included in such
Borrowing (in the case of conversions and continuations of Loans);
(iii)each payment or prepayment of principal of Loans by the Borrower shall be
made for account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans held by them; and
(iv)each payment of interest on Loans by the Borrower shall be made for account
of the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders.

2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of:
(a)Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time, to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time; or


72



--------------------------------------------------------------------------------




(b)Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time, to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time;
then, in each case under clauses (a) and (b) above, the Lender receiving such
greater proportion shall:
(A)notify the Administrative Agent of such fact; and
(B)purchase (for cash at face value) participations in the Loans, and
sub-participations in L/C Obligations and Swingline Loans, of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be; provided, that:
(I)if any such participations or sub-participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(II)the provisions of this Section 2.13 shall not be construed to apply to:
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender); (y) the application
of Cash Collateral provided for in Section 2.14; or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or sub-participations in L/C Obligations or Swingline Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Affiliate thereof (as to which the provisions of this Section 2.13 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Cash Collateral.
(a)Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Maturity Date, any L/C Obligation for any
reason remains outstanding, (iii) the Borrower shall be required to provide Cash
Collateral pursuant to Section 2.05 or 8.02(c), or (iv) there shall exist a
Defaulting Lender, the Borrower shall promptly (in the case of clause (iii)
above) or within one (1) Business Day (in all other cases) following any request
by the Administrative Agent or the L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant


73



--------------------------------------------------------------------------------




to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
(subject to Liens permitted under Section 7.01(j) or (m)) security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent reasonably
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the L/C Issuer as herein provided, other
than Liens permitted under Section 7.01(a), (j) or (m), or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon written demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released to the
Borrower promptly following:
(i)the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Revolving Lender (or, as appropriate, its assignee following
compliance with Section 11.06(b)(vi))); or
(ii)the reasonable determination by the Administrative Agent and the L/C Issuer
in consultation with the Borrower that there exists excess Cash Collateral;
provided, that, (A) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (B) the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.15    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


74



--------------------------------------------------------------------------------




(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:
(A)first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;
(B)second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
(C)third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.14;
(D)fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as reasonably determined
by the Administrative Agent;
(E)fifth, if so determined by the Administrative Agent and the Borrower, to be
held in a deposit account and released pro rata in order to (A) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement, and (B) Cash Collateralize the L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.14;
(F)sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;
(G)seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and
(H)eighth, to such Defaulting Lender or as otherwise as may be required under
the Loan Documents in connection with any Lien conferred thereunder or directed
by a court of competent jurisdiction;
provided, that, if (1) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis


75



--------------------------------------------------------------------------------




prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)Certain Fees.
(A)    Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.
(C)    Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.
(iv)Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law: (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure; and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.


76



--------------------------------------------------------------------------------




(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.16    Incremental Facilities.
Subject to the terms and conditions set forth herein, the Borrower shall have
the right, from time to time and upon at least ten (10) Business Days’ prior
written notice to the Administrative Agent (an “Incremental Request”), to
request to incur additional term loans under a then-existing tranche of Term
Loans and/or add one or more additional tranches of term loans (“Other Term
Loans” and, together with any additional term loans under a then-existing
tranche incurred pursuant to this Section 2.16, the “Incremental Term Loans”;
and any credit facility providing for any Incremental Term Loans being referred
to as an “Incremental Term Facility”) and/or increase the Revolving Facility
(the “Incremental Revolving Commitments”; and revolving loans made thereunder,
the “Incremental Revolving Loans”); the Incremental Revolving Commitments,
together with the Incremental Term Loans, are referred to herein as an
“Incremental Facility”) subject, however, in any such case, to satisfaction of
the following conditions precedent:
(a)the aggregate amount of all Incremental Revolving Commitments and Incremental
Term Loans effected pursuant to this Section 2.16 shall not exceed the
Incremental Cap;
(b)subject to Section 1.09, on the date on which any Incremental Facility
Amendment is to become effective, both immediately at the time of and
immediately after giving effect to the incurrence of such Incremental Facility
(assuming that the full amount of the Incremental Facility shall have been
funded on such date) and any related transactions, no Default shall have
occurred and be continuing;
(c)subject to Section 1.09, after giving effect to the incurrence of such
Incremental Facility (assuming the full amount of the Incremental Facility has
been funded) and any related transactions or other transactions occurring on the
date thereof on a Pro Forma Basis, the Loan Parties shall be in compliance with
the financial covenants set forth in Section 7.11;
(d)subject to Section 1.09, the representations and warranties set forth in
Article V shall be true and correct in all material respects (or, if any such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects) on and as of the date on
which such Incremental Facility Amendment is to become effective, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case, they shall be true and correct in all material respects
(or, if any such representation and warranty is


77



--------------------------------------------------------------------------------




qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects) as of such earlier date;
(e)such Incremental Facility shall be in a minimum amount of $25,000,000;
(f)any Incremental Revolving Commitments shall be made on the same terms and
provisions (other than upfront fees) as apply to the Revolving Facility,
including with respect to maturity date, interest rate and prepayment
provisions, and shall not constitute a credit facility separate and apart from
the existing revolving credit facility set forth in Section 2.01(b);
(g)any Incremental Term Loans that constitute additional term loans under a
then-existing tranche of term loans (which, for the avoidance of doubt, shall be
determined by the Borrower and the Lenders providing such Incremental Term
Loans) shall be made on the same terms and provisions (other than upfront fees)
as apply to such outstanding term loans, including with respect to maturity
date, interest rate and prepayment provisions, and shall not constitute a credit
facility separate and apart from such term loans;
(h)in the case of any Other Term Loan, such Other Term Loan shall (i) rank pari
passu or junior in right of payment with the Facilities, not be Guaranteed by
any Person that is not the Borrower or a Guarantor under the Facilities, and be
unsecured or secured on a first lien pari passu basis with the Facilities or on
a “junior” basis with the Facilities, in each case over the same (or less)
Collateral that secures the Facilities (and in each case, such Other Term Loan
shall be subject to intercreditor arrangements that are reasonably satisfactory
to the Administrative Agent) but if unsecured or secured on a “junior” basis to
the Facilities, such Other Term Loan shall be documented in a separate agreement
than this Agreement, (ii) to the extent such Other Term Loan is pari passu in
right of payment and security with the then-existing term loans, (x) may share
on a greater than pro rata basis, pro rata basis or less than pro rata basis
with voluntary prepayments or repayments in respect of any then-existing term
loans and (y) may share on a pro rata basis or less than pro rata basis (but not
greater than pro rata basis) with mandatory prepayments or repayments in respect
of the then-existing term loans; (iii) have a maturity date that is not earlier
than the later of (A) the Maturity Date and (B) the final maturity of any
then-existing Other Term Loan, (iv) have a Weighted Average Life to Maturity
that is not shorter than the then-remaining Weighted Average Life to Maturity of
the Term Loans or any then-existing Other Term Loan (it being understood that,
subject to the foregoing, the amortization schedule applicable to such Other
Term Loan shall be determined by the Borrower and the Lenders of such Other Term
Loan);
(i)the Administrative Agent shall have received additional commitments in a
corresponding amount of such requested Incremental Facility from either existing
Lenders and/or one or more other institutions that qualify as Eligible Assignees
(it being understood and agreed that no existing Lender shall be required to
provide an additional commitment);
(j)the Administrative Agent shall have received customary closing certificates
and legal opinions and all other documents (including resolutions of the board
of directors of the Loan Parties) it may reasonably request relating to the
corporate or other necessary authority for such Incremental Facility and the
validity of such Incremental Facility, all in form and substance reasonably
satisfactory to the Administrative Agent; and
(k)unless such Incremental Facility is to be documented in a separate agreement
than this Agreement, the Administrative Agent shall have received such
amendments to the Collateral Documents as the Administrative Agent reasonably
requests to cause the Collateral Documents to


78



--------------------------------------------------------------------------------




secure the Obligations (in a manner consistent with the terms of the Loan
Documents) after giving effect to such Incremental Facility.
Unless such Incremental Facility is to be documented in a separate agreement
than this Agreement, each Incremental Term Facility and any Incremental
Revolving Commitments shall be evidenced by an amendment (an “Incremental
Facility Amendment”) to this Agreement, giving effect to the modifications
permitted by this Section 2.16 (and subject to the limitations set forth in this
Section 2.16), executed by the Loan Parties, the Administrative Agent and each
Lender providing a portion of the Incremental Term Facility and/or Incremental
Revolving Commitments, as applicable; which such amendment, when so executed,
shall amend this Agreement as provided therein. Each Incremental Facility
Amendment shall also require such amendments to the Loan Documents, and such
other new Loan Documents, as the Administrative Agent reasonably deems necessary
or appropriate in consultation with the Borrower to effect the modifications and
credit extensions permitted by this Section 2.16. Notwithstanding anything to
the contrary in this Agreement or any other Loan Document (including Section
11.01) hereof, neither any Incremental Facility Amendment, nor any such
amendments to the other Loan Documents or such other new Loan Documents, shall
be required to be executed or approved by any Lender, other than the Lenders
providing such Incremental Term Facility and/or Incremental Revolving
Commitments, as applicable, and the Administrative Agent, in order to be
effective. The effectiveness of any Incremental Facility Amendment shall be
subject to the satisfaction, on the date thereof, of each of the conditions set
forth above and of such other conditions as agreed to by the Borrower and the
Lenders under the Incremental Term Facility or Incremental Revolving Commitments
established in connection therewith.

ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding (upon the basis of the information and
documentation to be delivered pursuant to clause (e) below) and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Laws and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of clause (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)Tax Indemnifications.


79



--------------------------------------------------------------------------------




(i)Without duplication, each of the Loan Parties shall, and does hereby, jointly
and severally indemnify each Recipient, and shall make payment in respect
thereof within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent demonstrable error.
(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register, and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent demonstrable error. Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall


80



--------------------------------------------------------------------------------




not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W–9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W–8BEN–E or W–8BEN (as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty, and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W–8BEN–E or W–8BEN (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)executed originals of IRS Form W–8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H–1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W–8BEN–E or W–8BEN (as applicable); or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS Form W–8BEN–E or W–8BEN
(as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H–2 or Exhibit H–3, IRS Form W–9, and/or other certification documents
from each beneficial owner, as applicable; provided, that, if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H–4 on behalf of each such direct and indirect partner;


81



--------------------------------------------------------------------------------




(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Laws and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided, that, each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party pursuant to this clause
(f) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this clause (f), in no event will the applicable Recipient be
required to pay any amount to such Loan Party pursuant to this clause (f) the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This


82



--------------------------------------------------------------------------------




clause (f) shall not be construed to require any Recipient to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality.
If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its Lending Office to perform any of its obligations hereunder or to make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such reasonable determination no longer exist. Upon
receipt of such notice, (i) the Borrower shall, upon written demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans, and (ii) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates.
(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i)  the Administrative Agent reasonably determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders reasonably determine that,
for any reason, Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender in writing. Thereafter, (x) the
obligation of the Lenders to make or


83



--------------------------------------------------------------------------------




maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a reasonable
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such written notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
(b)Notwithstanding the foregoing, if the Administrative Agent has made the
reasonable determination described in clause (a)(i) above, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) above, (2) the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to the Lenders of funding the
Impacted Loans, or (3) any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or the L/C
Issuer;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon written request of such Lender or the L/C Issuer to
the Borrower pursuant to the type of certificate set forth below in clause (c),
the Borrower will pay to such Lender or the L/C Issuer,


84



--------------------------------------------------------------------------------




as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.
(b)Capital Requirements. If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then, upon the Borrower receiving written notice thereof pursuant to
the type of certificate set forth below in clause (c) from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in clauses
(a) or (b) of this Section 3.04 and delivered to the Borrower shall be
conclusive absent demonstrable error. Unless the Borrower notifies such Lender
or L/C Issuer within three (3) Business Days of receipt of such certificate,
specifically identifying the demonstrable error with respect to such amount, the
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
(d)Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as reasonably determined
by such Lender in good faith, which reasonable determination shall be conclusive
absent demonstrable error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as reasonably determined by such Lender in
good faith, which reasonable determination shall be conclusive absent
demonstrable error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender
(unless the Borrower notifies such Lender within three (3) Business Days of
receipt of such certificate, specifically identifying the demonstrable error
with respect to such additional interests or costs). If a Lender fails to give
written notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
written notice.
(e)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided, that, the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04


85



--------------------------------------------------------------------------------




for any increased costs incurred or reductions suffered more than nine (9)
months prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05    Compensation for Losses.
Upon written demand of any Lender to the Borrower pursuant to a certificate
setting forth the amount or amounts necessary to compensate such Lender under
this Section 3.05 (with a copy to the Administrative Agent) from time to time,
the Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;
excluding any actual loss of anticipated profits but including any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary and
reasonable administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a written notice pursuant to Section 3.02, then at
the request of the Borrower, such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case


86



--------------------------------------------------------------------------------




may be. The Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender or the L/C Issuer in connection with any such
designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

3.07    Successor LIBOR.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document (including Section 11.01 hereof), if the Administrative Agent
reasonably determines (which reasonable determination shall be conclusive absent
demonstrable error), or the Borrower or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or the Required Lenders (as applicable) have
reasonably determined, that:


(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary;


(b)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or


(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;


then, reasonably promptly after such reasonable determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent and the Borrower
written notice that such Required Lenders in good faith do not accept such
amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender in writing. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such written notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar


87



--------------------------------------------------------------------------------




Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.



3.08    Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension.
The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
(a)Execution of Credit Agreement; Loan Documents. The Administrative Agent shall
have received:
(i)counterparts of this Agreement, executed by a Responsible Officer of each
Loan Party and a duly authorized officer of each Lender;
(ii)for the account of each Lender requesting a Note, a Note executed by a
Responsible Officer of the Borrower;
(iii)counterparts of the Security Agreement and to the extent required by this
Agreement, any other Collateral Document, executed by a Responsible Officer of
the applicable Loan Parties and a duly authorized officer of any other Person
party thereto, as applicable; and
(iv)counterparts of any other Loan Document, executed by a Responsible Officer
of the applicable Loan Party and a duly authorized officer of each other Person
party thereto.
(b)Organization Documents, Resolutions, Etc.
(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its formation, incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer


88



--------------------------------------------------------------------------------




thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party; and
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing and, as applicable, in good standing and qualified to
engage in business in its state of incorporation, organization or formation.
(c)Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion or opinions (including, if reasonably requested by the Administrative
Agent, local counsel opinions) of counsel for the Loan Parties, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, in form
and substance reasonably acceptable to the Administrative Agent.
(d)Personal Property Collateral. The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent:
(i)(A) searches of UCC filings in the jurisdiction of organization,
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the active
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens; and
(B)    tax lien, judgment and bankruptcy searches;
(ii)searches of ownership of issued, registered or applied-for patents,
trademarks and copyrights in the appropriate governmental offices and such
patent/trademark/copyright filings as requested by the Administrative Agent in
order to perfect the Administrative Agent’s security interest in such
Intellectual Property;
(iii)completed UCC financing statements for each appropriate jurisdiction as are
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iv)stock or membership certificates, if any, evidencing the Pledged Equity and
undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated; and
(v)to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral;
(e)Liability, Casualty, Property, Terrorism and Business Interruption Insurance.
The Administrative Agent shall have received certificates and endorsements of
insurance evidencing that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect and, as applicable, naming
the Administrative Agent as lenders’ loss payable, loss payee or mortgagee, as
its interest may appear, and/or additional insured, in each case as required
under Section 6.07(b).


89



--------------------------------------------------------------------------------




(f)Solvency Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower as to the Solvency
of the Borrower and its Subsidiaries on a consolidated basis, after giving
effect to the Transactions and the initial Credit Extensions on the Closing Date
on a Pro Forma Basis.
(g)Financial Condition Certificate. The Administrative Agent shall have received
a certificate, executed by a Responsible Officer of the Borrower as of the
Closing Date, demonstrating that after giving effect to the Transactions and the
initial Credit Extensions on the Closing Date on a Pro Forma Basis, (i) the
Consolidated Interest Coverage Ratio, recomputed as of the Fiscal Quarter ended
September 30, 2018, shall not be less than 3.50:1.0 and (ii) the Consolidated
Leverage Ratio, recomputed as of the end of the Fiscal Quarter ended September
30, 2018, shall not exceed 4.25:1.0.
(h)Loan Notice. The Administrative Agent shall have received a Loan Notice with
respect to the Loans to be made on the Closing Date.
(i)Existing Indebtedness of the Loan Parties.
(i)    That certain Amended and Restated Credit Agreement, dated as of February
20, 2015, by and among the Borrower, Bank of America, N.A., in the capacities
specified therein, the other “Lenders” party thereto, and Wells Fargo Bank,
N.A., in the capacities specified therein, shall be terminated (other than those
provisions that expressly survive the termination thereof) and repaid in full.
(ii)    All of the existing Indebtedness for borrowed money of the Closing Date
Targets and their Subsidiaries (other than Indebtedness permitted to exist
pursuant to Section 7.02) shall be repaid in full, and all security interests
related to such Indebtedness repaid shall be terminated, on or prior to the
Closing Date.
(j)Closing Date Acquisition. The Administrative Agent shall have received each
of the following:
(i)Copies of the Closing Date Acquisition Documents certified by a Responsible
Officer of the Borrower to be true and correct as of the Closing Date, the terms
and conditions of which shall be reasonably satisfactory to the Administrative
Agent;
(ii)Evidence that the Closing Date Acquisition shall have been consummated (or
shall be consummated substantially concurrently with the advance of the initial
Credit Extensions on the Closing Date) (A) substantially in accordance with the
terms of the Closing Date Acquisition Documents, and (B) in compliance in all
material respects with applicable Law and regulatory approvals; and
(iii)(A) Evidence that the Loan Parties shall have (or will have on the Closing
Date) received any material governmental, shareholder and third party consents
(including Hart-Scott-Rodino clearance, if required) and approvals necessary in
connection with any material aspect of the Transactions, other than any filings
or recordings to be made by the Administrative Agent with respect to Liens; (B)
any governmental waiting periods applicable to any material aspect of the
Transactions shall have expired without any action being taken by any authority
that would restrain, prevent or impose any material adverse conditions on any
material aspect of the Transactions; and (C) no law or regulation shall be


90



--------------------------------------------------------------------------------




applicable that would restrain, prevent or impose any material adverse
conditions on any material aspect of the Transactions.
(k)Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the entering into of this Agreement
have been obtained, other than any filings or recordings to be made by the
Administrative Agent with respect to Liens.
(l)KYC Information.    
(i)Following the reasonable request of any Lender made at least ten (10) days
prior to the Closing Date, the Borrower shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act.
(ii)If the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, following the reasonable request of any Lender made at
least ten (10) days prior to the Closing Date, the Borrower shall have provided
to such Lender, and such Lender shall be reasonably satisfied with, a Beneficial
Ownership Certification in relation to the Borrower.
(m)Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and/or
Section 2.09.
(n)Attorney Costs. The Borrower shall have paid all reasonable and documented
fees, disbursements, and out-of-pocket expenses of Moore & Van Allen PLLC, as
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) owing pursuant to the entry into this Agreement and
the Fee Letter (to the extent required by, and subject to the limitations set
forth in Section 11.04(a)) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees and expenses as shall constitute
its reasonable estimate of such fees and expenses incurred or to be incurred by
it through the closing proceedings (provided, that, such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02    Conditions to all Credit Extensions.
The obligation of each Lender and any L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
(a)Representations and Warranties. The representations and warranties of each
Loan Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all


91



--------------------------------------------------------------------------------




material respects (except to the extent any such representation and warranty is
qualified by Material Adverse Effect or other materiality, in which case, it
shall be true and correct in all respects) with the same effect as if then made
(except to the extent stated to relate to a specific earlier date, in which
case, such representations and warranties shall be true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by Material Adverse Effect or other materiality, in which case, it
shall be true and correct in all respects) as of such earlier date).
(b)Default. No Default shall exist, or would immediately result from such
proposed Credit Extension and the application of proceeds thereof.
(c)Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swingline Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in clauses (a)
and (b) above have been satisfied on and as of the date of the applicable Credit
Extension.
Notwithstanding anything in this Section 4.02 to the contrary, with respect to
the effectiveness of any Incremental Term Facility, the proceeds of which are to
be used to finance a Limited Condition Transaction, (i) clauses (a) and (b)
above shall be subject to Section 1.09, and (ii) such effectiveness shall be
subject to the conditions precedent set forth in Section 2.16 and to such other
conditions as are mutually agreed between the Borrower and the Lenders party to
such Incremental Term Facility.

ARTICLE V


REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

5.01    Existence, Qualification and Power.
Each Loan Party and each of its Subsidiaries (other than any Immaterial
Subsidiaries):
(a)is duly incorporated, organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
formation, incorporation or organization;
(b)is duly qualified and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification;
except, in each case referred to in clause (b), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not:


92



--------------------------------------------------------------------------------




(a)contravene the terms of any of such Person’s Organization Documents;
(b)conflict with or result in any breach or contravention of, or the creation of
any Lien under (except for Liens in favor of the Administrative Agent), or
require any payment to be made (except with respect to Indebtedness required to
be repaid on the Closing Date pursuant to the Loan Documents) under (i) any
material Contractual Obligation by which such Person or its property is bound,
or (ii) any order, injunction, writ or decree of any Governmental Authority by
which such Person or its property is bound; or
(c)violate in any material respect any Law.

5.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice to
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with: (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document; (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents; or (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including the first priority (other than
Permitted Liens) nature thereof); other than, in each case, (i) those approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, (ii) filings to perfect or continue the perfection of the
Liens created by the Collateral Documents and (iii) those approvals, consents,
exemptions, authorizations, actions, notices and filings the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

5.04    Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

5.05    Financial Statements; No Material Adverse Effect.
(a)Audited Financial Statements. The Audited Financial Statements: (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the Fiscal Year
covered thereby; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
to the extent required to be set forth therein in accordance with GAAP.
(b)Quarterly Financial Statements. The unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries dated as of September 30, 2018, and the
related Consolidated statements of income or operations and cash flows for the
Fiscal Quarter ended on that date, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its


93



--------------------------------------------------------------------------------




Subsidiaries as of the date thereof and their results of operations and cash
flows for the Fiscal Quarter covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)The financial statements delivered or filed pursuant to Sections 6.01(a) and
6.01(b): (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries, in each case, as of the date thereof and
their results of operations, in each case, for the period covered thereby
(subject, in the case of unaudited financial statements, to the absence of
footnotes and to normal year-end audit adjustments); and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, to the extent required to be set forth
therein in accordance with GAAP.
(d)Material Adverse Effect. Since the date of the balance sheet included in the
Audited Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after reasonable investigation, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Loan Party or any Subsidiary or against any of their
respective properties that: (a) purport to affect or pertain to this Agreement
or any other Loan Document or any of the transactions contemplated hereby; or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.

5.07    No Default.
No Default has occurred and is continuing or would immediately result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08    Ownership of Property.
Each Loan Party and each of its Subsidiaries has good title to, or valid
leasehold interests in, all property necessary in the ordinary conduct of its
business, except to the extent that the failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.09    Environmental Compliance.
(a)The Loan Parties and their respective Subsidiaries have conducted in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)None of the properties currently, or to the knowledge of the Loan Parties and
their Subsidiaries, formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any


94



--------------------------------------------------------------------------------




such property. Except as could not reasonably be expected to result in a
Material Adverse Effect, there are no, and to the knowledge of the Loan Parties
and their Subsidiaries, never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries, except, in each case of the foregoing, in
compliance with Environmental Laws.
(c)Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action in response to any material actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

5.10    Insurance.
The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies which may be Affiliates of the Loan
Parties; provided, that, such insurance is obtained from such Affiliate on terms
that are no less favorable to the Borrower or such Subsidiary than the Borrower
or such Subsidiary would have obtained from an unrelated Person, in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates.

5.11    Taxes.
Except as set forth on Schedule 5.11, each Loan Party and its Subsidiaries has
filed all federal and material state income and other material tax returns and
reports required by Law to have been filed by it and has paid all federal and
material state income and other material taxes and governmental charges due and
payable with respect to such return, except any such taxes or charges which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Loan Parties have made adequate reserves on their books and records
in accordance with GAAP for all taxes that have accrued but which are not yet
due and payable. There is no tax sharing agreement applicable to the Borrower or
any Subsidiary.

5.12    ERISA Compliance.
(a)Except as could not reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other federal or state laws.
(b)There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the


95



--------------------------------------------------------------------------------




fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c) Except as could not reasonably be expected to result in a Material Adverse
Effect:
(i)        No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan;
(ii)As of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and no Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date;
(iii)No Loan Party nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid;
(iv)Neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA;
(v)No Pension Plan has been terminated by the plan administrator thereof nor by
the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan; and
(vi)Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan.

5.13    Margin Regulations; Investment Company Act.
(a)Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a Consolidated basis) subject to the provisions of Section 7.01 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e), in each case,
will be margin stock.
(b)Investment Company Act. No Loan Party is an “investment company” within the
meaning of the Investment Company Act of 1940.

5.14    Disclosure.
No information furnished in writing (other than information of a general
economic or industry nature) by any Loan Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in


96



--------------------------------------------------------------------------------




each case, as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (it being recognized by the
Administrative Agent and the Lenders that any projections and forecasts provided
by the Borrower (or any other Loan Party) are based on good faith estimates and
assumptions believed by the Borrower (or such Loan Party) to be reasonable as of
the date of the applicable projections or assumptions, and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results). As of the Closing Date, the
information included in the Beneficial Ownership Certification, if provided, is
true and correct in all respects.

5.15    Compliance with Laws.
Each Loan Party and each Subsidiary is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which: (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted; or (b) the
failure to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

5.16    Solvency.
The Loan Parties and their Subsidiaries, on a Consolidated basis, are Solvent.

5.17    Sanctions Concerns and Anti-Corruption Laws.
(a)Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is: (i) currently the
subject or target of any Sanctions; (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority; or (iii) located, organized or resident in a Designated
Jurisdiction.
(b)Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

5.18    Subsidiaries; Equity Interests; Loan Parties.
(a)Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 5.18(a) (other than Foreign Subsidiaries that are Immaterial
Subsidiaries) is the following information which is true and complete in all
respects as of the Closing Date: (i) a complete and accurate list of all
Subsidiaries and Joint Ventures of the Loan Parties as of the Closing Date; (ii)
the number of shares of Equity Interests in each Wholly-Owned Domestic
Subsidiary outstanding; and (iii) the number or percentage of outstanding shares
of Equity Interests of such Subsidiaries and Joint Ventures owned by the Loan
Parties (other than Immaterial Subsidiaries). The outstanding Equity Interests
in all Wholly-Owned Domestic Subsidiaries are validly issued, fully paid and, to
the extent applicable, non-assessable and are owned free and clear of all Liens
other than Permitted Liens. Except as set forth on Schedule 5.18(a), there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) for the purchase or acquisition of
the


97



--------------------------------------------------------------------------------




Equity Interests of any Loan Party or any Subsidiary (other than Immaterial
Subsidiaries), except as contemplated in connection with the Loan Documents.
(b)Loan Parties. Set forth on Schedule 5.18(b) is a complete and accurate list
of all Loan Parties, showing as of the Closing Date: (i) the exact legal name;
(ii) any former legal names of such Loan Party in the five (5) years prior to
the Closing Date; (iii) the jurisdiction of its incorporation or organization,
as applicable; (iv) the address of its chief executive office; (v) its U.S.
federal taxpayer identification number; and (vi) the organization identification
number (if any).

5.19    Collateral Representations.
(a)Collateral Documents. The provisions of the Collateral Documents are
effective to create, in favor of the Administrative Agent for the benefit of the
Secured Parties, a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein.
(b)Intellectual Property. Set forth on Schedule 5.19(b), as of the Closing Date,
is a list of all Intellectual Property registered with either the United States
Copyright Office or the United States Patent and Trademark Office (including all
applications for registration and issuance owned by each of the Loan Parties
(including the name/title, current owner, registration or application number,
and registration or application date)).

5.20    EEA Financial Institutions.
No Loan Party is an EEA Financial Institution.

5.21    Intellectual Property; Licenses, Etc.
The Borrower and each of its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights and other intellectual property rights (collectively, the “Intellectual
Property”) that are reasonably necessary for the operation of their respective
businesses as currently conducted. To the knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material used by the Borrower or any of its Subsidiaries and material to their
respective businesses infringes upon any rights held by any other Person. No
written claim has been received by and no litigation is pending or, to the
knowledge of the Borrower, is threatened against the Borrower or any of its
Subsidiaries, alleging any such infringement which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.22    Labor Matters.
Except as set forth on Schedule 5.22, no Loan Party is subject to any labor or
collective bargaining agreement. There are no existing or threatened strikes,
lockouts or other labor disputes involving any Loan Party that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Loan Parties are not in violation
of the Fair Labor Standards Act or any other applicable law, rule or regulation
dealing with such matters, in each case, that could reasonably be expected to
have a Material Adverse Effect.


98



--------------------------------------------------------------------------------





5.23    Subordinated Debt.
The subordination provisions of any Subordinated Debt are enforceable in all
material respects against the holders of the Subordinated Debt by the
Administrative Agent and the Lenders. All Secured Obligations constitute senior
Indebtedness entitled to the benefits of the subordination provisions contained
in any Subordinated Debt Documents. The Borrower acknowledges that the
Administrative Agent and each Lender are entering into this Agreement and are
extending the Commitments and making the Loans in reliance upon the
subordination provisions of the Subordinated Debt and this Section 5.23.

ARTICLE VI


AFFIRMATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that, on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

6.01    Financial Statements.
Deliver to the Administrative Agent (and the Administrative Agent shall deliver
to each Lender):
(a)Audited Financial Statements. Upon filing with the SEC in an annual report on
Form 10-K, and in any event within ninety (90) days after the close of each
Fiscal Year of the Borrower, commencing with the Fiscal Year ending December 31,
2018, a Consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Year, and the related Consolidated statements of
operations or income and cash flows and changes in shareholders’ equity for such
Fiscal Year, setting forth, in each case in comparative form, the figures for
the previous Fiscal Year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of Ernst & Young,
LLP, any of the four largest independent certified public accounting firms in
the United States or any regionally recognized independent certified public
accounting firm in the United States approved by the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception (other than solely as a result of the maturity of the
Obligations arising under the Loan Documents) or any qualification or exception
as to the scope of such audit (other than solely with respect to the Fiscal Year
ending December 31, 2018, a qualification or exception related to the Closing
Date Targets and their Subsidiaries not being required to be compliant with
Section 404 of the Sarbanes Oxley Act until January 1, 2019 (and any similar
qualification or exception in the future with respect to any Target or its
Subsidiaries not being required to be compliant with Section 404 of the Sarbanes
Oxley Act until the year after the consummation of the Permitted Acquisition
involving such Target));
(b)Quarterly Financial Statements. Upon filing with the SEC in a quarterly
report of Form 10-Q, and in any event within forty-five (45) days after the end
of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Borrower, commencing with the Fiscal Quarter ending March 31, 2019, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter, and the related Consolidated statements of operations or
income and cash flows for such Fiscal Quarter and for the portion of the
Borrower’s Fiscal Year then ended, together with a comparison of such financial
statements with the corresponding Fiscal Quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year, all in reasonable detail
and prepared in accordance with GAAP, certified, pursuant to the compliance
certificate delivered pursuant to Section 6.02(a), by the chief executive
officer, chief financial officer, treasurer or


99



--------------------------------------------------------------------------------




controller who is a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries, subject only to normal year-end
audit adjustments and the absence of footnotes, together with the related
management’s discussion and analysis of financial condition and results of
operations;
(c)Business Plan and Budget. Not later than February 28th of each Fiscal Year,
commencing with the Fiscal Year ending December 31, 2019 an annual business plan
and budget of the Borrower and its Subsidiaries on a Consolidated basis,
including forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the then
current Fiscal Year; and
(d)Promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.
As to any information contained in materials furnished pursuant to the
penultimate paragraph of Section 6.02, the Borrower shall not be separately
required to furnish such information under clauses (a) or (b) above, provided,
that, it is understood and agreed that materials furnished pursuant to the
foregoing, shall be furnished within the time periods specified in clauses (a)
and (b) above.

6.02    Certificates; Other Information.
Deliver to the Administrative Agent (and the Administrative Agent shall deliver
to each Lender):
(a)Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the Fiscal Quarter ending March 31, 2019), a
duly completed Compliance Certificate signed by the chief executive officer,
chief financial officer, treasurer or controller which is a Responsible Officer
of the Borrower. Delivery of the Compliance Certificate may be by electronic
communication including fax or email and shall be deemed to be an original and
authentic counterpart thereof for all purposes.
(b)Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a), the following updated Schedules to
this Agreement (which may be attached to the Compliance Certificate) to the
extent required to make the representation related to such Schedule true and
correct as of the date of such Compliance Certificate: Schedule 5.19(b).
(c)Audit Reports; Management Letters; Recommendations. Promptly after any
reasonable written request by the Administrative Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) (other
than any routine communications between the independent auditors and the audit
committee) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them.
(d)Annual Reports; Etc. Promptly after the same are available (unless, in each
case, such report, statement, or other communication is publicly available on
the SEC’s internet website), copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower


100



--------------------------------------------------------------------------------




may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto.
(e)Subordinated Debt Notices. Promptly following receipt, copies of (i) any
notice of event of default (after giving effect to grace and cure periods) or
acceleration received from any holder or trustee of, under or with respect to
any Subordinated Debt, and (ii) any material amendment, waiver, consent or other
modification of any material documentation governing any Subordinated Debt.
(f)SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of any
material written notice or other material written correspondence received from
the SEC (or comparable governmental agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof.
(g)Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect.
(h)Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request in
writing.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (a) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 1.01(a) or at www.sec.gov, or (b) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its written request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent, and (ii) the
Borrower shall notify the Administrative Agent (by fax transmission or e-mail
transmission) of the posting of any such documents and provide to the
Administrative Agent by e-mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above.
The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (B) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously


101



--------------------------------------------------------------------------------




marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, MLPFS, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, that, to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (3) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (4) the Administrative Agent
and any Affiliate thereof and MLPFS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”. Each Loan Party acknowledges and agrees that
the DQ List may be posted promptly to all Lenders by the Administrative Agent
(including any updates thereto).

6.03    Notices.
Promptly, but in any event within five (5) Business Days, upon a Responsible
Officer of a Loan Party obtaining knowledge thereof, notify the Administrative
Agent (and the Administrative Agent shall notify each Lender):
(a)of the occurrence of any Default and whether such Default is continuing;
(b)of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect; and
(c)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary, including any determination by
the Borrower referred to in Section 2.10(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with reasonable particularity any and
all provisions of this Agreement and any other Loan Document that have been
breached.

6.04    Payment of Obligations.
Other than with respect to any Immaterial Subsidiary, pay and discharge as the
same shall become due and payable, all of its obligations and liabilities,
including, all federal and state income and other material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted, adequate reserves with respect thereto in
accordance with GAAP are being maintained by the Borrower or such Subsidiary
and, in the case of a claim which could become a Lien (other than Permitted
Liens) on any Collateral, such contest proceedings shall stay the foreclosure of
such Lien (other than Permitted Liens) or the sale of any portion of the
collateral to satisfy such claim.

6.05    Preservation of Existence, Etc.
(a)Other than with respect to any Immaterial Subsidiary, preserve and maintain
(i) its legal existence under the Laws of the jurisdiction of its organization,
formation or incorporation, except in a


102



--------------------------------------------------------------------------------




transaction permitted by this Agreement (including Section 7.04 or 7.05 (other
than by reference to this Section 6.05 (or any sub-clause hereof)) and (ii) its
good standing under the Laws of the jurisdiction of its organization, formation
or incorporation, except to the extent the failure to do so would not reasonably
be expected to have a Material Adverse Effect;
(b)take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided, that, the Loan Parties
shall not be required to preserve any such right, license or franchise, if the
Borrower or applicable Subsidiary shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Administrative Agent or the Lenders; and
(c)preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06    Maintenance of Properties.
(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty excepted; and
(b)Make, or cause to be made, all necessary repairs thereto and renewals and
replacements thereof, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.07    Maintenance of Insurance.
(a)Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons, including, without limitation: terrorism
insurance (which insurance, for the avoidance of doubt, may consist of coverage
under another insurance policy and does not need to be a standalone insurance
policy).
(b)Evidence of Insurance. Cause the Administrative Agent to be named as lenders’
loss payable, loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral for which such provision is
available, and cause, unless otherwise agreed to by the Administrative Agent,
each provider of any such insurance to agree, by endorsement upon such policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent that it will give the Administrative Agent thirty (30) days
prior written notice before any such policy or policies shall be altered or
cancelled (or ten (10) days prior notice in the case of cancellation due to the
nonpayment of premiums).

6.08    Compliance with Laws.
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which: (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate


103



--------------------------------------------------------------------------------




proceedings diligently conducted; or (b) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

6.09    Books and Records.
Maintain books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP.

6.10    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours, upon reasonable advance notice to the Borrower;
provided, that, excluding any such inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights under this Section 6.10 and the Administrative Agent shall not
perform more than one such inspection or audit per calendar year absent the
existence of an Event of Default. All such inspections by the Administrative
Agent shall be at the Administrative Agent’s expense; provided, that, so long as
an Event of Default exists, all such inspections by the Administrative Agent
shall be at the Borrower’s expense and all such inspections by a Lender shall be
at such Lender’s expense, and the Administrative Agent or any Lender shall be
able to perform inspections as often as it desires and at any time without
notice during the continuation of any such Event of Default. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with such independent auditors.

6.11    Use of Proceeds.
Use the proceeds of the Credit Extensions (a) to finance the Closing Date
Acquisition and to refinance existing Indebtedness, and the fees, costs and
expenses related thereto or the other Transactions, and (b) to finance working
capital, capital expenditures, Permitted Acquisitions, Restricted Payments and
other general corporate purposes not in contravention of any Law or of any Loan
Document.

6.12    ERISA Compliance.
Except as could not reasonably be expected to result in a Material Adverse
Effect, do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law; (b)
cause each Plan that is qualified under Section 401(a) of the Code to maintain
such qualification; and (c) make all required contributions to any Plan subject
to Section 412, Section 430 or Section 431 of the Code.



6.13    Covenant to Guarantee Obligations.
Cause each direct Wholly-Owned Domestic Subsidiaries of the Loan Parties (other
than (a) any Foreign Holdco, (b) any Immaterial Wholly-Owned Domestic
Subsidiary, (c) Central Parking Finance Trust and (d) APCOA Bradley until such
entity becomes a Guarantor) whether newly formed, after acquired or otherwise
existing (including any Wholly-Owned Domestic Subsidiary that ceases to be an
Immaterial Wholly-Owned Domestic Subsidiary) to promptly (and, in any event,
within forty-five (45) days after such Subsidiary is formed, acquired or
otherwise existing (including any Wholly-Owned Domestic Subsidiary that ceases
to be an Immaterial Wholly-Owned Domestic Subsidiary) (or such longer period of
time as agreed to by the Administrative Agent in its reasonable discretion))
become a Guarantor hereunder by way of


104



--------------------------------------------------------------------------------




execution of a Joinder Agreement. In connection with the foregoing, the Loan
Parties shall deliver to the Administrative Agent, with respect to each new
Guarantor to the extent applicable, substantially the same documentation
required pursuant to clauses (b) through (d) of Section 4.01 and Section 6.14,
and such other documents or agreements as the Administrative Agent may
reasonably request in writing.

6.14    Covenant to Give Security.
Except with respect to Excluded Property:
(a)Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Wholly-Owned Domestic Subsidiary (other than a Foreign Holdco,
an Immaterial Wholly-Owned Domestic Subsidiary, Central Parking Finance Trust or
APCOA Bradley) and (ii) 65% of the issued and outstanding Equity Interests in
each Foreign Subsidiary that is a Wholly-Owned Subsidiary (other than any
Immaterial Subsidiary) or Foreign Holdco that is a Wholly-Owned Subsidiary
(other than any Immaterial Subsidiary), in each case, directly owned by any Loan
Party to be subject at all times to a first priority (subject to Permitted
Liens), perfected Lien in favor of the Administrative Agent to secure the
Secured Obligations pursuant to the terms and conditions of the Collateral
Documents, and, in connection with the foregoing, deliver to the Administrative
Agent such other documentation as the Administrative Agent may reasonably
request in writing, including any filings and deliveries necessary to perfect
such Liens and favorable opinions of counsel, all in form and substance
reasonably satisfactory to the Administrative Agent.
(b)Other Property. Cause all property (other than Excluded Property) of each
Loan Party to be subject at all times to first priority (subject to Permitted
Liens), perfected Liens in favor of the Administrative Agent to secure the
Secured Obligations pursuant to the Collateral Documents and, in connection with
the foregoing, deliver to the Administrative Agent such other documentation as
the Administrative Agent may reasonably request in writing, including filings
and deliveries necessary to perfect such Liens, Organization Documents,
resolutions and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

6.15    Further Assurances.
Promptly following the reasonable written request by the Administrative Agent,
or the Required Lenders through the Administrative Agent:
(a)correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof; and
(b)do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments and documents as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to:
(i)carry out more effectively the purposes of the Loan Documents;
(ii)to the fullest extent permitted by applicable Law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents;
(iii)perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder; and


105



--------------------------------------------------------------------------------




(iv)assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

6.16    Compliance with Environmental Laws.
Comply, and require all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, that, neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

6.17    Anti-Corruption Laws.
Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

ARTICLE VII


NEGATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that, on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):
(a)Liens pursuant to any Loan Document;
(b)Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided, that: (i) the property covered thereby
is not materially changed; (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(b); and (iii) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(b);
(c)Liens for Taxes which are not overdue for more than thirty (30) days or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
(d)statutory Liens such as carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, operators’, drillers’ or other like Liens and Liens to secure
claims for labor, material or supplies, in each case arising in the ordinary
course of business which are not overdue for a period of more than thirty (30)
days


106



--------------------------------------------------------------------------------




or which are being contested in good faith and by appropriate proceedings
diligently conducted; provided, that, adequate reserves with respect thereto are
maintained on the books of the applicable Person;
(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, pensions and other social
security legislation, other than any Lien imposed by ERISA;
(f)pledges or deposits to secure the performance of bids, tenders, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, indemnity bond, performance bonds and other obligations of a
like nature incurred in the ordinary course of business, or in connection with
contests, to the extent that payment thereof is not overdue for a period of more
than thirty (30) days or which are being contested in good faith and by
appropriate proceedings diligently conducted; provided, that, adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(g)reservations of, easements, rights-of-way, sewers, electric lines,
telecommunications lines, restrictions on the use of real property, minor
defects and irregularities in the title thereto and other similar encumbrances
affecting real property, and zoning restrictions which, in the aggregate, do not
materially interfere with the ordinary conduct of the business of the applicable
Person;
(h)Liens arising solely from precautionary UCC financing statement filings with
respect to Operating Leases entered into by the Borrower or any Subsidiary in
the ordinary course of business with respect to any lease not prohibited by this
Agreement;
(i)Liens securing Indebtedness permitted under Sections 7.02(b) (other than
letters of credit scheduled pursuant to (and already covered by) Section
7.02(r)) and 7.02(k) or created to secure payment of a portion of the purchase
price of, or existing at the time of acquisition of, any tangible fixed asset
(including Liens granted in connection with purchase money Indebtedness, Capital
Leases or Ordinary Course Capital Leases); provided, that, (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
(j)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash, Cash Equivalents and any other items on deposit in one or more
accounts maintained by the Borrower or any of its Subsidiaries, in each case in
the ordinary course of business in favor of the bank or other depository
institution with which such accounts are maintained, securing solely the
customary amounts owing to such bank with respect to cash management and
operating account arrangements arising as a matter of Law or created pursuant to
any customary agreement with respect to opening such accounts or any account
control agreement in favor of the Administrative Agent;
(k)Liens arising out of judgments or awards not resulting in an Event of
Default; provided, that, the applicable Loan Party or Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review;
(l)any interest or title of a lessor, licensor, sublicensor or sub-lessor under
any lease, license, sublicense or sublease entered into by any Loan Party or any
Subsidiary in the ordinary course of business and covering only the assets so
leased, licensed, sublicensed or subleased;
(m)Liens of a collection bank arising under Section 4–210 of the UCC or similar
provisions of applicable Law on items in the course of collection;


107



--------------------------------------------------------------------------------




(n)any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;
(o)Liens on the daily revenues in favor of Persons other than the Borrower or
its Affiliates who are parties to the Facility Leases and Facility Management
Agreements for the amounts due to them pursuant thereto;
(p)purported Liens in the ordinary course of business on fixtures to the extent
applicable Law permits a mortgagee to claim an interest therein; provided, that,
such purported Liens do not secure any Indebtedness of the Borrower or any of
its Affiliates;
(q)Liens on unearned insurance premiums to secure Indebtedness referred to in
Section 7.02(j);
(r)Liens arising by applicable Law in respect of employees’ wages, salaries, or
commissions owed;
(s)prepayments and security deposits in the ordinary course of business securing
leases, subleases, licenses, sublicenses, use and occupancy agreements, utility
services and similar transactions, in each case, permitted hereunder and not
required as a result of any breach of any agreement or default in the payment of
any obligation;
(t)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any Investments permitted under Section
7.03 (other than by reference to this Section 7.01 (or any sub-clause hereof));
(u)other Liens not described above securing obligations not to exceed at any
time outstanding an aggregate amount equal to the greater of (i) $50,000,000 and
(ii) five percent (5.0%) of Consolidated Total Assets; and
(v)Liens on cash and Cash Equivalents in favor of Iberiabank or its Affiliates
securing the Indebtedness permitted under Section 7.02(r).

7.02    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a)Indebtedness under the Loan Documents;
(b)Indebtedness outstanding on the date hereof and listed on Schedule 7.02
(other than letters of credit scheduled pursuant to (and already covered by)
Section 7.02(r)) and any refinancings, refundings, renewals or extensions
thereof; provided, that, the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and the direct or
any contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;
(c)Indebtedness of the Borrower or a Subsidiary owed to the Borrower or a
Subsidiary, which Indebtedness shall: (i) to the extent reasonably required and
requested in writing by the Administrative Agent, be evidenced by promissory
notes, which shall be pledged to the Administrative Agent as Collateral for the


108



--------------------------------------------------------------------------------




Secured Obligations in accordance with the terms of the Security Agreement; and
(ii) be otherwise permitted under the provisions of Section 7.03 (other than by
reference to this Section 7.02 (or any sub-clause hereof)) (“Intercompany
Debt”);
(d)Guarantees by the Borrower or any Subsidiary of Indebtedness otherwise
permitted hereunder of the Borrower or any Subsidiary; provided, that,
Guarantees by a Loan Party of Indebtedness of a non-Loan Party must be permitted
by a sub-clause of Section 7.03 other than Section 7.03(c);
(e)obligations (contingent or otherwise) existing or arising under any Swap
Contract to the extent permitted by Section 7.03(l);
(f)Subordinated Debt; provided, that, (i) immediately before and after (on a Pro
Forma Basis acceptable to the Administrative Agent and supported by such
certificates reasonably required by the Administrative Agent) the incurrence of
any such Subordinated Debt (and assuming for such purposes that such
Subordinated Debt is fully drawn), no Default or Event of Default shall exist
and the Borrower shall be in Pro Forma Compliance with the financial covenants
set forth in Section 7.11 as of the date of incurrence of such Subordinated
Debt, and (ii) all material agreements, documents and instruments relating to
such Subordinated Debt shall have been delivered to and approved by the
Administrative Agent prior to the incurrence of such Subordinated Debt;
(g)contingent liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with Permitted Acquisitions and
purchasers in connection with Dispositions permitted under Section 7.05 (other
than by reference to this Section 7.02 (or any sub-clause hereof));
(h)Earnouts with respect to Permitted Acquisitions or other permitted
Investments;
(i)trade accounts payable and accrued expenses arising in the ordinary course
which are current or past due only in an amount which is not material in the
aggregate for the Borrower and its Subsidiaries on a consolidated basis, or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves are maintained on the books of the Borrower;
(j)Indebtedness incurred to finance insurance premiums in the ordinary course of
business consistent with past practices of the Borrower;
(k)Indebtedness represented by purchase money Indebtedness, Facility Leases,
Ordinary Course Equipment Leases, Capital Leases, Ordinary Course Capital Leases
and Facility Management Agreements;
(l)(i) Indebtedness for bank overdrafts or returned items incurred in the
ordinary course of business that are promptly repaid and (ii) Indebtedness under
Secured Cash Management Agreements;
(m)unsecured Indebtedness owing to banks or other financial institutions under
credit cards issued to officers and employees for, and constituting,
business-related expenses in the ordinary course of business; provided, that,
such Indebtedness is extinguished within ninety (90) days after the incurrence
thereof;
(n)Indebtedness representing deferred compensation to employees of any Loan
Party incurred in the ordinary course of business;


109



--------------------------------------------------------------------------------




(o)obligations arising under indemnity agreements to title insurers to cause
such title insurers to issue the Administrative Agent title insurance policies
required hereunder;
(p)Indebtedness in respect of appeal, bid, performance or surety or similar
bonds, workers’ compensation claims and self-insurance obligations issued for
the account of the Borrower or any Subsidiary in the ordinary course of
business;
(q)Indebtedness not contemplated by the other sub-clauses of this Section 7.02;
provided, that, immediately before and after (on a Pro Forma Basis acceptable to
the Administrative Agent and supported by such certificates required by the
Administrative Agent) the incurrence of any such Indebtedness (and assuming for
such purposes that such Indebtedness is fully drawn), no Default or Event of
Default shall exist and, after giving effect thereto, (i) the Consolidated
Interest Coverage Ratio determined on a Pro Forma Basis for the most recent
Measurement Period would at least equal the Consolidated Interest Coverage Ratio
required under Section 7.11(a) and (ii) the Consolidated Leverage Ratio
determined on a Pro Forma Basis for the most recent Measurement Period would not
exceed the lesser of (x) 3.24:1.0 and (y) the maximum Consolidated Leverage
Ratio permitted under Section 7.11(b) for such Measurement Period; and
(r)letters of credit issued by Iberiabank or any of its Affiliates for the
benefit of the Closing Date Targets set forth on Schedule 7.02 and any
extensions, restatements or replacements thereof.

7.03    Investments.
Make or hold any Investments, except:
(a)Investments held by the Borrower and its Subsidiaries in the form of cash or
Cash Equivalents;
(b)(i) Investments by the Borrower and its Subsidiaries in Subsidiaries
outstanding on the Closing Date; (ii) additional Investments by the Borrower and
its Subsidiaries in Loan Parties (including during the period set forth in
Section 6.13 during which such Subsidiaries are not yet Loan Parties); (iii)
additional Investments by Subsidiaries that are not Loan Parties in other
Subsidiaries that are not Loan Parties; and (iv) so long as no Default has
occurred and is continuing or would result from such Investment, additional
Investments by the Loan Parties in Joint Ventures and Subsidiaries that are not
Loan Parties in an aggregate amount invested from the date hereof, together with
any Investments permitted under Section 7.03(m), not to exceed at any time
outstanding an aggregate amount equal to the greater of (A) $100,000,000 and (B)
ten percent (10.0%) of Consolidated Total Assets;
(c)Guarantees permitted by Section 7.02;
(d)Investments existing on the Closing Date and set forth on Schedule 7.03
(including any reinvestments thereof);
(e)Permitted Acquisitions;
(f)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of account debtors, suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, account
debtors, customers and suppliers arising in the ordinary course of business;
(g)extensions of trade credit made in the ordinary course of business on
customary credit terms and commissions, relocation, travel and similar advances
made to officers and employees and to consultants


110



--------------------------------------------------------------------------------




for consulting services and reimbursable expenses, all in the ordinary course of
business; provided, that, advances to officers, employees and to consultants for
purposes other than commission, relocation and travel shall not exceed
$2,500,000 in aggregate at any time outstanding;
(h)advances made by the Borrower or its Subsidiaries or Joint Ventures to
clients in connection with Facility Leases and Facility Management Agreements of
the Borrower in the ordinary course of business consistent with past practices;
(i)to the extent any Capital Expenditure would constitute an Investment, such
Capital Expenditure;
(j)Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 7.05 (other than by
reference to this Section 7.03 (or any sub-clause hereof));
(k)to the extent constituting Investments, pledges and deposits of the type
described in Section 7.01(e) and (f), in each case, to the extent permitted by
Section 7.01(e) and (f);
(l)Investments in Swap Contracts entered into in the ordinary course of business
for bona fide hedging purposes and not for speculation;
(m)so long as no Default has occurred and is continuing or would result from any
such Investment, other Investments in an aggregate amount, which, together with
any Investments permitted under Section 7.03(b)(iv), do not exceed at any time
outstanding the greater of (i) $100,000,000 and (ii) ten percent (10.0%) of
Consolidated Total Assets;
(n)Investments existing as of the Closing Date in Subsidiaries, Joint Ventures
and other Persons set forth on Schedule 5.18(a); and
(o)Liens permitted by Section 7.01 (other than by reference to this Section 7.03
(or any sub-clause hereof)).
provided, that, any Investment which when made complies with the requirement of
the definition of the term “Cash Equivalent” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements.

7.04    Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, provided, that, so long as no Default would immediately
result therefrom:
(a)any Subsidiary may merge with: (i) the Borrower, provided, that, the Borrower
shall be the continuing or surviving Person; or (ii) any one or more other
Subsidiaries, provided, that, when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;
(b)any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower or to another
Loan Party;


111



--------------------------------------------------------------------------------




(c)any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a liquidation
or dissolution) to: (i) another Subsidiary that is not a Loan Party; or (ii) to
a Loan Party;
(d)each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it, in each case, in a transaction permitted by Section 7.03 or
Section 7.05 (other than by reference to this Section 7.04 (or any sub-clause
hereof)); provided, that, in each case, immediately after giving effect thereto:
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving Person, and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving Person;
(e)upon notice to the Administrative Agent, any Subsidiary may merge with or
into a newly-created Subsidiary which is incorporated, formed or otherwise
organized pursuant to the laws of the State of Delaware, solely for the purpose
of reorganizing the previously existing Subsidiary under the laws of the State
of Delaware; provided, that, in each case, if any party to such merger is a
Guarantor, the surviving Subsidiary shall become a Guarantor if otherwise
required by Section 6.13; and
(f)any Loan Party (other than the Borrower) or any Subsidiary may split or
otherwise divide into two or more Persons; provided, that, in each case, if any
such division is of a Guarantor, the Persons resulting from such division shall
become Guarantors if otherwise required by Section 6.13.

7.05    Dispositions.
Make any Disposition or enter into any agreement to make any Disposition,
except:
(a)Permitted Transfers;
(b)to the extent constituting a Disposition, any (i) Lien permitted by Section
7.01, (ii) Investment permitted by Section 7.03 or (iii) action permitted by
Section 7.04 (in each case, other than by reference to this Section 7.05 (or any
sub-clause hereof)); and
(c)other Dispositions so long as (i) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents (provided, that, for
purposes hereof, cash consideration shall include (A) cash and Cash Equivalents
paid contemporaneously with the consummation of the Disposition, (B) the amount
of any Indebtedness or other liabilities (other than Indebtedness or other
liabilities that are subordinated to the Obligations or that are owed to a Loan
Party or any of its Subsidiaries) of any Loan Party or any of its Subsidiaries
(as shown on such Person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets and for which the Loan
Parties and their Subsidiaries shall have been validly released by all relevant
creditors in writing, (C) the amount of any trade-in value applied to the
purchase price of any replacement assets acquired in connection with such
Disposition, and (D) any securities received by such Loan Party or its
Subsidiaries from such transferee that are converted by such Person into cash or
Cash Equivalents (to the extent of the cash or Cash Equivalents received) within
one hundred and eighty (180) days following the closing of the applicable
Disposition paid contemporaneously with consummation of the Disposition and
shall be in an amount not less than the fair market value of the property
disposed of; (ii) if such transaction is a Sale and Leaseback Transaction, such
transaction is not prohibited by the terms of Section 7.13; (iii) such
transaction does not involve the sale or other disposition of minority Equity
Interests in any Subsidiary; (iv) such transaction does not involve a sale or
other disposition of receivables other than receivables owned by or attributable
to other property concurrently being disposed of in a transaction otherwise
permitted under this Section; and (v) the aggregate net book value of all of the


112



--------------------------------------------------------------------------------




assets sold or otherwise disposed of by the Loan Parties and their Subsidiaries
in all such transactions occurring after the Closing Date (other than (1) Sale
and Leaseback Transactions permitted by Section 7.13 and (2) the Disposition of
Non-Core Assets) shall not exceed the greater of (x) $100,000,000 and (y) 10.0%
of Consolidated Total Assets.

7.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation to do so, provided, that:
(a)    each Subsidiary may declare and make Restricted Payments to Persons that
own Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
(b)    each Loan Party and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Qualified Capital Stock of
such Person;
(c)    the Borrower may declare and make any other Restricted Payment, so long
as: (i) no Default shall exist or would exist after giving effect thereto; (ii)
the Borrower shall provide a compliance certificate evidencing (which
certificate, for the avoidance of doubt, may, at the sole option of the
Borrower, be provided on the LCT Test Date in accordance with Section 1.09)
that, after giving effect to such Restricted Payment on a Pro Forma Basis, the
Loan Parties are in Pro Forma Compliance with the financial covenants set forth
in Section 7.11; and (iii) after giving effect to such Restricted Payment and
any Credit Extensions made in connection therewith, Availability shall be at
least $20,000,000; and
(d)    each Loan Party and each Subsidiary may declare and make Restricted
Payments to the Borrower or any Guarantor.

7.07    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business reasonably related, complementary, ancillary or incidental
thereto and reasonable extensions thereof.

7.08    Transactions with Affiliates.
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than: (a) advances of
working capital to any Loan Party; (b) transfers of cash and assets to any Loan
Party; (c) (i) intercompany transactions expressly permitted by Section 7.02,
Section 7.03, Section 7.04, Section 7.05 or Section 7.06 (in each case, other
than by reference to this Section 7.08 (or any sub-clause hereof)) and (ii)
other transactions solely (A) between or among the Borrower and/or one or more
Wholly-Owned Subsidiaries, (B) between or among Subsidiaries that are not Loan
Parties and are not Wholly-Owned Domestic Subsidiaries and (C) between or among
Foreign Subsidiaries; (d) (i) salaries, bonuses or other compensation and (ii)
reimbursement of expenses of officers and directors in the ordinary course of
business; and (e) other transactions (including, without limitation, Facility
Management Agreements and Facility Leases) entered into on terms and conditions
at least as substantially favorable to such Person as would be obtainable by it
in a comparable arms-length transaction with a Person other than an Affiliate.


113



--------------------------------------------------------------------------------





7.09    Burdensome Agreements.
Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that encumbers or restricts the ability
of any such Person to (a) to act as a Loan Party; (b) make Restricted Payments
to any Loan Party, (c) pay any Indebtedness or other obligation owed to any Loan
Party, (d) make loans or advances to any Loan Party, or (e) pledge its property
or assets pursuant to the Loan Documents; except (in respect of any of the
matters referred to in clauses (a) through (e) above) for (i) this Agreement and
the other Loan Documents, (ii) in the case of clause (e) only, (A) restrictions
or conditions imposed by any agreement relating to purchase money Indebtedness,
Capital Leases and other secured Indebtedness permitted by this Agreement and
(B) any Permitted Lien or any document or instrument governing any Permitted
Lien; provided, that, with respect to each of clauses (A) and (B), (x) such
restrictions or conditions apply only to the property or assets either (I)
financed by (or securing) such Indebtedness or (II) subject to such Permitted
Lien and (y) such restrictions or conditions do not restrict the Liens of the
Administrative Agent securing the Secured Obligations (for purposes of
clarification this clause (y) shall not restrict the Borrower and its
Subsidiaries from incurring purchase money Indebtedness or Capital Leases so
long as the documents governing such Indebtedness or Capital Lease only restrict
the assets or property subject to such Indebtedness or Capital Lease), (iii)
customary restrictions and conditions contained in agreements relating to the
sale of a joint venture or Subsidiary or any assets of the Borrower, any
Subsidiary or any joint venture pending such sale, provided, that, such
restrictions and conditions apply only to the assets, joint venture or
Subsidiary to be sold, (iv) customary provisions in leases, subleases, licenses,
sublicenses, Joint Venture agreements (created in the ordinary course of
business) and other contracts restricting the assignment thereof, (v) customary
provisions restricting assignment or transfer of any agreement entered into in
the ordinary course of business, (vi) any agreement in effect (1) on the Closing
Date or (2) at the time that any joint venture or Subsidiary (or any asset) is
acquired by the Borrower or any Subsidiary, in each case, so long as it was not
entered into in contemplation thereof, (vii) restrictions on cash or other
deposits imposed by suppliers, landlords, customers, insurance and surety or
bonding companies under contracts entered into in the ordinary course of
business, (viii) in respect of matters referenced in clauses (b) through (d)
above and, to the extent such restrictions apply only to Subsidiaries other than
Wholly-Owned Domestic Subsidiaries, clause (e) above, restrictions arising
pursuant to an agreement or instrument relating to any Indebtedness permitted to
be incurred after the Closing Date if such restrictions, taken as a whole, are
not materially less favorable to the Lenders than the restrictions contained in
this Agreement, taken as whole (as reasonably determined in good faith by the
Borrower) and (ix) restrictions imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of any contract instrument or obligations referred to in the
foregoing clauses (i) through (viii); provided, that, no such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is, in the good faith judgment of the Borrower, more restrictive
(taken as a whole) with respect to such restrictions, than those in existence
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing (taken as a whole).

7.10    Use of Proceeds.
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


114



--------------------------------------------------------------------------------





7.11    Financial Covenants.
(a)Consolidated Interest Coverage Ratio. Commencing with the Fiscal Quarter
ending March 31, 2019, permit the Consolidated Interest Coverage Ratio as of the
end of any Measurement Period ending as of the last day of any Fiscal Quarter of
the Borrower to be less than 3.5:1.0.
(b)Consolidated Leverage Ratio. Commencing with the Fiscal Quarter ending March
31, 2019, permit the Consolidated Leverage Ratio as of the end of any
Measurement Period ending as of the last day of any Fiscal Quarter of the
Borrower to be greater than the ratio set forth below opposite such period:
Measurement Period Ending
Maximum Consolidated Leverage Ratio
March 31, 2019, June 30, 2019 and September 30, 2019
4.25:1.0
December 31, 2019 and March 31, 2020
4.00:1.0
June 30, 2020, September 30, 2020, December 31, 2020 and March 31, 2021
3.75:1.0
June 30, 2021, September 30, 2021, December, 31, 2021 and March 31, 2022
3.50:1.0
June 30, 2022 and each Fiscal Quarter thereafter
3.25:1.0


7.12
Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

(a)Amend any of its Organization Documents in any way which would reasonably be
expected to materially adversely affect the interests of the Lenders;
(b)change its Fiscal Year (other than a Subsidiary changing its Fiscal Year to
coincide with the Borrower);
(c)without providing five (5) days prior written notice to the Administrative
Agent (or such shorter period of time as agreed to by the Administrative Agent),
change its legal name, state of formation or form of organization; or
(d)make any change in accounting policies or reporting practices, except as
required or permissible by GAAP and other than a Subsidiary changing its
accounting policies or reporting practices to coincide with the Borrower.

7.13    Sale and Leaseback Transactions.
Enter into any Sale and Leaseback Transaction; other than, so long as, no
Default shall exist or would exist after giving effect thereto, Sale and
Leaseback Transactions in an aggregate amount not to exceed during the term of
this Agreement the greater of (i) $50,000,000 and (ii) five percent (5.0%) of
Consolidated Total Assets.

7.14    Prepayments and Amendments of Subordinated Debt.
(a)     Prepay, pay, repay, redeem, purchase, defease or otherwise satisfy
Subordinated Debt or obligate itself to do so prior to the scheduled maturity
thereof in any manner (including by the exercise of any right of setoff) (any of
the foregoing, a “Prepayment of Subordinated Debt”); provided, that, the
Borrower


115



--------------------------------------------------------------------------------




may make Prepayments of Subordinated Debt so long as: (i) no Default shall exist
and be continuing or would immediately result therefrom; (ii) the Borrower shall
provide a compliance certificate evidencing (which certificate, for the
avoidance of doubt, may, at the sole option of the Borrower, be provided on the
LCT Test Date in accordance with Section 1.09) that, after giving effect to the
Prepayment of Subordinated Debt on a Pro Forma Basis, the Loan Parties are in
Pro Forma Compliance with the financial covenants set forth in Section 7.11; and
(iii) after giving effect to such Prepayment of Subordinated Debt and any
Borrowings made in connection therewith, Availability shall be at least
$20,000,000.
(b)    Amend or otherwise modify, or waive any rights under, any Subordinated
Debt Document if, in any case, such amendment, modification or waiver could
reasonably be expected to be material and adverse to the interests of the
Lenders, unless permitted under the applicable subordination provisions related
to such Subordinated Debt.

7.15    Sanctions.
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

7.16    Anti-Corruption Laws.
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.
7.17    Modification or Termination of Closing Date Acquisition Documents.
Amend, modify, waive or extend, or permit the amendment, modification, waiver or
extension of any term or provision of any Closing Date Acquisition Documents in
a manner materially adverse to the Lenders.

ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default.
Any of the following shall constitute an Event of Default:
(a)Non-Payment. The Borrower or any other Loan Party fails to pay, (i) when and
as required to be paid herein, any amount of principal of any Loan or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation, any fee due hereunder, any L/C Obligation or
deposit of funds as Cash Collateral in respect of L/C Obligations or any other
amount payable hereunder or under any other Loan Document;
(b)Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.03(a),
6.05(a)(i), 6.10 (solely with respect


116



--------------------------------------------------------------------------------




to failing to allow the Administrative Agent to conduct the requested inspection
at the permitted times), 6.11 or Article VII;
(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in clauses (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days after the earlier of (i) the date on which a Responsible
Officer of the Borrower obtains actual knowledge of such failure and (ii) the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent or the Required Lenders;
(d)Representations and Warranties. Any representation or warranty made by the
Borrower or any other Loan Party herein or in any other Loan Document shall be
incorrect or misleading in any material respect when made or deemed made, or any
document delivered in connection herewith or in connection with any other Loan
Document is false or misleading in any material respect on the date as of which
the facts therein set forth are stated or certified;
(e)Cross-Default.
(i)Any Loan Party or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee of more
than the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), prior to its stated maturity,
or such Guarantee to become payable; or
(ii)there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract), or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount;
(f)Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than any
Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any


117



--------------------------------------------------------------------------------




proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues un-dismissed or unstayed for sixty (60) calendar days, or
an order for relief is entered in any such proceeding;
(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than any Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty (30) days after its issue
or levy;
(h)Judgments. There is entered against any Loan Party or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), and (i) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (ii) there is a period of forty-five
(45) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect;
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount;
(j)Invalidity of Loan Documents. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or the occurrence of the Facility Termination
Date, ceases to be in full force and effect; or any Loan Party or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or it is or becomes
unlawful for a Loan Party to perform any of its material obligations under the
Loan Documents;
(k)Collateral Documents. Any Collateral Document after delivery thereof pursuant
to the terms of the Loan Documents shall for any reason cease to create a valid
and perfected first priority Lien (subject to Permitted Liens) on the Collateral
purported to be covered thereby (other than, in each case, as a result of the
action or inaction of the Administrative Agent or the Lenders), or any Loan
Party shall assert the invalidity of such Liens;
(l)Change of Control. There occurs any Change of Control; or
(m)Invalidity of Subordination Provisions. Any subordination provision in any
document or instrument governing Subordinated Debt, shall cease to be in full
force and effect (other than pursuant to the terms thereof or solely as a result
of action taken by the Administrative Agent or the Required Lenders), or any
Loan Party shall contest in any manner the validity, binding nature or
enforceability of any such provision.


118



--------------------------------------------------------------------------------





8.02    Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)declare the Commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;
provided, that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this Second
clause payable to them;


119



--------------------------------------------------------------------------------




Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this Third clause payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements and to the
to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
Fourth clause held by them; and
Last, the balance, if any, after all of the Secured Obligations have been paid
in full (other than contingent indemnification obligations and expense
reimbursement obligations for which no claim has been asserted), to the Borrower
or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to the Fourth clause
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section
8.03.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX


ADMINISTRATIVE AGENT

9.01    Appointment and Authority.
(a)Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar


120



--------------------------------------------------------------------------------




term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
(b)Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank, and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03    Exculpatory Provisions.
(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


121



--------------------------------------------------------------------------------




(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
(b)Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby: (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02); or
(ii) in the absence of its own gross negligence, bad faith or willful misconduct
as determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.
(c)Neither the Administrative Agent nor any of its Related Parties have any duty
or obligation to any Lender or participant or any other Person to ascertain or
inquire into: (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document; (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith; (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default; (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents; (v) the value
or the sufficiency of any Collateral; or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
(d)Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not: (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Institution; or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who


122



--------------------------------------------------------------------------------




may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. For
purposes of determining compliance with the conditions specified in Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

9.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.
(a)Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (unless an Event of Default under Section 8.01(a) or (f)
has occurred and is continuing), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, and which shall not be a Defaulting Lender or a
Disqualified Institution. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided, that,
in no event shall any successor Administrative Agent be a Defaulting Lender or a
Disqualified Institution. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and,
with the consent of the Borrower (unless an Event of Default under Section
8.01(a) or (f) has occurred or is continuing), appoint a successor, which shall
not be a Disqualified Institution. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged


123



--------------------------------------------------------------------------------




from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed), and (ii) except for any indemnity payments or other amounts then
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent, and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including, without limitation, (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Secured Parties, and (B) in respect of any actions taken in connection
with transferring the agency to any successor Administrative Agent.
(d)L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender. If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to Section
2.04(c). Upon the appointment by the Borrower of a successor L/C Issuer or
Swingline Lender hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender), (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swingline Lender, as applicable, (ii) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents


124



--------------------------------------------------------------------------------




and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Arrangers, a Lender or the L/C
Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuers to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 2.10(b) and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or


125



--------------------------------------------------------------------------------




all of the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under Sections
363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar
Laws in any other jurisdictions to which a Loan Party is subject, (b) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable Law.
In connection with any such credit bid and purchase, the Secured Obligations
owed to the Secured Parties shall be entitled to be, and shall be, credit bid on
a ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided, that, any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Secured Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Secured Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Secured Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

9.10    Collateral and Guaranty Matters.
Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document or that constitutes Excluded Property, or (iii) if
approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 11.01;
(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);


126



--------------------------------------------------------------------------------




(c)to enter into any intercreditor or subordination agreement with respect to
any Subordinated Debt; and
(d)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

9.12    ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


127



--------------------------------------------------------------------------------




(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3–101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84–14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84–14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:
(i)    none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3–21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3–21(c)(1)(i)(A) – (E),


128



--------------------------------------------------------------------------------




(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X


CONTINUING GUARANTY

10.01    Guaranty.
Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that, (a) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor, and
(b) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. Without limiting the generality of the foregoing, to the
extent permitted under applicable Law, the Guaranteed Obligations shall include
any such indebtedness, obligations, and liabilities, or portion thereof, which
may


129



--------------------------------------------------------------------------------




be or hereafter become unenforceable or compromised or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against any Debtor
under any Debtor Relief Laws. The Administrative Agent’s books and records
showing the amount of the Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Guarantor, and prima facie
evidence thereof, absent manifest error, for the purpose of establishing the
amount of the Secured Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Secured Obligations
or any instrument or agreement evidencing any Secured Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Secured
Obligations which might otherwise constitute a defense to the obligations of the
Guarantors, or any of them, under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.

10.02    Rights of Lenders.
Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

10.03    Certain Waivers.
Each Guarantor waives:
(a)any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Borrower or any other Loan Party;
(b)any defense based on any claim that such Guarantor’s obligations exceed or
are more burdensome than those of the Borrower or any other Loan Party;
(c)the benefit of any statute of limitations affecting any Guarantor’s liability
hereunder;
(d)any right to proceed against the Borrower or any other Loan Party, proceed
against or exhaust any security for the Secured Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever;
(e)any benefit of and any right to participate in any security now or hereafter
held by any Secured Party; and
(f)to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties.


130



--------------------------------------------------------------------------------




Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the Secured
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Secured Obligations.

10.04    Obligations Independent.
The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

10.05    Subrogation.
No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until the Facility Termination Date. If any amounts are paid to a
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Secured Obligations, whether
matured or unmatured.

10.06    Termination; Reinstatement.
This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this Section
10.06 shall survive termination of this Guaranty.

10.07    Stay of Acceleration.
If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

10.08    Condition of Borrower.
Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the


131



--------------------------------------------------------------------------------




Borrower or any other guarantor (each Guarantor waiving any duty on the part of
the Secured Parties to disclose such information and any defense relating to the
failure to provide the same).

10.09    Appointment of Borrower.
Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that:
(a)the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf;
(b)any notice or communication delivered by the Administrative Agent, L/C Issuer
or a Lender to the Borrower shall be deemed delivered to each Loan Party; and
(c)the Administrative Agent, L/C Issuer or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of the Loan Parties.

10.10    Right of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Facility Termination Date. Each Loan Party intends this Section 10.11 to
constitute, and this Section 10.11 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

ARTICLE XI


MISCELLANEOUS

11.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in


132



--------------------------------------------------------------------------------




writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and the Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that, no such amendment, waiver or
consent shall:
(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);
(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;
(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, that, only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate, or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(d)change Section 8.03 or Section 2.13 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
(e)change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;
(f)release all, or substantially all, of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(g)release all, or substantially all, of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case, such release may be made by the Administrative Agent acting alone);
(h)release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;
and provided, further:
(i)no amendment, waiver or consent shall, unless in writing and signed by the
L/C Issuer in addition to the Lenders required above, affect the rights or
duties of the L/C Issuer under this Agreement or any Issuer Document relating to
any Letter of Credit issued or to be issued by it;


133



--------------------------------------------------------------------------------




(ii)no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement;
(iii)no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and
(iv)the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein:
(A)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender,
or all Lenders or each affected Lender under a Facility, may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (1) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender, and (2) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender, or
all Lenders or each affected Lender under a Facility, that by its terms affects
any Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender;
(B)each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein; and
(C)the Required Lenders shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders.
Notwithstanding anything to the contrary herein, (a) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement, (b) the
Administrative Agent may amend or modify this Agreement and any other Loan
Document to (i) cure any ambiguity, omission, mistake, defect or inconsistency
therein or (ii) grant a new Lien for the benefit of the Secured Parties, extend
an existing Lien over additional property for the benefit of the Secured Parties
or join additional Persons as Loan Parties, (c) Incremental Facility Amendments
may be effected in accordance with Section 2.16, and (d) the Administrative
Agent and the Borrower may make amendments contemplated by Section 3.07.
Notwithstanding anything to the contrary herein, this Agreement may be amended
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower: (a) to add one or more additional revolving credit or term loan
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or


134



--------------------------------------------------------------------------------




on a basis subordinated to the existing facilities hereunder) in the benefits of
this Agreement and the other Loan Documents with the obligations and liabilities
from time to time outstanding in respect of the existing facilities hereunder;
and (b) in connection with the foregoing, to permit, as deemed appropriate by
the Administrative Agent and approved by the Required Lenders, the Lenders
providing such additional credit facilities to obtain comparable tranche voting
rights with respect to each such new facility and to participate in any required
vote or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided,
that, such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section 11.13 (together with all other such
assignments required by the Borrower to be made pursuant to this Section 11.01).

11.02    Notices; Effectiveness; Electronic Communications.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax transmission or e-mail transmission
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)if to the Borrower or any other Loan Party, the Administrative Agent, the L/C
Issuer or the Swingline Lender, to the address, fax number, e-mail address or
telephone number specified for such Person on Schedule 1.01(a); and
(ii)if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).
(b)Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided, that, approval
of such procedures may be limited to particular notices or communications.


135



--------------------------------------------------------------------------------




Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.
(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent, and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Notice of Loan Prepayment and Swingline
Loan Notices) purportedly given by or on behalf of any Loan Party even if:
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein; or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
the L/C Issuer, each Lender


136



--------------------------------------------------------------------------------




and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, that, the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that, if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04    Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Loan Parties shall pay: (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated but limited, in the case of
legal fees and expenses, to the reasonable and invoiced fees, disbursements and
other charges of one (1) counsel to the Administrative Agent and its Affiliates
taken as a whole and one (1) local counsel); (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer (but
limited, in the case of legal fees and expenses, to the reasonable and invoiced
fees, disbursements and other charges of one (1) counsel to the Administrative
Agent, the Lenders and the L/C Issuer (taken as a whole) and one (1) local
counsel and, solely in the case


137



--------------------------------------------------------------------------------




of any actual or potential conflict, one (1) additional counsel in each
necessary and relevant jurisdiction for each of the Administrative Agent, any
Lender or the L/C Issuer or any group thereof that is similarly situated (taken
as a whole), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and reasonable and documented
out-of-pocket expenses (including the reasonable and out-of-pocket fees, charges
and disbursements of one primary counsel for all Indemnitees (taken as a whole)
and, solely in the case of any actual or potential conflict of interest where
the Indemnitees reasonably inform the Borrower of such actual or potential
conflict, one additional counsel in each necessary and relevant jurisdiction for
each group of affected Indemnitees similarly situated (taken as a whole) (but,
in each case, excluding fees and costs of in-house counsel)) and settlement
costs, incurred by any Indemnitee or resulting from any claim asserted against
any Indemnitee by any Person (including the Borrower or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided, that, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from (w) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any Related Indemnified Person, (x) a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, (y) any
dispute solely among Indemnitees and not (A) involving any act or omission by
the Borrower or any of its Controlled Affiliates, or (B) relating to any
Indemnitee or any Related Indemnified Person acting in its capacity or
fulfilling its role as Administrative Agent, Arranger, bookrunner or any similar
role in connection with this Agreement and any other Loan Document, or (z)
settlements effected without the Borrower’s prior written consent (such consent
not to be unreasonably withheld, delayed or conditioned), it being understood
that if settled with the Borrower’s prior written consent, the Borrower shall
indemnify and hold harmless such Indemnitee to the extent and in the manner set
forth above, provided, further, that, in the case of an investigation,
litigation or proceeding brought by the Borrower against an Indemnitee or by an
Indemnitee against the Borrower, the Borrower shall have no obligation to pay
any amounts pursuant to this Section 11.04(b) unless and until a final,
non-appealable judgment is rendered in a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.


138



--------------------------------------------------------------------------------




As used herein, “Related Indemnified Person” of an Indemnitee means (1) any
Controlling Person or Controlled Affiliate of such Indemnitee, (2) the
respective directors, officers or employees of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates and (3) the respective authorized
agents of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates, provided, that, in the case of clause (3), such agent is acting at
the instructions of such Indemnitee, Controlling Person or such Controlled
Affiliate.
(c)Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to pay any amount required under clauses (a) or (b) above to be paid by it
to the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, the Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further, that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swingline Lender in
connection with such capacity. The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 2.12(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, except to the extent included in the Borrower’s indemnity
obligations set forth in subsection (b) above in connection with any third party
claim therefor, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No party to this Agreement shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such party through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.
(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,


139



--------------------------------------------------------------------------------




declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then: (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred; and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the Facility Termination Date.

11.06    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder, except:
(i) to an assignee in accordance with the provisions of clause (b) below;
(ii) by way of participation in accordance with the provisions of clause (d)
below; or (iii) by way of pledge or assignment of a security interest subject to
the restrictions of clause (e) below (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in clause (d) below and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this clause (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided, that,
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to each such Assignment)
that equal at least the amount specified in clause (b)(i)(B) below in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in clause (b)(i)(A) above, the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date,


140



--------------------------------------------------------------------------------




shall not be less than $5,000,000, in the case of any assignment in respect of
the Revolving Facility, or $1,000,000, in the case of any assignment in respect
of the Term Facility, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans, or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) above and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a)
or (f) has occurred and is continuing at the time of such assignment, or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and provided, further, that, the Borrower’s consent shall not be
required during the primary syndication of the Facilities;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of: (1) any
unfunded Term Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C)the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, that, the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made: (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries; (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B); (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person); (D) a Disqualified Institution (subject to clause (g) below) or (E) any
holder of Subordinated Debt.


141



--------------------------------------------------------------------------------




(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon), and
(B) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this clause (b)(vi), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) below, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (d) below.
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent demonstrable error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion


142



--------------------------------------------------------------------------------




of its Commitment and/or the Loans (including such Lender’s participations in
L/C Obligations and/or Swingline Loans) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) above; provided, that, such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under clause (b) above, and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided, that, no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103–1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent demonstrable error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided, that, no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(f)Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to clause (b) above, Bank of America may, (i) upon thirty (30) days’ notice


143



--------------------------------------------------------------------------------




to the Borrower and the Lenders, resign as L/C Issuer, and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swingline Lender. In the event of
any such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, that, no failure by the Borrower to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or
Swingline Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swingline Lender, it shall retain all the rights
of the Swingline Lender provided for hereunder with respect to Swingline Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swingline Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (B) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
(g)Disqualified Institutions.
(i)No assignment or, to the extent the DQ List has been posted on the Platform
for all Lenders, participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment as
otherwise contemplated by this Section 11.06, in which case such Person will not
be considered a Disqualified Institution for the purpose of such assignment).
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”),
such assignee shall not retroactively be considered a Disqualified Institution.
Any assignment in violation of this clause (g)(i) shall not be void, but the
other provisions of this clause (g) shall apply.
(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (g)(i)
above, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment, (B) in the case of outstanding Term Loans held
by Disqualified Institutions, prepay such Term Loans by paying the lesser of (x)
the principal amount thereof, and (y) the amount that such Disqualified
Institution paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents, and/or (C) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 11.06), all of
its interest, rights and obligations under this Agreement and related Loan
Documents to one (1) or more Eligible Assignees that shall assume such
obligations at the lesser of (x) the principal amount thereof, and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other


144



--------------------------------------------------------------------------------




than principal amounts) payable to it hereunder and other the other Loan
Documents; provided, that, such assignment does not conflict with applicable
Laws.
(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees: (1) not to vote on such Plan of Reorganization; (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws); and (3) not to contest any request by any
party for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to: (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders; or (B)
provide the DQ List to each Lender requesting the same.

11.07    Treatment of Certain Information; Confidentiality.
(a)Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.16 or Section 11.01 or (B) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder (it being
understood that the DQ List may be


145



--------------------------------------------------------------------------------




disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (vi), (vii) on a confidential basis to
(A) any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided hereunder or (B) the provider of any Platform
or other electronic delivery service used by the Administrative Agent, the L/C
Issuer and/or the Swingline Lender to deliver Borrower Materials or notices to
the Lenders or (C) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, or (viii) with the
consent of the Borrower or to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 11.07, or
(2) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower. For purposes of this Section 11.07, “Information” means
all information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a non-confidential basis prior to disclosure by the Borrower
or any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.
(b)Non-Public Information. Each of the Administrative Agent, the Lenders and the
L/C Issuer acknowledges that (i) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information, and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.
(c)Press Releases. The Loan Parties and their controlled Affiliates agree that
they will not in the future issue any press releases or other public disclosure
(other than any quarterly or annual report required to be filed with any
Governmental Authority by any Loan Party or any of its Subsidiaries in
accordance with the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder) using the name of the Administrative
Agent or any Lender or their respective Affiliates or referring to this
Agreement or any of the Loan Documents without the prior written consent of the
Administrative Agent, unless (and only to the extent that) the Loan Parties or
such Affiliate is required to do so under law, and then, in any event, the Loan
Parties or such Affiliate will consult with such Person before issuing such
press release or other public disclosure.
(d)Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

11.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the


146



--------------------------------------------------------------------------------




Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, the L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured, secured or unsecured, or are owed to a branch, office
or Affiliate of such Lender or the L/C Issuer different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that, in the event that any Defaulting Lender shall exercise any such right of
setoff, (a) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender,
the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided, that, the failure to
give such notice shall not affect the validity of such setoff and application.

11.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10    Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.


147



--------------------------------------------------------------------------------





11.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby, and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13    Replacement of Lenders.
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided, that:
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);
(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


148



--------------------------------------------------------------------------------




(d)such assignment does not conflict with applicable Laws; and
(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
ILLINOIS SITTING IN COOK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (B) ABOVE. THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND


149



--------------------------------------------------------------------------------




UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO: (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16    Subordination.
Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the payment in full in cash of all Obligations (other
than contingent indemnification obligations and expense reimbursement
obligations for which no claim has been asserted). If the Secured Parties so
request, any such obligation or indebtedness of any such other Loan Party to the
Subordinating Loan Party shall be enforced and performance received by the
Subordinating Loan Party as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Secured
Obligations, but without reducing or affecting in any manner the liability of
the Subordinating Loan Party under this Agreement. Without limitation of the
foregoing, so long as no Default has occurred and is continuing, the Loan
Parties may make and receive payments with respect to Intercompany Debt;
provided, that, in the event that any Loan Party receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this Section,
such payment shall be held by such Loan Party, in trust for the benefit of, and
shall be paid forthwith over and delivered, upon written request, to the
Administrative Agent.

11.17    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates, the Arrangers and the
Lenders and their Affiliates (collectively, solely


150



--------------------------------------------------------------------------------




for purposes of this Section 11.17, the “Lenders”), on the other hand, (ii) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and its Affiliates, the Arrangers and each Lender each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent, any of its Affiliates, any Arranger nor any Lender has any obligation to
the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and its Affiliates, the Arrangers and the Lenders may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent, any of its Affiliates, any Arranger nor
any Lender has any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and each other Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, any of its Affiliates, any Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.

11.18    Electronic Execution.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

11.19    USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107–56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.


151



--------------------------------------------------------------------------------





11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
    Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:                    SP PLUS CORPORATION,
a Delaware corporation
By:    /s/ Vance C. Johnston                
Name:    Vance C. Johnston
Title:
Executive Vice President, Chief Financial Officer







[Signature Pages Continue]


152



--------------------------------------------------------------------------------





GUARANTORS:                ATLANTA PROVISIONS, LLC,
a Florida limited liability company
AUSTIN BERGSTROM TRANSFER, LLC,
a Florida limited liability company
BAGGAGE AIRLINE GUEST SERVICES, INC.,
a Florida corporation
BAGS FOR CRUISES, LLC,
a Florida limited liability company
BAGS OF FLORIDA, LLC,
a Florida limited liability company
BAGS OF GEORGIA, LLC,
a Florida limited liability company
BAGS OF NEVADA, LLC,
a Nevada limited liability company
BAGS PARKING SERVICES LLC,
a Florida limited liability company
BALTIMORE DISTRIBUTION, LLC,
a Florida limited liability company
CCM INVESTMENTS GROUP, LLC,
a Delaware limited liability company
CENTRAL PARKING CORPORATION,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF CONNECTICUT, INC., a Tennessee corporation
CENTRAL PARKING SYSTEM OF GEORGIA, INC., a Tennessee corporation
CENTRAL PARKING SYSTEM OF MARYLAND, INC., a Tennessee corporation
CENTRAL PARKING SYSTEM OF NEW YORK, INC., a Tennessee corporation
CENTRAL PARKING SYSTEM OF PUERTO RICO, INC., a Tennessee corporation
CENTRAL PARKING SYSTEM OF WASHINGTON, INC., a Tennessee corporation
CENTRAL PARKING SYSTEM REALTY OF NEW YORK, INC., a Tennessee corporation


By:    /s/ Vance C. Johnston                
Name:    Vance C. Johnston
Title:    Executive Vice President, Chief    Financial Officer and Treasurer
[Signature Pages Continue]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------






CENTRAL PARKING SYSTEM, INC.,
a Tennessee corporation
CERTIFIED AUTO RETRIEVAL SERVICE, INC.,
a Florida corporation
CITY NIGHTS VALET, INC.,
a Florida corporation
CITY SIDE SERVICES, LLC,
a Delaware limited liability company
COLORADO SPRINGS SERVICES, LLC,
a Florida limited liability company
CPC PROPCO, LLC,
a Delaware limited liability company
DALLAS LOVE SUPPLIES, LLC,
a Florida limited liability company
DC PROVISIONS, LLC,
a Florida limited liability company
DENVER SERVICES, LLC,
a Florida limited liability company
DULLES SERVICES, LLC,
a Florida limited liability company
EUGENE PROVISIONS, LLC,
a Florida limited liability company
HOME SERV DELIVERY, LLC,
a Florida limited liability company
HOSPITALITY CCGS HOLDINGS, LLC,
a Delaware limited liability company
JAMAICA LOGISTICS, LLC,
a Florida limited liability company
KCPC HOLDINGS, INC.,
a Delaware corporation
KINNEY SYSTEM, INC.,
a Delaware corporation
LUGGAGE LOGISTICS & PROCUREMENT, LLC, a Florida limited liability company
LUGGAGE SERVICES AND LOGISTICS, LLC,
a Delaware limited liability company
MAPLE LEAF LOGISTICS, LLC,
a Florida limited liability company
By:    /s/ Vance C. Johnston            
Name:    Vance C. Johnston
Title:    Executive Vice President, Chief Financial Officer and Treasurer
[Signature Pages Continue]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------






MERRITT LEASING, LLC,
a Florida limited liability company
MERRITT TRUCKING LLC,
a Delaware limited liability company
MIAMI DADE CONVEYANCE, LLC,
a Florida limited liability company
MINNEAPOLIS TRANSFER, LLC,
a Florida limited liability company
NETBAGS.COM, LLC,
a Pennsylvania limited liability company
NEWARK DISTRIBUTIONS, LLC,
a Florida limited liability company
ORLANDO DTTS, LLC,
a Florida limited liability company
PACIFIC BAGS, LLC,
a Florida limited liability company
PORTLAND PROVISIONS, LLC,
a Florida limited liability company
QUEENS CONVEYANCE, LLC,
a Florida limited liability company
REMOTE CHECK-IN, LLC,
a Delaware limited liability company
RSF SECURE, LLC,
a Delaware limited liability company
RSF STAFF, LLC,
a Delaware limited liability company
RYNN’S LUGGAGE OF TEXAS, INC.,
a Texas corporation
RYNN'S LUGGAGE CORPORATION,
a Pennsylvania corporation
SALT LAKE CITY TRANSFER, LLC,
a Florida limited liability company
SORT, LLC,
a Florida limited liability company
STANDARD AUTO PARK, INC.,
an Illinois corporation


By:    /s/ Vance C. Johnston            
Name:    Vance C. Johnston
Title:    Executive Vice President, Chief Financial Officer and Treasurer
[Signature Pages Continue]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------






STANDARD PARKING CORPORATION IL,
a Delaware corporation
TAMPA CONVEYANCE, LLC,
a Florida limited liability company
TROS DTTS, LLC,
a Florida limited liability company
TRUK, LLC,
a Delaware limited liability company,
TUCSON PROVISIONS, LLC
a Florida limited liability company,
TUGS, LLC
a Florida limited liability company,
USA PARKING SYSTEM, INC.,
a Tennessee corporation
VOYAGER MERCHANDISING, LLC,
a Delaware limited liability company
ZWB HOLDINGS, INC.,
a Florida corporation
By:    /s/ Vance C. Johnston            
Name:    Vance C. Johnston
Title:    Executive Vice President, Chief
Financial Officer and Treasurer


APCOA LASALLE PARKING COMPANY, LLC,
a Louisiana limited liability company
By:    SP Plus Corporation
Its:    Manager and Member
By:    /s/ Vance C. Johnston            
Name:    Vance C. Johnston
Title:    Executive Vice President, Chief             Financial Officer and
Treasurer


























SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent
By:    /s/ Kyle D. Harding                
Name: Kyle D. Harding    
Title: AVP     




















































































SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







        
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender
By:    /s/ Jason E. Guerra                
Name:    Jason E. Guerra
Title:    Senior Vice President


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







LENDERS:                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Peg Laughlin                    
Name: Peg Laughlin    
Title: SVP


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







BMO HARRIS BANK N.A.,
as a Lender
By:    /s/ Katherine Aring                
Name: Katherine Aring    
Title: Vice President    


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as a Lender
By:    /s/ Erik Barragan                
Name: Erik Barragan    
Title: Vice President    


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Marc Evans                    
Name:    Marc Evans
Title:    Vice President


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Karen D. Myers                
Name:    Karen D. Myers
Title:    Senior Vice President


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







ASSOCIATED BANK, N.A.,
as a Lender
By:    /s/ Craig Thessin                
Name:    Craig Thessin
Title:    Senior Vice President


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Edward Han                    
Name:    Edward Han
Title:    Vice President


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







FIRST HAWAIIAN BANK,
as a Lender
By:    /s/ Derek Chang                    
Name:    Derek Chang
Title:    Vice President


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







CIBC BANK USA,
as a Lender
By:    /s/ Josh Udelhofen                
Name:    Josh Udelhofen
Title:    Commercial RM


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ADMINISTRATIVE QUESTIONNAIRE



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE - (US DOLLAR ONLY)
CONFIDENTIAL INFORMATION


1. Information as of date (enter date):      

--------------------------------------------------------------------------------

2. Borrower or Deal Name: SP PLUS CORPORATION

--------------------------------------------------------------------------------

3. Legal Name of Lender of Record for Signature Page:      
Markit Entity Identifier (MEI) #:      
Fund Manager Name (if applicable):      
Legal Address from Tax Document of Lender of Record:
Country:      
Address:      
City:       State/Province:       Postal Code:      

--------------------------------------------------------------------------------

4. Domestic Funding Address:        5. Eurodollar Funding Address (if different
than #4):
Street Address:              Street Address:      
Suite/ Mail Code:               Suite/ Mail Code:      
City:       State:              City:       State:      
Postal Code:       Country:              Postal Code:       Country:      



--------------------------------------------------------------------------------

6. Lender’s Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.


Primary Credit Contact:
First Name:     
Middle Name:     
Last Name:     
Title:     
Street Address:     
Suite/Mail Code:     
City:     
State:     
Postal Code:     
Country:     


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





Office Telephone #:     
Office Facsimile #:     
Work E-Mail Address:     
SyndTrak E-Mail Address:     


Secondary Credit Contact:
First Name:     
Middle Name:     
Last Name:     
Title:     
Street Address:     
Suite/Mail Code:     
City:     
State:     
Postal Code:     
Country:     
Office Telephone #:     
Office Facsimile #:     
Work E-Mail Address:     
SyndTrak E-Mail Address:     


Additional SyndTrak User Access:
Enter E-Mail Addresses of any respective contact who should have access to
SyndTrak below.


SyndTrak E-Mail Addresses:      


Primary Operations Contact:
First:       MI:       Last:      
Title:      
Street Address:      
Suite/ Mail Code:      
City:       State:      
Postal Code:       Country:      
Telephone:       Facsimile:      
E-Mail Address:      
SyndTrak E-Mail Address:      
Secondary Operations Contact:
First:       MI:       Last:      
Title:      
Street Address:      


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





Suite/ Mail Code:      
City:       State:      
Postal Code:       Country:      
Telephone:       Facsimile:      
E-Mail Address:      
SyndTrak E-Mail Address:      
Does Secondary Operations Contact need copy of notices? YES NO    


Operations Closer Contact:
First:       MI:       Last:      
Title:      
Street Address:      
Suite/ Mail Code:      
City:       State:      
Postal Code:       Country:      
Telephone:       Facsimile:      
E-Mail Address:      
            


Letter of Credit Contact:
First:       MI:       Last:      
Title:      
Street Address:      
Suite/ Mail Code:      
City:       State:      
Postal Code:       Country:      
Telephone:       Facsimile:      
E-Mail Address:      
Draft Documentation Contact or Legal Counsel:
First:       MI:       Last:      
Title:      
Street Address:      
Suite/ Mail Code:      
City:       State:      
Postal Code:       Country:      
Telephone:       Facsimile:      
E-Mail Address:      
            

--------------------------------------------------------------------------------

7. Lender’s Fed Wire Payment Instructions:


Pay to:        
Bank Name:      
ABA #:      
City:       State:          


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





Account #:      
Account Name:      
Attention:      
    

--------------------------------------------------------------------------------

8. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):


Pay to:        
Bank Name:      
ABA #:      
City:       State:          
Account #:      
Account Name:      
Attention:      
                  
Use Lender’s Fed Wire Payment Instructions in Section #7 above? YES NO    



--------------------------------------------------------------------------------

9. Lender’s Organizational Structure and Tax Status


Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:


Lender Taxpayer Identification Number (TIN):               -              


Tax Withholding Form Delivered to Bank of America (check applicable one):


W-9 W-8BEN W-8BEN-E W-8ECI W-8EXP W-8IMY


Tax Contact:        
First:       MI:       Last:      
Title:      
Street Address:      
Suite/ Mail Code:      
City:       State:      
Postal Code:       Country:      
Telephone:       Facsimile:      
E-Mail Address:      
SyndTrak E-Mail Address:      
            
NON-U.S. LENDER INSTITUTIONS


1. Corporations:


If your institution is organized outside of the United States, is classified as
a Corporation or other non-flow through entity for U.S. federal income tax
purposes, and is the beneficial owner of the interest and other income it
receives, you must complete one of the following three tax forms, as applicable
to your institution:


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





a.) Form W-8BEN (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (and a U.S. Tax Compliance Certificate if
applicable)) or Form W-8BEN-E, b.) Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States), or c.) Form W-8EXP (Certificate of Foreign
Government or Other Foreign Organization for United States Tax Withholding and
Reporting).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN or Form W-8BEN-E for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution.


2. Flow-Through Entities


If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form
W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding and Reporting) must be
completed by the intermediary together with a withholding statement.
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of the underlying beneficial owners.


Please refer to the instructions when completing this form




U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.


*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

--------------------------------------------------------------------------------



SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, modified, extended, restated,
replaced or supplemented from time to time, the “Credit Agreement”), receipt of
a copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents (and any other documents or instruments delivered
pursuant thereto) in the amount[s] and equal to the percentage interest[s]
identified below of all the outstanding rights and obligations under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swingline Loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable Law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents (and any other documents or
instruments delivered pursuant thereto) or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
1.    Assignor[s]:    ______________________________________                    
______________________________________                    
[Assignor [is] [is not] a Defaulting Lender]


2.    Assignee[s]:    ______________________________________                    
______________________________________                    
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower:    SP Plus Corporation, a Delaware corporation


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement





SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





5.
Credit Agreement:    Credit Agreement, dated as of November 30, 2018, by and
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, L/C Issuer, and Swingline Lender, as amended, modified, extended,
restated or supplemented from time to time



6.    Assigned Interest[s]:


Assignor[s]1
Assignee[s]2
Facility
Assigned3
Aggregate
Amount of
Commitment/ Loans
for all Lenders4
Amount of
Commitment/ Loans
Assigned
Percentage
Assigned of
Commitment/
Loans5




CUSIP
Number
 
 
 
 
 
 
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:    __________________] 6    


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
____________________________
1 List each Assignor, as appropriate.
2 List each Assignee, as appropriate.
3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Facility”, “Term Facility”, etc.), and with respect to any assignment of the
Revolving Facility, please specify the amount of Revolving Commitment and/or
Revolving Loans being assigned.
4 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments, repayments,
redemptions or prepayments made between the Trade Date and the Effective Date.
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------









The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]


By:                        
Name:
Title:




ASSIGNEE[S]
[NAME OF ASSIGNEE]


By:                        
Name:
Title:


[Consented to and]7 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent
By:_____________________________________                            
Name:
Title:




[Consented to:]8     


By:_____________________________________                            
Name:
Title:


___________________________
7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
8 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.
Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it [is] [is not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is an Eligible Assignee and meets all the requirements to be an assignee under
the terms of the Credit Agreement(including Section 11.06 thereof) (subject to
such consents, if any, as may be required under the terms of the Credit
Agreement (including Section 11.06(b)(iii) thereof), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement and
the other Loan Documents as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01of the Credit Agreement, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) it is not a Defaulting Lender, (viii) it
has reviewed the list of Disqualified Institutions provided to the
Administrative Agent and it is not a Disqualified Institution and (ix) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of Illinois


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: [________, ____]
TO:        Bank of America, N.A., as Administrative Agent
RE:
Credit Agreement, dated as of November 30, 2018, by and among SP Plus
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated or supplemented from time to time on or
prior to the date hereof, the “Credit Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:        [Date]
_____________________________________________________________________________________________    
I.
Financial Statements. Unless delivered electronically pursuant to the
penultimate paragraph of Section 6.02 of the Credit Agreement, enclosed herewith
is a copy of the [audited financial statements required by Section
6.01(a)][unaudited financial statements required by Section 6.01(b)] of the
Credit Agreement of the Borrower as of _____, _________ (the “Computation
Date”), which were prepared in accordance with GAAP and fairly present in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries as of the Computation Date and their
results of operations and cash flows as of the Computation Date [(subject only
to normal year-end adjustments and the absence of footnotes), together with the
related management’s discussion and analysis of financial condition and results
of operations]9 

II.
Financial Tests. The undersigned officer of the Borrower (only in its officer
capacity and not in any individual capacity) hereby certifies and warrants to
you on the date hereof that set forth on Schedule 1 hereto is a true and correct
computation in all material respects as at the Computation Date of the financial
covenants contained in Section 7.11 of the Credit Agreement:

III.
No Default. The undersigned officer of the Borrower (only in its officer
capacity and not in any individual capacity) further certifies to you on the
date hereof that, to its knowledge, [no Default or Event of Default has occurred
and is continuing][the following is a list of each Default or Event of Default
that has occurred and is continuing (that has not previously been reported in a
compliance certificate) and its nature and status, including the steps, if any,
being taken to cure it:]

IV.
Updated Schedules. [Attached hereto as Schedule 2 is a supplement to Schedule
5.19(b) (Intellectual Property) of the Credit Agreement, such that, as
supplemented, such Schedule is accurate and complete as of the date hereof.][No
supplement to Schedule 5.19(b) to the Credit Agreement is required at this
time].

_______________
9Bracketed language to be included solely with financial statements delivered
pursuant to Section 6.01(b) of the Credit Agreement.


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





The Borrower has caused this Certificate to be executed and delivered by the
below Responsible Officer (which is being executed and delivered solely in such
Person’s officer capacity and not in any individual capacity) on ________, 20__.
SP PLUS CORPORATION
By:______________________________________    
Name:
Title:


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





Schedule 1
Calculations of Financial Covenants
See Attached.


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





[Schedule 2
Supplement to Schedule 5.19(b) of the Credit Agreement]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







EXHIBIT D
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____], is by
and among [_____________________, a ______________________] (the “New
Subsidiary”), and Bank of America, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) under that certain Credit
Agreement, dated as of November 30, 2018 (as amended, modified, extended,
restated or supplemented from time to time, the “Credit Agreement”), by and
among SP Plus Corporation, a Delaware corporation, as the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, the Swingline Lender and the Administrative Agent.
Capitalized terms used herein but not otherwise defined shall have the meanings
provided in the Credit Agreement.
The Loan Parties are required by Section 6.13 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor”.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in Article X
of the Credit Agreement, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, a
mandatory cash collateralization or otherwise) in accordance with the terms
thereof.
2.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement, and shall have all the obligations of an “Obligor” (as
such term is defined in the Security Agreement) thereunder as if it had executed
the Security Agreement. The New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Security Agreement. Without limiting generality of the
foregoing terms of this paragraph 2, the New Subsidiary hereby grants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
a continuing security interest in, and a right of set off against any and all
right, title and interest of the New Subsidiary in and to the Collateral (as
such term is defined in Section 2 of the Security Agreement) of the New
Subsidiary. Notwithstanding anything to the contrary contained herein, the
security interests, and rights of set off, granted under this Agreement shall
not extend to Excluded Property, and, notwithstanding anything to the contrary
herein, no perfection, priority or other actions shall be required with respect
to any Excluded Property. The New Subsidiary hereby represents and warrants on
the date hereof to the Administrative Agent, for the benefit of the Secured
Parties, that:
(i)    The New Subsidiary’s chief executive office, tax payer identification
number and organization identification number, if applicable, are set forth on
Schedule 1 attached hereto.


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





(ii)    The New Subsidiary’s legal name and jurisdiction of organization is as
shown in the preamble to this Agreement, and the New Subsidiary has not in the
past five (5) years changed its legal name or state of formation except as set
forth in Schedule 2 attached hereto.
(iii)    The Patents, Copyrights, and Trademarks listed on Schedule 3 attached
hereto constitute all of the registrations and applications with the United
States Patent and Trademark Office and the United States Copyright Office for
the Patents, Copyrights and Trademarks owned by the New Subsidiary that are
Collateral.
(iv)    Schedule 4 attached hereto sets forth a complete and accurate list (in
all material respects) of any Pledged Equity owned by the New Subsidiary that is
Collateral and is required to be pledged and (if applicable) delivered to the
Administrative Agent pursuant to the Security Agreement.
3.    The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule
1.01(a) to the Credit Agreement or such other address as the New Subsidiary may
from time to time notify the Administrative Agent in writing.
4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under Article X of the
Credit Agreement upon the execution of this Agreement by the New Subsidiary.
5.    This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.
6.    This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Illinois. The terms of Sections 11.14 and 11.15 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by one of its authorized officers, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by one of its
authorized officers, as of the day and year first above written.
    
[NEW SUBSIDIARY]
By:________________                    
Name:                    
Title:                    
Acknowledged and accepted:        
BANK OF AMERICA, N.A.,
as Administrative Agent
By:________________                    
Name:                    
Title:                    




SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





Schedule 1
TO FORM OF JOINDER AGREEMENT
[Chief Executive Office, Tax Identification Number and Organization
Identification Number]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





Schedule 2
TO FORM OF JOINDER AGREEMENT
[Changes in Legal Name or State of Formation]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





Schedule 3
TO FORM OF JOINDER AGREEMENT
[Patents, Copyrights and Trademarks]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





Schedule 4
TO FORM OF JOINDER AGREEMENT
[Pledged Equity]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





EXHIBIT E
FORM OF LOAN NOTICE
TO:        Bank of America, N.A., as [Administrative Agent][Swingline Lender]
RE:
Credit Agreement, dated as of November 30, 2018, by and among SP Plus
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated or supplemented from time to time on or
prior to the date hereof, the “Credit Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:        [Date]
_____________________________________________________________________________________________    


The undersigned hereby requests (select one):
A Borrowing of [Revolving Loans][Swingline Loans][Term Loan]    
A conversion or continuation of [Revolving Loans][Term Loan]
1.    On _______________, 20___ (which is a Business Day).
2.    In the amount of $__________.
3.    Comprised of ______________ (Type of Loan requested).
4.    [For Eurodollar Rate Loans: with an Interest Period of __________ months.]
    Bracketed language to be included only with Eurodollar Rate Loans.
Solely with respect to any Borrowing (and not with respect to any conversion of
outstanding Loans from one Type to another or the continuation of Eurodollar
Rate Loans), the Borrower hereby represents and warrants on the date hereof that
(a) solely in the case of any Revolving Borrowing, after giving effect thereto,
(i) the Total Revolving Outstandings shall not exceed the Revolving Facility,
and (ii) the Revolving Exposure of any Lender shall not exceed such Revolving
Lender’s Revolving Commitment and (b) all of the conditions contained in Section
4.02 of the Credit Agreement will be satisfied on and as of the date of the
Borrowing requested hereby, at the time of and immediately after giving effect
thereto.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
[Signature Page Follows]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------









SP PLUS CORPORATION,
a Delaware corporation
By:__________                        
Name:
Title:


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





EXHIBIT F
FORM OF NOTE
$[__________]                                     [___________, ____]
The Borrower referred to below, for value received, promises to pay to
[_____________________] or its registered permitted assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal sum of [__________] Dollars ($[__________]) (consisting of
[$[__________] in Revolving Loans and $[__________] in Term Loans]1 ) [and any
Swingline Loans extended in accordance with Section 2.04 of the Credit
Agreement]2, or, if less, the aggregate unpaid principal amount of each Loan
from time to time made to the Borrower by the Lender pursuant to the Credit
Agreement referred to below.
The Borrower further promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, payable at the rate(s) and at the time(s) set forth in the Credit
Agreement. Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swingline Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon written demand, from the due date thereof until
the date of actual payment (and before as well as after judgment) computed at
the per annum rate set forth in the Credit Agreement.
This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of November 30, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; terms not otherwise defined herein are used as
therein defined), by and among SP Plus Corporation, a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swingline Lender.
This Note is one of the Notes referred to in the Credit Agreement, and the
registered permitted holder is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and during the continuation of one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Loans made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business in accordance with the terms of the Credit
Agreement. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note, except, in each case, as expressly required by the
Credit Agreement or any other Loan Document.
_________________________
1 Bracketed language to be updated based on the categories of Loans evidenced by
the applicable Note.
2 Bracketed language to be included if Lender is a Swingline Lender.


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





Delivery of an executed counterpart of a signature page of this Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Note.
This Note shall be governed by, and construed in accordance with, the law of the
State of Illinois.
[Signature Page Follows]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.
SP PLUS CORPORATION,
a Delaware corporation
By:__________                        
Name:
Title:


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





EXHIBIT G
FORM OF SECURED PARTY DESIGNATION NOTICE
TO:        Bank of America, N.A., as Administrative Agent
SP Plus Corporation, as the Borrower
RE:
Credit Agreement, dated as of November 30, 2018, by and among SP Plus
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated or supplemented from time to time, the
“Credit Agreement”; terms used but not otherwise defined have the meanings
provided in the Credit Agreement)

DATE:        [Date]
_____________________________________________________________________________________________    


[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.
By delivering this notice, the undersigned agrees to at all times be bound by
the terms and provisions of the Credit Agreement and the other Loan Documents
(which the undersigned acknowledges and confirms receipt of copies thereof).
___________________________________________    ,
as a [Cash Management Bank] [Hedge Bank]
By:____________________________________                        
Name:
Title:


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------









EXHIBIT H-1
FORM OF U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of November 30, 2018,
by and among SP Plus Corporation, a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated or supplemented from
time to time, the “Credit Agreement”). Pursuant to the provisions of Section
3.01 of the Credit Agreement, the undersigned hereby certifies that (a) it is
the sole record and beneficial owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or W-8BEN (as
applicable). By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (b) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF FOREIGN LENDER]
By:____________________________________                        
Name:
Title:


Date: ________ __, ___


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







EXHIBIT H-2
FORM OF U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of November 30, 2018,
by and among SP Plus Corporation, a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated or supplemented from
time to time, the “Credit Agreement”). Pursuant to the provisions of Section
3.01 of the Credit Agreement, the undersigned hereby certifies that (a) it is
the sole record and beneficial owner of the participation in respect of which it
is providing this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or W-8BEN (as applicable). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:_____________________________________                        
Name:
Title:


Date: ________ __, ____


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







EXHIBIT H-3
FORM OF U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of November 30, 2018,
by and among SP Plus Corporation, a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated or supplemented from
time to time, the “Credit Agreement”). Pursuant to the provisions of Section
3.01 of the Credit Agreement, the undersigned hereby certifies that (a) it is
the sole record owner of the participation in respect of which it is providing
this certificate, (b) its direct or indirect partners/members are the sole
beneficial owners of such participation, (c) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E or W-8BEN
(as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
W-8BEN (as applicable) from each of such partner's/member's beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:____________________________________                        
Name:
Title:


Date: ________ __, ____


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







EXHIBIT H-4
FORM OF U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of November 30, 2018,
by and among SP Plus Corporation, a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated or supplemented from
time to time, the “Credit Agreement”). Pursuant to the provisions of Section
3.01 of the Credit Agreement, the undersigned hereby certifies that (a) it is
the sole record owner of the Loan(s) (as well as any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (b) its direct or
indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s)), (c) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E or W-8BEN (as applicable) or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN-E or W-8BEN (as applicable) from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:_____________________________________                        
Name:
Title:


Date: ________ __,


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







EXHIBIT I
FORM OF NOTICE OF LOAN PREPAYMENT
TO:        Bank of America, N.A., as [Administrative Agent][Swingline Lender]
RE:
Credit Agreement, dated as of November 30, 2018, by and among SP Plus
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated or supplemented from time to time, the
“Credit Agreement”; terms used but not otherwise defined have the meanings
provided in the Credit Agreement)

DATE:        [Date]
_____________________________________________________________________________________________    
The Borrower hereby notifies the Administrative Agent that on _____________
pursuant to the terms of Section 2.05 of the Credit Agreement, the Borrower
intends to prepay the following Loans as more specifically set forth below:
Optional prepayment of [Revolving][Term] Loans in the following amount(s):
Eurodollar Rate Loans: $_______________13 
Applicable Interest Period:_________________            
Base Rate Loans: $___________________14 
Optional prepayment of Swingline Loans in the following amount:
$_________________15 
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




________________________
13Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or if less, the
entire principal amount thereof outstanding) and the notice evidencing such
prepayment of such Eurodollar Rate Loans needs to be received by the
Administrative Agent not later than 10:00 a.m. (Central time) three Business
Days prior to such intended date of prepayment.
14 Any prepayment of Base Rate Loans shall be in a principal amount of $250,000
or a whole multiple of $50,000 in excess thereof (or if less, the entire
principal amount thereof outstanding) and the notice evidencing such prepayment
of Base Rate Loans needs to be received by the Administrative Agent not later
than 10:00 a.m. (Central time) on the intended date of prepayment.
15 Any prepayment of Swingline Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding) and the notice evidencing such prepayment
of Swingline Loans needs to be received by the Administrative Agent not later
than 12:00 p.m. (Central time) on the intended date of prepayment.


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







SP PLUS CORPORATION,
a Delaware corporation
By:__________                        
Name:
Title:


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





EXHIBIT J
FORM OF LETTER OF CREDIT REPORT
TO:        Bank of America, N.A., as Administrative Agent
RE:
Credit Agreement, dated as of November 30, 2018, by and among SP Plus
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, or supplemented from time to time, the
“Credit Agreement”; terms used but not otherwise defined have the meanings
provided in the Credit Agreement)

DATE:        [Date]
____________________________________________________________________________    


The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section
2.03(l) of the Credit Agreement.
The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].


L/C No.
Maximum Face
Amount
Current Face
Amount
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[The L/C Issuer made a payment, with respect to Letter of Credit No. _______, on
[insert date] in the amount of [$]_____________].


[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of [$][insert amount of such payment] pursuant to Letter of Credit No.
______ on [insert date of such failure], with respect to Letter of Credit No.
_______.]




SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------





Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.




L/C No.
Maximum Face
Amount
Current Face
Amount
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


SP PLUS CORPORATION
CREDIT AGREEMENT





--------------------------------------------------------------------------------







[l/c issuer],
as L/C Issuer
By:__________                        
Name:
Title:






















SP PLUS CORPORATION
CREDIT AGREEMENT



